Case 1:16-cv-08759-KPF Document 79-3 Filed 09/12/19 Page 1 of 101




           EXHIBIT 3
gl11l211g                 Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 2 ex99a1.htm
                                     https://wwrv.sec.gov/Archivesledgarldalal1499744l000114420416109643lv442417 of 101
 EX-99.(AX     I   ) 2 v 442417 _ex99a I .htm EXHIBIT (A)-( 1 )

                                                                                                                                              Exhibit (a)-(l)

                                                                  E-Commerce China Dangdang Inc.
            ,20t6

 Shareholders of E-Commelce China Dangdang Inc

 Re: Notice of Extraordinary General Meeting of Shareholdels

          You are cordially invited to attend an extraordinary general meeting of shareholdels of E-Conrmelce China Dangdang Inc. (the "Cornpany") to
 be helcl oo ..--,      2016 at [10:00 a.m.] (Beijing Tirne). The meeting will be held at the Company's office at2llF, Jing An Center, No. 8 Norlh Third
 Ring Road East, Chaoyang District, Beijing 100028, People's Republic of China. The attached notice of the extraordinary general meeting and proxy
 staternent provide information regarding the mattel's to be considered and voted on at the extraot'dinaty genelal meeting, including at any adjounment
 thereof.

            On May 28,2016, tlre Cornpany entered into an agreement and plan of merger (the'llerger agreement") with Dangdang Holding Company
 Limited, an exempted company with limited liability irrcolpolated under tl.re laws of the Cayman Islands ("Parent"), and Dangdang Mcrgcr Company
 Limited, an exernpted company with limited liability incorporated under the laws of the Cayrnan Islands ("Merger Sub"), pursuant to rvhich Merger
 Sub will be rrerged with and into the Conrpany and cease to exist, with the Company continuing as the surviving conrpany (the "surviving company")
 and becornilg a wholly owned sgbsidiary of Parent (the "merger"). At the extraordinary general rneeting, you will be asked to consider and vote upon a
 pr.oposal to authorize and approve the merger agreement, the plan of merger required to be filed with the Registr ar of Companies of the Caynan Islands
 in connection witli the rnerger (the "plan of merger"), and the transactions contemplated by the merger agreement, including the urerger. Copies of the
 lltergel'agl'eel-nent and the plan of merger are attached as Annex A to the accompanying proxy statelnent.

           Each ol Par.ent and Merger Sub is a Cayman Islands exempted company formed solely for purposes of tbe nterget-. Parent, at the effective time
 of the nrelger, will be benellcially owned by Ms. Peggy Yu Yu, co-founder and executive chairwoman of the boald of directors of the Company (the
 "Board'') ("Ms. Yu"); Mr. Guoqing Li, co-founder', a director and chief executive officer of the Company ("Mr. Li"); Dangdang Colporation, a business
 coprpapy u'ith lirnited Iiability incorporated under the laws of tlre British Virgin Islands (the "BVI') ("Holdco") that is ultimately beneficially owned by
 Ms. Yu and Mr. Li; Kewel Holding Co. Limited, a business company with limited liability incotporated under the laws of the BVI ("Kewen"); Science
 & Cr,rlture lnternational Lirrited, a business company with limited liability incorporated under the laws of the BVI (.'SC International"); First Profit
 Managelrenr Lirnited, a bnsiness cornpany with limited liability incorporated under the laws of the BVI ("First Profit"); Mr. Danqian Yao, senior vice
 president of the Company ("Mr.Yao"); Mr. Lijun Chen, vice president of the Company ("Mr'. Chen"); Mr. Min Kan, vice plesident of the Company
 ("Mr. Kan"); a1d Mr. .lunjie He ("Mr. He"), an individual unaffiliated with the Cornpany. Ms. Yu, Mr. Li, Kewen and SC lnternational are collectively
 referred to as the "suppofiing Shaleholders". The Suppolting Shaleholders, First Profit, Mr'. Yao, Mt'. Chen and Mr. Kan ale collectively refered to as
 the "Rollover Shareholders". Holdco, Parent, Merger Sub and the Rollover Shaleholders ale collectively refert'ed to as the "Buyer Group".

         As of the clate of this proxy statement, the Buyer Group beneficially owns, in the aggregate approximately 353% of the total issued and
 oursrandilg Class A common shares and Class B common shares of the Conrpany, par value $0.0001 per share (each, a "Share"), including Class A
 colnu.rolr sharcs rcprcscntcd by ADSs (as definecl below), reprosenting approximately 83.69lo of the total number of rrotes represented by the issued and
 outstanding Shales. Becanse the Buyer Gloup beneficially owns approximately 35.3% of the total issued and outstanding Shares. I'eprescnting




  Ilve Class A corlrlon shares of the Conrpany (the "ADSs"), will no longer be listed on The New Yolk Stock Exchange (the "NYSE") and the Arrrericarr
 depositaly sharcs program fbr the ADSs will terr-rtinate.




https://www.sec.gov/Archivesledgarldalal1499744lO00114420416108643lv442417 ex99a1.htm                                                                     1t219
 9111t2019              Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 3exgga'1
                                   https://www.sec.gov/Archives/edgar/data/14997441000114420416108643tv442417 of 101
                                                                                                                  .htm




  each Sha|e issued and outstanding imn.rediately prior to the Effective Tirle, other than (a) l3(t,417,925 Shales, consisting ol'3,135,840 Class A
  corllrnon shares and I 3,000,000 Class B corllnlon shares held by Ms. Yu, I , I 85,000 Class A conlnon shares represente{ by 23 7,000 ADSs held by Mr.
  Li,21,876,660 Class B comlllon shares held by Kewen, 97,000,000 Class B common shares held by SC Internarional,2l0,425 Class A common shaLes
  held by First Profit (including 164,000 Class A common shales beneficially owned by Mr. Yao a1<1,46,425 Class A common shares beneficially ownecl
  by Mr. Chen, in each case, held of record by First Profit as nominee shareholder), and 70,000 Class A corlrrlon shares lepresented by 14,000 ADSs held
  by Mr'. Kan (collectively, the "Rollover Shares"), (b) Shares held by Palent, the Company or any of their subsidiaries, (c) Shar.es (including Class A
  comnlon shares represented by ADSs) held by the ADS depositaly (as defined below) and leserved for future issuance pursgant to the Cornpaly's
  Shale Incerrtive Plans(as defined below) (Shares described under'(a) through (c) above are collectively refeged to hereir.r as the "Excluded Shares"), (d)
  Shares owned by shaleholdels who have validly exercised and not effectively withdlarvn or lost their rights to dissent ulder the CICL (the "Disselting
  Slrares"), and (e) Class A common shares represented by ADSs, will be cancelle<l in exchange tbr the right to receive $ 1.34 in cash per Share without
  intelest and net of any applicable withholding tax. At the Effective Time, each ADS issued and ourstanding immediately pl.ior to the Effective Time,
  other thar.r ADSs representing the Excluded Shares, will be cancelled in exchange for the right to receive $6.70 in cash per ADS without interest and net
  of any applicable withholding taxes (less up to $0.05 per ADS cancellation fees ancl up to 50.02 per ADS depositary services fees pur.suant to the ternrs
  and conditions of the deposit agreement, dated Decemb er 'l , 2010 between the Company and The Bank of New Yort Mellon (the "ADS depositary,')
  and tlre holders and beneficial owners frotn time to time of ADSs issued thereuncler, as ntay be arnended from tin-re to time (the "Deposit Agreerrent,')).
  The Excluded Shares issued and outstanding irnrnediately priol to the Efl'ective Tirne will be cancclled fbl no consider.ation. The Dissenting Shares rvill
  be cancelled and each holder theleof will be entitled to receive only the payment of the fair value of such Dissenting Shares in accor.dance with the
  CICL.

             In addition, at the Effective Time, the Cornpany will terminate the Courpany's 2004 Shale Incentive Plan and 2010 Share Incentive Plan,      an<j

  Incentive Plans, and cancel all options to purchase Shales granted under the Company's Share Incentive Plans (the "Cornpany Options") that are
  outstanding and unexercised, whether or not vested or exercisable.

             At the Effective Time, each vested Company Option that remains outstanding immediately pliol to the Effective Tine will be cancelled i1
  exchange    fol the right to receive lrom the sttlviving company or one ofits subsidiaries, as soon as practicable after the Effective Tirne, cash in thc
  alnount equal to the product of (a) the number of Shares underlying such Company Option multiplied by (b) the excess, if any, of $ 1 .34 ovet the
  exercise price payable per Shale ofsuch Conrpany Option. Ifthe exercise plice per Share ofany suclr Company Option is equal to or greater tha'
  $ 1.34, such Cotnpany Option will be cancelled for no consideration. At the Elfective Tinre, each nnvested Cor1.rpany Option will be cancelled for no
  consideration.

            The Conrpany and the Btryel Group estimate that the total amount ol f'unrJs necessaly to contplete the transactions conterrplated by the rnerger
  agl'eement, including the metgel', is approxiniately  $--    rnillion (assuming no exelcise of disselter lights by shareholders of the Conpany). In
  calculating this amount, the Cornpany and the Buyer Group did not consider the value of the Excluded Shales, which will be cancelled fbr no


  (ii) the proceeds fiom a cornrnitted loan facility in an anronnt of up to $164 rnillion, wlrioh is agleed to be arranged by Bank of Clrina Lirnited, Shanglrai
  Pudong Development Zone Sub-Branch, pursuant to a clebt commitment letter'. (iii) cash conrributions plovidecl by Fir.st Proilt and Mr.. He in the




                                                                                 2




https://www.sec.gov/Archives/ed}ar1da|a|14997441000114420416108643tv442417            exg9a1 .htm                                                             21219
9t11t2019
                         Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 4 ex99a1.htm
                                    https://www.sec.gov/Archivesledgarldatal1499744l000114420416108643lv442417 of 101



           The special committee of the Board, consisting of three independent directols who ale unafflliated rvith any tnenrber of the Buyer Gloup ol the
  nranagerrent of tlre Company, Ms. Ruby Rong Lu, Mr. Ke Zlrang and Mr. Xiaolong Li (the "Special Committee") reviewed and considered the terms

  28,2016, the Special Committee unanimously (a) detennined that it was fair (both substantively and procedulally) to and in the best intelests of the
  Cornpany's security holders unaffiliated to the Buyer Group (the "unaffliated security holdels"), and declared it advisable, to enter into the mergel

  recornnended that the Boald authorize and approve the execution, delivery and perfortnance of the merger agreement and the transaction agreements
  and the consumnratior.r of the transactions contemplated thereby, including the merger, (c) recommended that the Board dilect that the authorization and
  approval of the merger agreement, the plan of mergel and the consummation of the transactions contetnplated theleby, including the merger', be
  subrnitted to a vote at an extraoldinary general meeting of shareholders of the Company with the recotnrnetrdation of the Board that the shareholders of
  the Compar-ry authorize and approve by way of a special resolntion the merger agreement, the plan of merger and the consulnmation of the transactions
  contemplated thereby, including the merger, and (d) recornmended that the Board call an extraordinary general rneeting of shareholders of the Company
  for the purpose of the shareholders authorizing and approving by way of special resolution the metger agreement, the plan of rnerger and the
  consul.lllation of the transactions contemplated theleby, including the tnerger, the date, tirne and place of rvhich slrall be deterrnined by the Special
  Cornmittee.

             On May 28,2016, the Board (other than Ms. Yu and Mr. Li, members of the Buyel Group, who did not attend, participate in or vote upon
  matters discussed during the Board rneeting, due to their interests in the proposed transaction), acting upon the unanimous recomtlendation of the
  Special Cornrnittee, (a) detennined that it was fair (both substantively and procedurally) to and in the best interesls of the unat'filiated security holders,
  ald declaled it advisable, to enter into the merger agreement and the transaction agreements, (b) authorized and apploved the executiou, delivery and
  performance of the merger agreement and the transaction agreements and the consutnmation of the transactions contemplated thereby, including the
  ntergel', and (c) resolved to direct that the authofization and apploval ofthe merger agreelnent, the plan ofmerger and the consutnniation ofthe
  transactiols contemplated thereby, including the merger, be submitted to a vote at an extt'aordiuaty genet'al meeting of shareholders of the Company
  with the recommendation of the Board that the shareholders of the Company authorize and approve by way of a special resolution the rnetger
  agleelneltt, the plan of merger and the consnmmation of the transactions contemplated thereby, including the merger.

            Al'ter careful consideration and upon the unanimous recommendation of the Special Contmittee composed solely of directors
  unrelated to any of the manag€m€nt members of the Company or any member of the Buyer Group, the Board (other than Ms. Yu and Mr. Li'
  members of the Buyer Group, who did not attend, participate in or vote upon matters discussed during the Board meeting, due to their
  interests in the proposed transaction) authorized and approved the execution, delivery and performance of the merger agreement and the
  transaction agreements and the consummation of the transactions contemplated thereby, including the merger, and recommcnds that you vote
  FOR the proposal to authorize and approve the merger agreement, the plan of merger and the transactions contemplated by the merger
  agreenrent, including the merger, the amendment of the authorised share capital of the Company from $100,000 divided into 548'955'840 Class
  A common shares and 451,044,160 Class B common shares of a par value $0.0001 per share to $100,000 divided into 1,000,000,000 shares with
  a par value of $0.0001 each and the amendment and restatement of the existing memorandum and articles of association of the Company by
  their deletion in their entirety and the substitution in their place of a ne\ry menorandum and articlcs of association at the Effcctive Time, a
  copy of rvhich is attached as Annex B to the plan of mergen FOR the proposal to authorize each of the members of the Special Committee to do
  all things necessary to give elTect to the merger agreement, the plan ofmerger and the transactions contenrplated by the merger agreement'
  including the merger, ancl FOR the proposal to adjourn the extraordinary general meeting in order to allorv the Cornpany to solicit additional
  proxies in the event that there are insulficient proxies received at the time of the extraordinar.v general meeting to pass the special resolutions
  to be proposed at the extraordinary general nreeting.




  (rctcllcd ro hcrcin   as the   "SEC"), which are available for free at the SEC's website www.scc.gov.


                                                                                  3




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417             ex99a1.htm                                                             3t219
9t11t2019              Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 5 ex99a1.htm
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101




  representing at least two-thilds ofthe voting rights ofthe Shares present and voting in person or by ploxy as a single class at the extr.aordinary general
  meeting' In consideling the recomtnetrdation of the Special Cornnrittec and the Boar'<l, you sl-ronld be aware that sorne of the Cornpany's dir.ector.s or

  proxy statement, the Buyer Croup beneficially owns approximately 35.3% of the total issued and outstanding Shales, r'epresenting approximately
  83.6% ofthe total number ofvotes represented by the issued and oulstanding Shares. Whether or not you plan to attend the extraor6inary general
  meeting, please complete the enclosed proxy card, in accordance with the instluctions set fbrth on youl'ploxy card, as pl.omptly as possible. The
  deadline to lodge your proxy card is          ,2016 at            (Beijing Tinre). Each shareholdel has one vote fol each Class A conrnron share and
  ten votes for each Class B common share held as of the close of business ilt the Caynran lslands on
                                                             -a.nr.                                   _,2016.
            Voting at the exlr'aordinary general meeting will take place by poll voting, as the chairrnan of tbe Board has undertaken to dernand poll votilg
  at the meeting.
                                         -

            As the registered holder of the Class A cotntnon slrares replesented by ADSs, the ADS depositary will endeavor to vote (ol.will endeavor.to
  cause the vote ol) the Shares it holds on deposit at the extraordinary genelal nreeting in accordance with the voting ilstlrctions, the fonn ofwhich is
  attached as Annex F to the accolnpanying pt'oxy statenlent, tiniely rcceived fi'om holdels of ADSs at the close of business in New Yor.k City on
              2016, the ADS record date. The ADS depositary rnust receive such instructions no later than 5:00 p.m. (New Yor* City Tirne) on
  2016' If the ADS depositary timely receives voting instructions flom an ADS holder rvhich faii to specify the nranner in which the ADS deposiraly is to
  vote the Shares represented by tlie holder's ADSs, or if an ADS holder does rrot lirnely deliver specific voting instlrctions to the ADS depositar.y, the
  corresponding number ofShares will not be voted,

             Iloldels of ADSs will not be able 10 attend the exlraordinary general nreeting unless they cancel their ADSs and become registered in the
  Conrpany's register of membet's as the holders of Shares priol'to the close of business in the Caynran Islancls on                    20l6,the Shar.e r.ecor.d
  date. ADS holdels who wish to cancel their ADSs need to rnake arrangements to deliver the ADSs to the ADS depositary for cancellation befor-e the
  close of business in New York City on                   201 6 together with (a) delivery instructions tbr tlre corresponding Share s (namc and aclclress of the
  person who will be tlie registered holdel of the Shares), (b) payment of the ADS cancellation fees (up to $5.00 per' 100 ADSs (or portion thereof) to be
  cancelled pursuant to the terms of the Deposit Agreernent), Lrp to $0.02 per ADS depositaly services fees and any applicable taxes, and (c) a
  cerlification that the ADS holder either (i) held the ADSs as of the applicable ADS record date for the extraordinary general rneeting and has not giyen,
  and will not give, voting inshuctions to-, the ADS depositary as to lhe ADSs being cancelled, or has given votiug inshuctions to the ADS depositary as
  to the ADSs being cancelled but undeltakes not to vote the coresponding Shares at tlre extraordinary gerreral meeting, or (ii) did 1ot hold the ADSs as
  of the applicable ADS record date for the extraot'dinary general meeting and nndetlakes not to vote the conesponding Shares at tlre extraor.dinary
  genel'al meeting. If you hold youl ADSs in a bt'okerage, bartk or rtonilcc aououn[, please contact your broker, bank or other norninee to fi1d out what
  actions you tleed to take to instruct the bt'oker, batrk ol other nomirree to cancel llre ADSs on your behalf. Upon cancellation of the ADSs, the ADS
  depositary will arrange fol the principal Hong Kong office of The Hongkong ancl Shanghai Banking Corpolatiol Lirnited, the custodian holding the



  the Shares, to issue and mail a certificate to youl'attention. If the melger is not completed, the Company wonld continue to be a public company in the
  U.S. and the ADSs lvould contitltte to be listed on the NYSE. The Company's Shares are not liste<l ancl cannot be traded on any stock exchange other
  than the NYSE, and in such case only irr the tblrr of ADSs. As a result, il'you havc cancelled youlADSs to attend the extraorclinary general meeting
  and the met'get'is trot coupleted and you wish to be able to scllyour Shares on a stock cxchange, yorl rvould need to clepos.it your Shares into the




  Agleenrent.



                                                                                4




https://www.sec.gov/Archivesledgarldalal1499744l0O0114420416108643lv442417 exggal.htm                                                                        41215
9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 6 ex99a1.htm
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



            Completing the ploxy card irr accoldance with the instructions set fortlr orr the proxy card will not deprive you of your right to attend the



  If you submit   a signed   proxy card without indicating how you wish to vote, the Shares t'epresented by your proxy card will be voted FOR the t'esolution

  the amendnrent of the autlrorised share capital of the Company fi'om $100,000 divided into 548,955,840 Class A cotrrnon shares and 45 1,044,160 Class
  B corrmon shares of a par value $0.0001 per share to $ i 00,000 divided into 1 ,000,000,000 shares rvith a par value of $0.0001 each and the amendment
  and restatement of the existing memorandurn and articles of association of the Cornpany by their deletion in their entirety and the substitution in their
  place of a uew mentorandurn and arlicles of association at the Effective Titre, a copy of which is attached as Annex B to the plan of rnerger; FOR the
  resolution to authorize each of the members of the Special Cornmittee to do all things necessary to give elfect to the rnerger agreement, the plan of
  lrerget', and the transactions contemplated by the merger agreement, including the tnerger, and FOR the resolution to adjourn the extraordinary general
  me eting in order to allow the Company to solicit additional proxies in the event that there are insufficient proxies received at the tinie of the
  extraordinary general meeting to pass the special resolutions to be proposed at the extraoldinary genelal meeting, unless you appoint a person otlter
  tlran the chairrnan of the meeting as pl'oxy, in which case the Shales represented by your proxy card   will   be voted (or not subrnitted for voting) as youl'
  proxy determines,

           Shaleholdels wlro dissent fi'om the rnerger will have the light to receive payment of the fair value of theil Shales in accordance with Section
  238 of the Cayman Islands Companies Law if the merger is completed, but only if they deliver to the Courpany, befole the vote to authorize and
  approve the merger is taken at the extraordinary general meeting, a written objection to the merger and subseqneutly comply with all procedures and
  requirements of Section 23 8 of the Cayman Islands Cornpanies Law for the exercise of dissenter rights, a copy of which is attached as Annex C to the
  accompanying proxy statement. The fair value of your Shares as deterrnined under the Cayman lslands Cornpanies Law could be more thau, the salne

  Shares.


          ADS HOLDERS WILL NOT HAVE THE RIGHT TO EXERCISE DISSENTER RIGHTS AND RECEIVE PAYMENT OF THE
  FAIR VALUE OF THE SHARES UNDBRLYING THEIR ADSs. THE ADS DBPOSITARY WILL NOT EXERCISE OR ATTEMPT TO
  EXERCISE ANY DISSENTBR RIGHTS WITH RESPECT TO ANY OF THE SHARES THAT IT HOLDS, EVEN IF AN ADS HOLDER
  REQUESTS THE ADS DEPOSITARY TO DO SO, ADS HOLDERS WISHING TO EXERCISE DISSENTER RIGHTS MUST SURRENDER
  THEIR ADSs TO THE ADS DEPOSITAIIY FOR CONVERSION INTO SHARES, PAY THE ADS DEPOSITARY'S FEES REQUIRED FOR
  THE CANCELLATION OF THEIR ADSs, PROVIDE INSTRUCTIONS FOR THE REGISTRATION OF THB CORRESPONDING
  SHARES IN THE COMPANY,S REGISTER OF MEMBERS, AND CERTIFY THAT THEY HELD THE ADSsAS OF THE ADS RECORD
  DATE AND HAVE NOT GIVEN, AND WILL NOT GIVE, VOTING INSTRUCTIONS AS TO THBIR ADSS BBFORE
  YORK CITY TIME) ON              2016, AND BECOI\{E REGISTERED HOLDERS OF SHARES BEFORE THE VOTE TO
  AUTHORIZE AND APPROVE THE MERGER IS TAKEN AT THE EXTRAORDINARY GENBRAL MEETING (FOR THE AVOIDANCE
  OF DOUBT, ANY ADS HOLDtrRS WHO CONVERT THEIR ADSs INTO SHARES AFTER THE SHARE RECORD DATE-(NBW    WILL NOT BE
  ENTITLED TO ATTEND OR TO VOTE AT THE EXTRAORDINARY GENERAL MEETING, BUT WILL BE ENTITLED TO EXERCISE
  DISSENTER IUGHTS IF THEY BECOME RBGISTERED HOLDERS OF SHAII.ES BEITORE THE VOTE IS TAKEN AT THE
  EXTRAORDINARY GENERAL MEETING). AFTER CON\/BRTING THEIR ADSs AND BECON{ING REGISTERED HOLDERS OF
  SHARES, SUCH FORMER ADS }IOLDERS MUST ALSO COMPLY WITH THB PROCEDURES AND REQUIREMENTS FOR
  EXERCISING DISSBNTER RIGHTS WITH RESPECT TO TI-IE SHARES UNDER SECTION 238 OF TI'IE CAYMAN ISLANDS
  CO]\'IPANIES LAW. IF THE MERGER IS NOT COMPLETED, THE COI\4PANY WOUI.D CONTINUE TO BE A PUBLIC COMPANY IN
  THE U.S. AND TIIE ADSs WOULD CONTINUE TO BE LISTED ON THE NYSE. TI]E COMPANY,S SHARES ARE NOT LISTED AND
  CANNOT BE TRADBD ON ANY STOCK EXCHANGE OTHER THAN THE NYSE, AND IN SUCFI CASE ONLY IN THE FORM OF
  ADSs. AS A RESULI IF A FORN{ER ADS HOI,DER HAS CANCEI,I,ED HIS, HER OR ITS ADSS TO EXERCISE DISSENTER RIGHTS
  r\ND THE N{ERGER IS NOTCOMPLETED AND SUCH ITORMER ADS HOLDEI{ wlSllES 1'O BE ABLE'I'O SELL HIS' HER Olt ITS
  SHARES ON A STOCK EXCHANGE, SUCH FORMER ADS HOLDER WOULD NEED 1'O DIiPOSIT HIS, HER OR ITS SHARES INTO
  THE COMPANY'S AMERICAN DEPOSITARY SHARES PROGRAM FOR TI-IE ISSUANCE OF TIiE CORRESPONDING NUN{BER OF
  ADSs. SUB.]ECT TO THE TERN,IS AND CONDITIONS OF APPLICABLE LAW AND THE DEPOSIT AGREEMENT, INCLUDING,
  Ai\IONG OTHER THINGS, PAYN,IENT OF RBLEVANT FEES OF THE ADS DEPOSITARY FOR THR ISSUANCE OF ADSs (UP TO $5.00
  PER IOO ADSs (OR PORTION THEREOF) ISSUED) AND ANY APPLICABLE STOCK TRT\NSFER TAXES (IF ANY) AND RELATED
  CHARGES PURSUANT TO THE DEPOSIT AGREEN'IENT.


                                                                                 5




https://www.sec.gov/Archivesledgarldalal1499744l0O0114420416108643lv442417 ex99a1.htm                                                                          51219
9t11t2019                   Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 7ex99a1.htm
                                       https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643/v442417 of 101



           Ncither the SEC nor any state securities regulatory agency has approved or disapproved the merger, passed upon the nrerits or
  fairness ofthe merger or passed upon the adequacy or accuracy ofthe tlisclosure in this letter or in the accompanying notice ofthe
  extraordinary general meeting or proxy statement. Anv representation to the contrary is a criminal offense.

          If you have any questions or need assistance in voting your Shales or ADSs, please contact the Company's lnvestor Relations Departn'lent at
  +86-10 5799-2666, or by ernail at ir@dangdang.corn.

               Thank you for your cooperation and continued suppofi.

               Sincerely,                                                                               Sincelely,


               Ruby Rong Lu                                                                             Peggy Yu Yu
               Chairperson of the Special Committee                                                     Chairwoman of the Board

               The accompanying ploxy statement is dated               2016, and is first being mailed to the Company's shareholdels and ADS holders on or
                                                           --,
  about   _,            201 6.




                                                                                 6




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 ex99a1.htm                                                                  6t219
9t11t2019                  Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 8ex99a1.htm
                                      https://wvw.sec.gov/Archivesledgarldalal14997441000114420416109643lv442417 of 101



                                                             E-COMMERCE CHINA DANGDANG INC

                    NOTICE OF EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON                                                      2016

  Dear Shaleholder:

            Notice is hereby given that an extraordinary general meeting of slialeholders of E-Comtnerce China Dangdang Inc. (the "Company") to be
  held on              2016 at [10:00 a.m.] (Beijing Tirne) at the Company's office at 2llF, Jing An Center, No. 8 North Third Ring Road East, Chaoyang
  District, Beijing 100028, People's Republic of China.

           Only registered holders of Class A common shares and Class B comrron shares of the Cornpany, par value $0.0001 per share, (each, a
  "Share"), at the close of business in the Cayrnan Islands on _,2016        or their proxy holders are entitled to attend or to vote at this extlaordinaly
  general meeting or any adjournment thereof. At the extlaordinary general meeting, you will be asked to consider and vote upon the following
  resolutions:

              '     as special resolutions:


           THAT the agreement and plan of merger', dated as of May 28,2016 (the "merger agreement"), atnong the Cornpany, Dangdang Holding
  Company Limited, an exempted company with limited liability incorporated under the laws of the Caylnan Islands ("Parent") and Dangdang Merger
  Company Limited, an exempted company with limited liability incorporated under the laws of the Cayman Islands and a wholly owned subsidiary of
  Parent ("Merger Sub") (such meryer agreelrent being in the form attached 1o the proxy statement accotnpanying this notice of extraordinary general
  meeting and which will be ploduced and made available for inspection at the extraordinary general meeting), the plan of metget (the "plan of rnerger")
  among the Company and Merger Sub required to be registered rvith the Registrar of Companies of the Cayman Islands for the purposes of the merger
  (such plan of merger being substantially in the folm attached to the melgel agreement and which will be produced and made available for inspection at

  the authorised share capital of the Company fi'om $100,000 divided into 548,955,840 Class A contmon shares and 451,044,160 Class B common shares
  of a par value $0.000 1 per share to $ I 00,000 divided into I ,000,000,000 shares with a par value of $0.000 I each and the aurendment and restatenrent of
  the existing memorandum and articles of association of the Cornpany by their deletion in their entirery and the substitution in theil place of a new
  memorandum and articles of association at the effective tirne of the mel'ger', a copy of which is attached as Annex B to the plan of merger, be authorized
  and approved;

          THAT each of the mernbers of the Special Committee (as defined below) be authorized to do all things necessary to give effect to the tnerger
  agreement, the plan of merger and the transactions contemplated by the nterger agl'eement, including tbe merger'; and

                    ifnecessary, as an ordinary lesolution

            THAT the extraordinary general rneering be adjourned in ordel to allow the Cornpany to solicit additional proxies in the event that there are
  insufficient proxies received at the tilne ofthe extraordinary general meetilrg to pass tlre special resolutions to be proposed at the extraordinary general
  rneeting.

              Please   refel to the accorrpanying ploxy statenrelrt, which is attached to and nrade a palt ofthis notice. A list olthe Cotlpany's shaleholders
  will   be available at its  principal executive olfices at 2llF, Jing An Centet', No. 8 Norrh Third Ring Road East, Chaoyang District, Beijing 100028,


              If you own American depositary shares. each of which represents five Class A corrrron Shales of the Coupany (the "ADSs"), yotl caltnot vole

  tl.re Shales    undellying youl ADSs. The ADS depositary must receive such instluctious no latcr than 5:00 p.m. (Nerv Yot'k City Time) on




  instr-nctions as to the ADSs (or altelnatively, you    rvill not vole the Shales) belble thc close of busincss in Nerv York City on _,         201(r, and




  will not be voted.




https://www.sec.gov/ArchivesledgarldaIal1499744l000114420416108643lv442417 ex99a1.htm                                                                            7   t219
9t11t2019              Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 9 ex99a1.htm
                                  https://www.sec.gov/Archives/edg,ar1da|al1499744t0001144204161086431v442417 of 101



            Alter carelul consideration and upon the unanimous reconrrnentlation ofthe Spccial Conrnrittee composed solely ofdircctors
  unrelated to anv of the management members of the Company or any member of the Buyer Group, the Boartl (other than Ms. Yu and Mr. Li,
  lnetnbers ofthe Buyer Group, who did not attend, participate in or vote upon nratters discussed during the Board meeting, due to their
  interests in thc proposed transaction) authorized and approved the execution, delivery and perlbrmance ofthe merger agrccment and the
  transaction agreements and the consummation of the transactions contemplated thereby, including the merger, and recommends that you vote
  FOR the proposal to authorize and approve the merger agreement, the plan of merger and the transactions contemplated by thc nterger
  agreement, including the merger, the amendment of the authorised share capital of the Company from $100,000 divided into 548,955,840 Class
  A common shares and 451,044,160 Class B common shares of a par value $0.0001 per share to $100,000 divided into 1,000,000,000 shares with
  a par value of $0.0001 each and the amendment and restatement of the existing memorandum and articles of associntion of the Conrpany bv
  their deletion in their entirety and the substitution in their place of a new memorandum and articles of association at the Effective'l'ime, a
  copy of which is attached as Annex B to the plan of merger, FOR the proposal to authorize each of the members of the Special Comrnittee to do
  all things necessaly to give effect to the merger agreenrent, the plan ofmerger and the transactions contenrplated by the nrerger agreenent,
  including the merger' and FOR the proposal to adjourn the extraordinary general meeting in order to allow the Company to solicit additional
  proxies in the evcnt that there are insufficient proxies received at the time ofthe extraordinary general meeting to pass the special resolutions
  to be proposed at the extraordinary general meeting.

           In order for the metger to be cornpleted, the merger agreernent, the plan of rnerger and the transactions contenrplated uncler.the nterger
  agreement, including the rnerger, nrust be authorized and approved by a special resolution (as defined in the Cayrlan Islands Corlpanies Law) ofthe
  Company's shareholders, which requires an affirmative vote of shareholders representing at least two-thirds of the votilg lights of the Sliares present
  and voting in person or by proxy as a single class at the extraordinary general meeting.

            As of the date of this proxy statement, the Buyer Group beneficially owns approximately 35.3% of the total issued and outsranding Shares,
  reprcsentiDg appl'oximately 83.60ui, of tlie total number of votes represented by the rssued and outstanding Shares.

            Regardless of the nr.rmber of Slrares that you own, youl' vote is very important. Even if you plan to attend the extraordinaly gener-al rneetiug i1
  person, we l'equest that you submit yout'proxy in accordance with the iustructions set forth on the proxy card, which is attached as Annex E to the
  accompanying proxy statelxent. as prolllptly as possible. To be valid, your proxy card rnust be completed, signed and returlecl to the Colnpany's ol.lices
  at21/F, Jing An Center', No. 8 North Third Ring Road East, Chaoyang District, Berjing 100028, People's Republic of China, alenrion: Investor
  Relations Department or alternatively a copy of the completed and signed ploxy card nray be sent by ernail to ir@dangdalg.com, in each case, so that
  the proxy card is received by the Company no later thaD   _,2016            at_       a.m. (Beijing Tirne) (being not less than fbrty-eight (48) hours before
  the time appointed for holding the meeting). The proxy card is the "instrument of proxy" and the "inshument appointing a p1oxy" as refered to i1 the
  Company's articles of association. Voting at the extraordinary general rneeting will take place by poll voting, as the chairrnan of the Board has
  undet'taken to delnand poll voting at the meeting. Each holdel has one vote fol'each Class A conrrlon share ancl ten votes for.each Class B colrmon
  share held as ofthe close ofbusiness in the Cayman Islands    on               2016. Ifyou receive more than olle proxy card because yuu uw1 Shar-es that

  ploxy card.

            Cornpletirrg the ploxy card in accordance with the instructions set forth on the proxy card   will not deprive you of your ri-ehr to attend   the




                                                                               2




https.//www.sec.gov/Archives/ed}ar1da|a|149974410001144204161086431v442417          exggal|.hlm                                                                 8t219
9111t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 10ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101




  be counted.


            When proxies are properly dated, executed and letulned by holders ofShares, the Shares they represent will be voted at the extraoldinary

  voted FOR the proposals as described above, nnless you appoint a person othet' than the chairuran of the meeting as ploxy, in which case the Shares
  represented by your proxy card will be voted (or not submitted for voting) as youl proxy determines.

            Shareholders who dissent fi'om the melger will have the right to receive payment of the fair value of theil Shales in accordance with Section
  238 of the Cayuran Islands Cornpanies Law if the rnerger is consurnrnated, but only if they deliver to the Company, before the vote to authorize and
  approve the merger is taken at the extraordinary general meeting, a written objection to the merger and subsequently comply with all pt'ocedures and
  requirements of Section 238 of the Cayman Islands Companies Law for the exercise of dissenter rights, a copy of which is attached as Annex C to the
  accompanying proxy statement. The fail value of theil Shares as detennined under the Cayman Islands Cornpanies Law could be mot'e than, the satne
  as, or less than the melger considelation they would receive pursuant to the mergel' agreenlent if they do not exercise dissenter rights with respect to
  theil Shares.

         ADS HOLDERS WILL NOT HAVE THE RIGHT TO EXERCISE DISSENTER RIGHTS AND RECEIVE PAYMENT OF THE
  FAIR VALUE OF THE SHARES UNDERLYING THEIR ADSs. THE ADS DEPOSITARY WILL NOT EXERCISE OR ATTEMPT TO
  EXERCISE ANY DISSENTBR RIGHTS WITH RBSPECT TO ANY OF THE SHARES THAT IT HOLDS, EVEN IF AN ADS HOLDER
  REQUESTS THE ADS DEPOSITARY TO DO SO. ADS HOLDERS WISHING TO EXERCISE DISSENTER RIGHTS MUST SURIIENDER
  THEIR ADSs TO THE ADS DEPOSITARY FOR CON\/ERSION INTO SHARES, PAY THE ADS DEPOSITARY'S FEES REQUIRED FOR
  THE CANCELLATION OF THBIR ADSs, PROVIDE INSTRUCTIONS FOR THE REGISTRATION OF THE CORRESPONDING
  SHARES IN THB COMPANY,S REGISTER OF MBMBBRS, AND CERTIFY THAT THEY HELD THE ADSs AS OF THE ADS RECOIID
  DATE AND HAVE NOT GIVEN, AND WILL NOT GIVE, VOTING INSTRUCTIONS AS TO THEIR ADSs BEFORE_                 (NEW
  yoRK cITy TIME) ON _,       2016, AND BECOME REGISTERED HOLDERS OF SHARES BEFORE THB VOTE TO AUTHORIZE
  AND APPROVE THE MBRGBR IS TAKBN AT THE BXTRAORDINARY GENERAL MEBTING (FOR THE AVOIDANCE OF DOUBT,
  ANY ADS HOLDERS WHO CONVBRT THEIR ADSs INTO SHARES AFTER THE SHARE RECORD DATE WILL NOT BE ENTITLED
  TO ATTEND OR TO VOTE AT THB EXTRAORDINARY GENEIIAL MEETING, BUT WILL BE ENTITLED TO EXERCISE
  DISSENTER RIGHTS IF THEY BECOME REGISTERED HOI,DERS OF SHARES BEFORE THE VOTE IS TAKBN AT THE
  EXTRAORDINARY GENERAL MEETING). AFTER CONVBRTING THEIR ADSs AND BECOMING REGISTERED HOLDERS OF
  SHARES, SUCH FORMER ADS HOLDERS MUST ALSO COMPLY WITH THE PROCBDURES AND REQUIRBMBNTS FOR
  EXERCISING DISSENTER RIGHTS WITH RESPECT TO THE SHARES UNDER SBCTION 238 OF THE CAYMAN ISLANDS
  COMPANIES LAW.IF THE MERGER IS NOT COMPLETED, THE COMPANY WOULD CONTINUE TO BE A PUBLIC COMPANY IN
  THE U.S. AND THE ADSs WOULD CONTINUE TO BE LISTED ON THE NEW YORK STOCK EXCHANGE. THB COMPANY'S
  SHARBS ARE NOT LISTED AND CANNOT BE TRADI,D ON ANY STOCK EXCHANGE OTHER THAN THE NEW YORK STOCK
  EXCHANGE, AND IN SUCH CASE ONLY IN'l'HE FORN,I OF ADSs. AS A RESULT, IIi A FOIl.MEll. ADS HOLDEII HAS CANCELLED
  HIS, HER OR ITS ADSs TO EXERCISE DISSENTER RIGHTS AND THE MERGER IS NOT COMPLETBD AND SUCH FORMER ADS
  HOLDER WISHES TO BE ABLE TO SELL HIS, HER OR ITS SHARES ON A STOCK EXCHANGB, SUCH FORMER ADS HOLDER
  woul.D NEED TO DBPOSIT HtS, HtrR OR rTS SHARES rNTO THE COMPANY'S AMERICAN DEPOSITARY SHARES PROGRAi\'I
  FOR THE ISSUANCE OF THE CORRESPONDING NUi\'IBER OF ADSs, SUBJECT TO THE TERMS AND CONDITIONS OF
  APPLICABLE LAW AND THE ADS DEPOSIT AGREEMENT, INCLUDING, AN{ONG OTHER THINGS, PAYMENT OF RELtr\ANT
  FEES OF THE ADS DEPOSITAIIY FOR THE ISSUANCE OF ADSs (UP TO $5.00 PER 100 ADSs (Oli POIiTION THtrREOF) ISSUED)
  AND ANY APPLICABLE STOCK TRANSFER TAXES (IF ANY) AND REI-ATED CHARGES PURSUANT TO THE ADS DEPOSIT
  AGREENlIENT.


                                                                              3




https://www.sec.gov/Archivesledgarldalal1499744l0OO114420416108643lv442417 ex99a1.hlm                                                                   9t219
9t11t2019              Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 11exggal.htm
                                  https://www.sec.gov/Archives/ed}ar1da|al149974410O0114420416108643tv442417 of 101



        PLEASE DO NOT SEND YOUR SHARE CERTIFICATES OR CERTIFICATES EVIDENCINC YOUR ADSs ("ADRs") AT THIS TIME. IF
  THE MERGER IS CONSUMMATED, YOU WILL BE SENT INSTRUCTIONS REGARDING THE SURRENDER OF YOUR SHARE
  CERTIFICATES or ADRs.

          If you have any questions or neecl assistance voting youl shales or ADSs, please contact the Cornpany's Investor Relations Department at
  +86-10 5799-2666, or by email at ir@dangdang.com.

           The rnerger agreelrent, the plan of merger and the transactions contemplated by the merger agreement, inclgcling the merger, are described in
  the accornpanying ploxy statement. A copy of the tnergel agl'eement and a copy of the plan of nterger ale inclucle<J as Annex A to the accompanying
  proxy statement. We ul'ge yott to read the entile accompanying proxy statentent carefully.

  Notes:
  I   .      Whele tllere   joint holdels of any Share any one of such j oint holders may vote, either in person or by proxy, in respect of such share as if
                            al e
                                      if mole than one of such joint holders be present at any meeting, the vote of the senior holdet.who tenders a vote,
  Ite wet'e solely entitled theleto, but
  whether in persotl ol by proxy, will be accepted to the exclusion of the votes of the other joint holdels and fol this pr.lpose seniot'iry will be deter.mined
  by the order in which the namcs stand ir.r the register of members of the Cornpany in respect of the joint holding.

  2.         The instrunlent appointing a proxy must be in writing under the hand of the appointer or of his attomey or other pelson duly authorized in
              if the appointer is a corporation, e ither under seal or under the hand of an oft'icer or attorney or other person cluly authorizecl to sign the
            or,
  Hf-
  3.         A proxy need not be    a menrber (r'egistered shareholder)   of the Company.

  4'         The chairn-ran olthe extraordinary general meeting rnay in any event at his or her discletion clilect that a pl'oxy card shall be cleerned to ftave

  which is attached   as   Antrex E to the accompanyitrg ploxy statement, ol which is otherwise directed by the chailrnal to be cleemed to have been duly
  deposited) shall be invalid.

  5.         Votes given in accordance with the terms of a proxy card shall be valid notwithstanding the previous death or insanity of the principal or
  revocation of the proxy or of the authority r"rnder which the proxy was executed, or the transf'er of the Share or Shares in respect of which the proxy is
  given, unless notice in writing of such death, insanity, revocation or transfer was Leceived by the Company at the Conpaly's offices at 2llF, Jing An
  Center, No. 8 North Third Ring Road East, Chaoyang District, Berjing 100028, People's Republic of China, attenrion: lnvestor Relations Deparhlent,
  no latel'than tlre cor.llmencelllent of the extraordinary genelal meeting, ol adjourned meeting at which such proxy is used.

                                                                                    BY ORDER OF TI-IE BOARD.




                                                                                    Peggy Yu Yu
                                                                                    Chairwomau of the Boald


                                                                                   4




https://www.sec.gov/Archives/edgarldalal1499744l0OO1144204161O8643lv442417              exggal.htm                                                           10t219
9t11t2019             Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 12ex99a1.hlm
                                 https://www.sec.gov/Archives/ed1ar1da|a|14997441000114420416108643|v442417 of 101



                                                                      PROXY STATEMENT
                                                                    Dated                   2016

                                                          SUMMARY VOTING INSTRUCTIONS

            Ensure that your Shares or ADSs of E-Commerce China Dangdang Inc. can be voted at the extraordinary general mceting by
  subrnitting your proxy card or ADS voting instnrctions card, or by contacting your broker, bank or other nominee.

           If your Shnres ure registeretl itt the nunrc of a broker, bank or other nominee: check the voting insh'uction card for-warded by youl bt'oker,
  bank or other nominee to see which voting optiolls are available or contact your broker, bank or other uominee in order to obtain directions as to how to
  ensure that your Shares are voted at thc extraordinary general Ineetitrg.

            IJ'your Shares are registered in your n(nre: subnrit your proxy as soon as possible by signing, dating and returning the accompanying proxy
  card in the enclosed postage-paid envelope, so that your Shares can be voted at the extraoldinary genelal meeting.

            Ifyou subrnit youl signed ploxy card without indicating how you wish to vote, the Shares represented by your proxy      will   be voted in favor   of
  the resolutions to be proposed at the extraordinaly genelal nteeting.

            IJ'your ADSs are registered in the nante oJ'a hroker, hank or other nominee.' check the ADS voting instnrctions card ibrwarded by your
  bloker', bank 01'other nominee to see which voting options are a\railable or contact your bl'okel', bank or other uominee in order to obtain dilections as to
  how to ensure that the Shares represented by your ADSs are voted at the extraordinaly general meeting.

           If your ADSs we registered in your no,rte: submit your ADS voting instructions card as soon as possible by signing. dating and retuming the
  enclosed ADS voting instructions card in the enclosecl postage-paid envelope, so that the Shares t'ept'esented by your ADSs can be voled at the
  extraordinary genelal meeting on behalfofthe ADS depositary, as the registeled holder ofthe Shares rept'esented by your ADSs.

            If you subrnit your ADS voting instnrctions cald without indicating how you wislr to vote, the Shares represented by your ADSs u,ill not be
  voted.



 Investor Relation.s Department at +86-10 5799-2666, or     b1.,   antil   at ir@dangdang.cont.




https://www.sec.gov/Archives/edgar/data/14997441000114420416108643lv442417              ex99a1.htm                                                         111219
9t11t2019                  Case 1:16-cv-08759-KPF            Document
                                      https://www.sec.gov/Archives           79-3 4410001144204161086431v442417
                                                                   ledgarldalall499T Filed 09/12/19 Page 13        of 101
                                                                                                                _exggal .htm




                                                                      TABLE OF CONTENTS

                                                                                                                               Page
  SUMMARY TERM SHEET                                                                                                                       I
       The Panies Involved in the Melggl                                                                                                   I
       'Ihe Merggl
                                                                                                                                        3
        el'gel Con s i d eral orr
       IV!                      i
                                                                                                                                        3
      Treatment ol Comoanv Ootions                                                                                                     4
      Record Dates and Voling                                                                                                          4
      Shareholder vote Required to Autholize and ABp-rcvelbg_N!9tger Agreement and plan of Merggr                                      4
      Voting lnfonnation                                                                                                                5
      Dissentel Rights                                                                                                                  5
      Purposes and Etlects          oft        ggf                                                                                      6
      Plans for the Cornpaly__Aftqj[_e lvlpICQI                                                                                         6
      Recomrnendations of the Special Committee and the Board                                                                           7
      Position of the BuVSfG1glp as tu the           Faiurcs gI                                                                         8
      Financins ol' the Merser'                                                                                                         8
      Lirnited Guarantee                                                                                                                8
      Sr,rpppl1\greernent                                                                                                               8
      Rollover Asl'eernent                                                                                                              8
      Shale Ownership_gl!19lg[fpauy Oirectors and              Exec                   g Commitmenrs                                    9
      Op_.EtS!_OIlh_e       ipecial Committee's Financial Advisor                                                                      9
      Iuterests of the Compg3y s Executive           Officers                 gel                                                      9
      Conditions to the Melger                                                                                                        l0
      No Solicitation                                                                                                                 I1
      Ternrinat ion ol the Mergel Agreernent                                                                                          13
      Terrnination Fee                                                                                                                t4
      Material U.S, Federal Income Tax Consequences                                                                                   t4
      Material PRC Income Tax Conseqnences                                                                                            15
      M ateri   a   I Cay.D144-[s !s!!d!_'[hx_.]Qgn5qquences                                                                          15
      Regu.larsry-Malcrs                                                                                                              15
      Accounting Treatment ol the Merggl                                                                                              l5
      Market Plice of the Shares                                                                                                      15
      Fees and Exneuses                                                                                                               16
      Rerredies                                                                                                                       t6
  -QUESTIONS AND ANSWERS ABOUT THE EXTRAORDINARY GENERAL MEETING                               AND THE MERGER                         t7
  SPEClAL FACTORS                                                                                                                     25
     Background of the Merggl                                                                                                         25
     Reasons for the Merger and Recomrnendation of the Special Committee          a                                                   35
     Position ol the BuysQrcUp__a5jajte IAllxCsE-AIhg_I4s!.CpI                                                                        41
     Certain Finarrcial Plo.jcctions                                                                                                  44
     Opr.dSu_AIlr9_Slrecial Committe                                                                                                  4'l
      BuyslGlogp's Purpose ofand Reason                   ger                                                                         54
      Fll-ecl ol'thc Mc.r'ser on tlre ConrDarrv                                                                                       55
      Ellest ol'thc N4crgcr on tlrc Compgly s Net Booh Value arrtlNetEar'rringr                                                       57
      P a ns lbr lrc Cornnflty__0_llq_$S_I&Ig9l
         I           t
                                                                                                                                      58
      Altclnativcs to llre Mcrger'                                                                                                    59
      Eflccts on tlie Cornpatry_lflhg_I4gger is nor Cornplgle{                                                                        59
      Financin-o of the Melggr                                                                                                        60
      Linritcd Cualantec                                                                                                              64
      SuBpgllAgleenrent                                                                                                               64
      Rollovcr Aqleenrent                                                                                                             66
      Renredies                                                                                                                       67
      Intcrcsts o1'C--ertain Persorrs in the Merger'                                                                                  67
      Rc Ia t ed Pil'r y_Ip154E[o15                                                                                                   '70
      ljces ilnd Expel6g5                                                                                                             1l
      Voting b),jrc_Sll2l2er"tlrg Sharelrolders anhe Extraordinar.y_Gglr-egl_MgggrC                                                   7t




https://www.sec.gov/Archives/edgar/data/14997441000114420416108643lv442417 exggal .hlm                                           121219
9t11t2019                   Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 14ex99a1.htm
                                       https://www.sec.gov/Archivesledgarldalal14S9744l000114420416108643lv442417 of 101



                                                                                                                             '71
      Litigation Related to the Mc't.ggl
                                                                                                                             '71
      Accounting Treatnrent of thc Melggl
                                                                                                                             '7t
     Regublerv-Maltcrs
                                                                                                                             '72
     Dissentels Rights
     Material U.S. Fedeliil lnconre Tax Consequences                                                                         72
     Material PRC Incorre Tax Conseqnences                                                                                   74
     Material Cay$44-!sla::ds-Ibx-.Consqquences                                                                              75
  MARKET PRICE OF TFIE ADSS, DIVIDENDS AND OTHER MATTERS                                                                     76
                                                                                                                             '76
     Malket Price of the ADSs
     Dividend Policy                                                                                                         /o
  THE EXTRAORDINARY GENERAL MEETING                                                                                          77
                                                                                                                             '77
      Date, Time and Place of the Extraoldinary_Geu€I4.1-Mee!4g
      Proposals to be         Conside                 y-Gqq9ra.l-M-99!itg                                                    77
      Our Board's Recommendation                                                                                             78
                                                                                                                             78
      -Quorurn
      Record Dates; Shares and ADSs Entitled to Vote                                                                         79
      Vote Required                                                                                                          79
      Shaleholders and ADS Holders Entitled to Vote; Voting Matelials                                                        19
      Proxy Holders for Registered Shareholders                                                                              80
      Voting of Proxics and Failure to Votc                                                                                  81
      Revocab      iI   ity-g':Llrexigl                                                                                      81
     Rights of Shaleholdels Who Object to the Merggl                                                                         8l
      Whonr to Call fbr Assistance                                                                                           82
     Solicitation of Ploxies                                                                                                 82
     Other Business                                                                                                          82
  THE MERGER AGREEMENT AND PLAN OF MERGER                                                                                    83
      Structure and Cor.nplsliAjt-A-fth.9-I4q'ger                                                                            83
     Memorandum and Alticles of Association; Directors and Executive Olficels of the Surviving Cornpaly                      83
      IV!stger Consitleration                                                                                                83
     Treatmen t of Com pjly-Qp-114.!!                                                                                        84
     Exchange Plocedules                                                                                                     84
      Representations and Wa                                                                                                 85
      Conduct of Business Pending the Merger                                                                                 88
      Shareholdels' Meeting                                                                                                  90
      No Solicitation                                                                                                        90
      Directols' ancl Executive Ofilcels' Inclemnification and Itisurance                                                    92
      Financing                                                                                                              93
      Othcr Covenants                                                                                                        94
      Conditions to the Merggl                                                                                               94
      Telrrination of the Merger Agreenrent                                                                                  95
      Ternrination Fee                                                                                                       9'7

      Remedies                                                                                                               97
      Anrendrlent                                                                                                            98
  PROVlSlONS FOR UNAF}:ILIATED SECURI-IY HOLDERS                                                                             99
  DISSENTEIT I{IGFITS                                                                                                       100
      Requirenrcnts 1or Excrcising Disscnter Rights                                                                         r00
  FINANCIAL INFORMATION                                                                                                     102
      Ralio of Earnings 1o Fixcd Chalgcs                                                                                    103
      Net Book Value pel Shale o1'the Shares                                                                                t04
  TRANSACTlONS IN TI'lI SIIARLS nND ADSs                                                                                    105
     Purchascs by-1ll{'91ppany                                                                                              105
      Pr,rlchases by-119_BuygG_t_allp                                                                                       r05
       Plior      ic O I'li'rrrrgS
               PLrbl                                                                                                        l0s
       Transactions in Prior'(r0 Day5                                                                                       r05
  SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANACEMENT OF TFIE COMPANY                                            l0(r
  F IJTURE SI IAIitT.I IOLDEI{ PROPOSALS                                                                                    107
  CA UTI ONARY NO'IE I{E(JA R DIN(] FORWARD-I-OOKl NG STATEM ENI'S                                                          r0B
  WHERE YOU CAN FIND MORE ]NFORMATION                                                                                       109




https://www.sec.gov/Archives/e dgarldatal14997 4410001144204161O86431v442417 ex99a1 .hlm                                   13t219
9t11t2015             Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 15ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



  ANNEX     A: Agreement     arrd Plan of Melggl                                                                     A-l
  ANNEX     B; Op_:.r:rq!_olDull'f & Plrg!p5, LLC ao Finoncjol Advisor.                                              B-1
  ANNEX     c: caylrudsbldg-coupauisglsrulap=lz (Law 3 of          1961, as consolidared and revised)_ sse$pa23_8    c-1
  ANNEX     D: Directols and Executive Officers of Each Filing Person                                                D-1
  ANNEX     E: Form of Proxv Card                                                                                    E-1
  ANNEX     F: Form of ADS Voting Instructions Card                                                                  F-1




https://www.sec.gov/Archives/edgar/data/14997441000114420416108643/v442417      ex99a1.htm                                 141219
9t11t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 16ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldatal149S744l000114420416108643lv442417 of 101



                                                                SUMMARY TBRM SHEET




 prory statement ore to Renminbi, the law/ill currency ol the Peopleb Republic of China ("PRC" or "China").

  The Parties Involved in the Merger

  The Company

                                                    with limited liabilitv incorporated under the laws of the cavtnan lslands and a leading businessto-
  .""rr..]:-::il:IJJJ:,ffi;T,tttf;;-o'"v
           Our principal executive offices are located at 2llF,JingAn Ceuter, No. 8 Norlh Thit'd Ring Road East, Chaoyang District,       Beijing 100028,
  People's Republic ofChina. The Cornpany's telephone number at this address is +86-10 5799-2666.

          Fol a description of the Company's history, development, business and organizational sttuctut'e, please see the Company's Annual Report on
  Form 20-F for the year ended Decernber 31, 2015 filed on April29,20l6, which is incorporated herein by reference. Please see "Where You Can Find
  More lnformarion" beginning on page 109 for a descliption of how to obtain a copy of the Company's Annual Report.

  Ms. Peggy Yu l7t

           Ms. Peggy Yu Yu ("Ms. Yu") is the co-founder and director of the Company, and has been the executive chairworrran olthe Corttpany since its
  inception. Mr'. Guoqing Li and Ms. Yu are husband and wife. Ms. Yu is a citizen of the People's Republic of China. The business address of Ms. Yu is
  c/o E-Commelce China Dangdang Inc.,21lF, Jing An Center, No. 8 Nolth Third Ring Road East, Chaoyang Dish'ict, Beijing 100028, People's Republic
  of China. Ms. Yu's business telephone number is +86-10 5799-2666.

 Mr. Guotlittg   Li
              Mr. Guoqing Li ("Mr'. Li") is the co-foundel and dilector of the Company, and has been the clrief executive officet'of the Con.rpany since its
  inception. Mr. Li is a citizen of the People's Republic of China. Mr'. Li and Ms. Yu ale husband and wife. Thc btrsiness address of Mr. Li is c/o E-
  Cor.rrr.rrerce China Dangdang lrrc., 2llF,JingAn Center, No.8 North Third Ring Road East, Clraoyang Dislricl, Beijing 10002U, People's Republic of
  China. Mr'. Li's business teleplione nutnbet'is +86-10 5799-2666.

  Parent




  Distlict, Beiling 100028, Pcople's Republic of China. Parenl's business telephone nutrbet'is +86-10 5799-2666.




https://www.sec.gov/Archives/e dgarldalal14997 4410001144204161086431v442417         ex99a1 .hlm                                                          151215
9111t2019               Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 17ex99a1.htm
                                   https://www.sec.gov/Archivesledgarldatal1499744l00011442041610B643/v442417 of 101



  Merger Sub

            Dangdang Merger Conrpany Limited ("Merger Sub") is au exe mpted conrpany incorporated with lirnited liability uncler the laws of the
  Cayman Islands fbrmed solely lbr the purpose of eiltcting the melger'. The business addless of Melgel Sgb is c/o E-Commerce China Dangdang Inc.,
  2l lF, Iing An Center, No. 8 Nolth Thild Ring Road East, Chaoyang Distlict. Beijing I 00028, People's Republic of China. Merger Sub's br.rsiness
  telephone nunrber is +86-10 5'199-2666.

  Hoklco

            Dangdang Corporation ("Holdco") is a business cornpany with limited liability incorporated under the larvs of the British Viryin Islan<ls. It is
  prinoipally an iuvestrrent holding vehicle ultirrately beneficially owne<I and controlled by Ms. Yr"r ancl Mr. Li. The business address of Holdco is c/o E-
  Connerce China Dangdang Inc., 2llF, Jitg An Center, No. 8 Nolth Third Ring Road East, Chaoyang District, Berjilg 100028, People's Republic of
  Clrina. Floldco's business telephone number is +86-10 5799-2666.

  Keu,en    Holrlitrg Co, Limited

           Kewen Holding Co. Limited ("Kewen") is a lirnited conrpany incolpolated undel the larvs of the Blitish Vilgin Islands and is principally an
  investment holding vehicle controlled by Mr. Li. Mr'. Li is the sole dilectol and beneficial owner of Kewen Holding Co. Limited. The business address
  of Kewen is c/o Offshore Incorporations Limited, P.O. Box 957, Offihore Incorporations Center', Road Town, Tortola, British Virgin Islands. Kewen's
  business telephone number is +86-10 5799-2666.

  Science & Culture Internutiotutl Linited

            Science & Culture Intemational Limited ("SC International") is a limited company incorporated under the laws of the British Virgin lslan6s
  and is plincipally an investment holding vehicle controlled by Mr. Li. Kerven holds 60% of the shares in SC Intenrational. The business addr.ess of SC
  Internatioual is c/o Offshole Incotporatious Limited, P.O. Box 95?, Offshore Incorporations Cenrer, Road Town, Tortola, British Vitgin Islands. SC
  International's business telephone numbeL is +86-10 5799-2666.

  First   Profit Mon(gement Lintited

            First Profit Management Limited ("First Profit") is a lirnited contpany incorporated under the laws of the British Virgin Islands and is
  principally au investmetit holding vehicle. Mr. Danqian Yao corrtrols First Profit as its sole director. The business address of First Profit is c/o E-
  Cotnmerce China Dangdang Inc., 2llF,IingAn Center', No.8 North Third Ring Road East, Chaoyang District, Beijing 100028, People's Republic of
  Clrina. Filst Profit's business telephone number is +86- 10 5'/gg-2666.

          Histot'icaily, Filst Plofit has held Class A common shales fol and on behalf of certain pel'sons pul'suant to share incentive arangements
  between the Company and sr.tch persons. For details, see caption titled "l{elated Party Transactions" of this pl'oxy statemeut.

  Mr. Danqian l'uo

          Mr. Danqian Yao ("Mr'. Yao") has been a seniol vice presidcnt of the Company since Decenrber 201L Mr'. Yao is a citizen of the People's
  Republic of China. The business addless of Mr'. Yao is c/o E-Conimcrce China Dangclang Inc.,2llF, Jing An Center, No.8 North Third Ring Road East,
  Chaoyang Disttict, Bcijing 100028. People's RepLrblic of Chiua. Mr. \'lo's busincss telephone nurrbcr is +86-10 5'l99-2666.

  Mr. Li.iun Chen




  Thc business adclrcss of Gold Wall Pless is No. 3 Lizcdong Er Lu. ('haovrns D isrrict. Bciiing I 00 I 02. People's Republic of China. Mr-. Chen is   a



  2666.



                                                                               )




https://www.sec.gov/Archives/edgar/data/14997441000114420416108643/v442417 ex99a1.htm                                                                      16t215
9111t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 18ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



  Mr. Min Ktn

            Mr. Min Kan ("Mr. Kan") has been a vice president of the Cornpany since Jannary 20 I4. Prior to lhat, Mr. Kan served as the Cornpany's
  business general rranager from January 2013 and senior dilector' l}om 2008 to Janualy 201 3. Mr. Kan is a citizen of the People's Republic of China.
  The business address of Mr, Kan is c/o E-Cornmerce China Dangdang Inc.. 2llF. .ling An Ceuter, No. 8 North Third Ring Road East, Chaoyang
  District, Beijing 100028, People's Republic of Clrina. Mr'. Kan's business telephone nutrber is +86- l0 5799-2666.

            Thloughout this proxy statement, Ms. Yu, Mr. Li, Kewen and SC Intemational ale collectively relerred to as the "Suppolting Shareholders".

  Merger Sub and the Rollovel Shareholdels are collectively lefelred to as the "Buyel Cloup".

            During the last five years, none of the persons lefen'ed to above under the heading titled "The Parties Involved in the Merger'," or the
  respective directors or executive officers of the Company, mel'nbers of the Buyer Group and their affiliates as listed in Annex D to this pt'oxy stalement

  proceeding (except for matters that were dismissed without sanction ol settlelrent) that resulted in a judgment, dect'ee or final older enjoining the
  person lrom ftrtule violations of, or prohibiting activities subject to, federal ol stale securities laws, ol a finding olany violation offederal or state
  secnrities laws.

  Tlre Merger (Page 83)

           You are being asked to vote to authorize and approve the agreement and plan of merger, dated as of May 28,2016 (the "melgel agreement"),
  among the Contpany, Parent and Merger Sub, the plan of merger lequired to be flled with the Registlal of Cornpanies of the Cayrnan Islands,
  slbstanrially in the form attached as Annex A to the merger agl'eement (the "plan of merger"), and the transactions contemplated by the merger

  the shareholders of the Cornpany and the other conditions to the consummation of the transact'ions contemplated by the lnerger agl'eelnent, including the
  luterger, are satisfied or waived in accordance with the tenns of the merger agr-eement. Mel'ger Sub rvill merge with and illto the Company, with the
  Company continuing as the surviving company of the merger (the "surviving company") under the laws of the Cayman Islands as a wholly owned
  subsidiary of Parent. The Company, as the sutviving company, will continue to do business under the natne "E-Commelce China Dangdang Inc."
  lollowing the merger. If the merger is completed, the Company will cease to be a publicly n'acled corrpany. Copies of the melger agreement and the
  plan ofnrerger are attached as Annex A to this proxy statement. Yon should read the nlerger agreelnent and the plan ofnrerger in their entirety because
  they, and not this proxy statement, at'e the legal documents that govenl the melgel'.

  Merger Consideration (Page 83)


  each of the Company's Class A common shares and Class B comlnol'l shares, pat' value $0.0001 per shale (each a "Shale" and collectively, the
  "Shares"), including Shares represented by Arnerican Depositary Shales, each of which represerlts fve Class A comtnou shales (tlre "ADSs"), issued
  and otrtstanding immediately prior to the Effective Tirne, other than (a) 136,477,925 Shares, consisting of 3,135,840 Class A comrron shares and
  I 3,000.000 Class B comrnon shales held by Ms. Yu, i ,l 85,000 Class A comrror.r shares rept'csented by 237.000 ADSs he ld by Mr'. Li, 2 1,876,660 Class


  (including 164,000 Class A comrron shares beneficially owned by Mr. Yao and46,425 Class.A conlrlon shares beneflcially owned by Mr. Chen, in
  each case, held of lecord by First Plolrt as rrominee shareholder'), and 70.000 Class A conrmon shat'es t'epreseuted by 14,000 ADSs held by Mr'. Kan




  in cash pcr ADS without intercst and net of any applicable rvithholding taxcs (less trp to S0.0-s pcr ADS cattcellation ltes nnd up to $0.02 pel ADS




  such Dissenting Sharcs in accoldance rvith the CICL. Plcase see "Disscnter Rights" bcginning otr pagL- 100 1br additional inlbtlnation.



                                                                                 3




https://www.sec.gov/Archivesledgarldalal1499744l000114420416101643lv442417 ex99a1.htm                                                                          17   t219
 9111t2019            Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 19exggal.htm
                                 https://www.sec.gov/Archives/ed}ar1datal149974410001144204161086431v442417 of 101



   Treatment of Company Options (Page 84)

           At the Eff'ective Time, the Company rvill ternrinate the Conrparry's 2004 Share Incentive Plan and 2010 Share Incentive Plan, and all
  amendments and modifications thet'eto (collectively. the "Share Incentive Plans"), terminate all relevant award agreements applicable to the Share
  Incentive Plans, and cancel all optiolts to purchase Shares granted under tlre Company's Share Incentive Plans (the "Cornpany Options") that are
  outstanding and unexercised, whether or not vested or exercisable.

           At the Effective Tirne, each vested Company Option that remains outstanding imrnediately prior to the Effective Tirne will be cancelled in
  exchange for the right to t'eceive fiorn the sur.riving cornpany or one of its subsidiaries, as soolt as practicable afier the Efi'ective Time, cas6 in the
  amount equal to the product of (a) the nut.nber ol Shares underlying such Conrpany Option rnultiplied by (b) the excess, if any, of $ 1.34 over the
  exercise price payable per Share ofsltch Cotnyrany Option. ifthe exercise price per Share ofany such Cornpany Option is equal to or greater than
  $1'34, such Company Option will be cancelled tbl no consicleration. At the Effective Time, each unvested Company Option will be cancelled for no
  considelation.

  Record Dates and Voting (Page 79)

            You at'e entitled to attend and vote at the extraordinary general rneeting if you have Shares legistered in your name in the Company's r.egister
  of members at the close of business in the Cayman lslands on                  2016, the Share record date for voting at the extraordinary general 6eeting. If
  you own ADSs on                   2016, the ADS lecord clate (and do not cancel such ADSs and become a registered holder of the Shares ulderlying such
  ADSs as explained below), you cannot vote at the extraoldinat-y general meeting directly, but you may instruct the ADS Depositary (as the hol<Jer. of the
  Shares underlying the ADSs) on how to vote the Shares r"rnderlying youl ADSs. The ADS depositary must receive your instructions no later than
  (New Yor* City Time) ofl
                                                                                                                                                            _
                                           2016 in ordet' to ensure your Shales are plopelly voted at the extraordinary general nreetilg. Alternatively, if you
  own ADSS on the ADS record date, you may vote at the extlaoldinary genelal meetlng by cancelling youl ADSs (and celtifying you have not
  instructed, and will not instntct, the ADS depositriry to vote the Shales represented by your ADSs) before
                                                                                                                 _          (New York City Tirne) on
              2016 and becoming a legistered holdel of Shales pliol to the close of business in the Caynran Islands not later. than
                               -,                                                                                                                 20 I 6, tlre
  Shale record date. Each outstanding Share on the Share recold date entitles the holder to one vote fol each Class A common share and ten votes for.

  adiournment thereof. We expect that, as of the Shat'e recorcl date. thele rvill be _shales          issued and outstancling ancl entitled to vote at the
  extraordinary genel'al meeting. Ifyou have Shares registcred in youl nanre on tlre Share lecord date, the deadline for you to lodge your proxy card and
  vote is-,2016           at      a.m. (Beijing Tinre). Please see "surnmary Term Slreet     Votirig Infomration" below.
                                                                                            -
                         - to Authorize and Approve the Merger Agreement and Plan of Merger (Page 79)
  Shareholder Vote Required




  ofthe  Shares present and voting in pet'son ol by proxy as a single class at an extraordinary general meeting ofshareholdels ofthe Company
  (the "Requisite Conrpany Vote") in accorclzincc with Section 233(6) olthe CICL and the Articles of Association of the Conrpany.



                                                                                4




https://www,sec.gov/Archives/ed}ar1da|a1149974410001144204161086431v442417            exggal .hlm                                                          181219
9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 20ex99a1.htm
                                  https://www.sec.gov/ArchivesledgarldaIal1499744l000114420416108643lv442417 of 101



            As of the date of this proxy statement, the Supporting Shareholdels beneficially own approximately 35.2o/o of the total issned and outstanding

  "security Ownership of Certain Beneficial Owners and Management of the Cornpany" beginning on page I 06 for additional informatiott. Pursuant to
  the tenns of the Suppolt Agreement, the Shares (including Class A cornmon shares represented by ADSs) beneticially owned by the Supporting
  Shareholders as ofthe date    ofthe Suppolt Agreement and acqnired by therrr therealter will be voted in favor ofthe authorization and approval ofthe

  meeting of shareholders of the Courpauy.

  Voting Infornration (Page 79)

           Before voting your Shares, we encourage yon to read this proxy statement in its entirety, including all ofthe annexes, attachments, exhibits and
  materials incorporated by reference, and carefully consider how the urergel rvill affect you. To ensure that your Shat'es cau be voted at the extlaordinary
  general meeting even in the event that you are unable to attend, please complete the enclosed proxy card in accordance with the iustructions set forth on
  the proxy card as soon as possible. The deadline for you to lodge youl ploxy cald it _,           2016 at _    a.In. (Beijing Time).


            If you own ADSs as of the close of business in New Yolk City           on       2016, the ADS record date (arrd do not cancel such ADSs and
  become a registered holder of the Shat'es underlying such ADSs as explained belou,), you cannot vote at 1l')e extraordinary general meeting dilectly, but
  you nlay instluct the ADS depositary (as the holder of the Shares underlying the ADSs) how to vote the Shares underlying your ADSs. The ADS
  depositary must receive such instnrctions no later than 5:00 p.m. (New York City Time)            on       2016 in order to ensure your Shares are properly
  voted at the extraordinary general meeting. Alternatively, you may vote at the extlaot'dinaty general meeting if you cancel your ADSs and becotne a
  holder ofShares prior to the close ofbusiness in the Caynran Islands not laler           than     2016. Ifyou wish to cancel your ADSs for the purpose of
  voting Shares, you need to make al'angenletlts to deliver your ADSs to the ADS depositary for cancellation               befole   (New York City Time) on
               2016 together with (a) delivery inshuctions for the cor-responding Shales (name and address of pet'son who will be the registered holder of
  Slrares), (b) payment of the ADS cancellation fees (up to $5.00 per I 00 ADSs (ol portion thereof) to be cancelled), up to $0.02 per ADS depositary
  services fees and any applicable taxes, and (c) a certification that you held the ADS as ofthe ADS record date and you have not given, arrd will not
  give, voting instructions to the ADS depositary as to the ADSs being cancelled ol have given voting iusttuctions to the ADS depositary as to the ADSs
  being cancelled but undertake not to vote the corresponding Shares at the exlraordinary getreral meeting. Ifyou hotd your ADSs in a brokerage, bank or
  nominee account, please contact youl broker', bank ol other nominee to find out what actions you need to take to instruct the broker, bank or other
  nominee to cancel the ADSs on youl behalf. Upon cance llation of the ADSs, the ADS depositary will arrange for the principal Hong Kong office of
  The Hong Kong and Shanghai Banking Corporation Limited, the cr.rstodian holding the Shares, to transfer registration of the Shares to the former ADS
  holder (or a persol'l designated by the formel ADS holder). If aftel registlation of Shares in yout' name, you wish to receive a certificate evidencing the
  Shares t'egistered in your nalne, you   will   need to request the registral   ofthe Shares to issue and rnail   a certificate to   your attention.

             If the ADS depositary timely receives voting instnrctions from an ADS holder which fail to specify the manner in which the ADS depositary is
  to vote tl're Shares represented by the holder's ADSs, or if an ADS holder does not timely deliver specific voting insh'uctions to the ADS depositary, the
  couesponding number of Shales will not be voted.

  Dissenter Rights (Page 100)




  and subsequently coniply with all plocednles and requirements of Seclion 238 of thc CICL             lbl   the exercise of disserrtel rights. The fair value of your


  agreement   ifyou   do not exelcise dissenterlights with respect to your Shares.



                                                                                       5




https.//www.sec.gov/Archives/edgar/data/149974410001144204161086431v442417                  ex99a1 .hlm                                                             19t219
9t11t2019               Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 21ex99a1.htm
                                   https://www.sec.gov/Archivesledgarldatal1499744l000114420416108643lv442417 of 101



         ADS HOLDERS WILL NOT HAVE THE RIGHT TO EXERCISE DISSENTER RIGHTS AND RECEIVE PAYMENT OF THE
  lrAlR VALUE OF ]'HE SHAIIES UNDEIILYING THEIIT ADSs.'I'HE ADS DEPOSITARY WILL NOT EXERCISE OR ATTENIPT t'O
  EXERCISE ANY DISSENTER RIGHTS WITH RESPECT TO ANY OF THE SHARES THAT IT HOLDS, EVEN IF AN ADS HOLDER
  REQUESTS THE ADS DEPOSITARY TO DO SO. ADS HOLDERS WISHING TO EXERCISE DISSENTER RIGHTS MUST SURRENDER
  THEIR ADSS TO THE ADS DEPOSITARY FOR CONVERSION INTO SHARBS, PAY THE ADS DEPOSITARY'S FEES REQUIRED FOR
  THE CANCELLATION OF THEIR ADSs, PROVIDE INSTRUCTIONS FOR THE REGISTRATION OF THE CORRESPONDING
  SHARES IN THE COMPANY,S I{EGISTBR OF MEMBERS, AND CERTIFY THAT THEY HELD THE ADSs AS OF THE ADS RECORD
  DATE AND HAVE NoT GIVEN, AND wlLL NOT GtvE, VOTING INSTRUCTIONS AS TO THEIR ADSs BEFORB
  YORK CITY TIME) ON-,2016,
                                                                                               _       (NEW
                                      AND BECOME REGISTERED HOLDERS OF SHARES BEFORE THE VOTE TO AUTHORIZE
  AND APPROVE THB MEITGER IS TAKEN AT THE EXTRAORDINARY GENERAL MEBTING (FOR THE AVOIDANCE OF DOUBT,
  ANY ADS HOLDERS WHO CONVERT THEIR ADSs INTO SHARES AFTER THE SHARE RECORD DA.I'B WILL NOT BE ENTITLEI)
  TO ATTEND OR TO VOTE AT THE EXTRAORDINARY GENERAL MEETING, BUT WILL BE ENTITLED TO EXERCISE
  DISSBNTER RIGHTS IF THEY B[,CON4E RBGISTBRED HOLDERS OF SHARES BBFORE THE VOTB IS TAKEN AT TH[,
  EXTRAORDINARY GENERAL i\,IEETING). AFTER CONVERTING THEIR ADSs AND BECOMING REGISTERED HOLDERS OF
  SHARES, SUCH FORN{ER ADS HOLDERS MUST ALSO COMPLY WITH THE PROCEDURESAND REQUIREMENTS FOR
  EXERCISING DISSBNTER RIGHTS WITH RESPECT TO THE SHARES UNDER SECTION 238 OF THE CAYMAN ISLANDS
  COMPANIES I,AW. IF THE MERGER IS NOT COMPLETED, THE COMPANY WOULD CONTINUE TO BE A PUBLIC COMPANY IN
  THE U.S. AND THE ADSs WOULD CONTINUE TO BE LISTED ON THE NEW YORK STOCK EXCHANGB. THE coMPANY,s
  SHARBS ARE NOT LISTED AND CANNOT BE TRADED ON ANY STOCK EXCHANGE OTHER THAN THE NEW YORK STOCK
  BXCHANGE, AND IN SUCH CASE ONLY IN THE FORM OF ADSs. AS A RESULT, IF A FORMER ADS HOLDER IIAS CANCELLED
  HIS, HER OR ITS ADSs TO EXEII.CISIj DISSENTER RIGHTS AND THB MERGER IS NOT COMPLBTED AND SUCH FORMBR ADS
  HOLDER WISHES TO BE ABLE TO SELL HIS, HER OR ITS SHARES ON A STOCK EXCHANGE, SUCH FORMER ADS HOLDER
  WOULD NEED TO DEPOSIT HIS, HER OIT ITS SHAI{!,S IN'I'O'I'HE COMPANY'S AMERICAN DEPOSITARY SHARES PROGRAM
  FOR THtr ISSUANCE OF TFIE CORRESPONDING NUIVIBER OF ADSs, SUBJECT TO THE TERMS AND CONDTTIONS oF
  APPLICABLE LAW AND THE ADS DEPOSIT AGREBMENT,INCLUDING, Ai\{ONG OTHER THINGS, PAYMENT OF RELEVANT
  FEES OF THE ADs DEPOSITARY FOR THE ISSUANCE oF ADSs (UP TO $5.00 PER r00 ADSs (oR PORTION THEREOF) ISSUED)
  AND ANY APPLICABLE STOCK TRANSFER TAXES (IF ANY) AND RELATED CHARGES PURSUANT TO THE ADS DBPOSIT
  AGREEMENT.

           We encourage you to read the section of this proxy staternent entitled "Dissenter Rights" as well as Annex C to this proxy statelnelt       carefllly
  and to consult your Cayman Islands legal counsel ifyou desire to exercise youl dissenter rights.

  Purposes and Effects of the Mcrgcr (Pagc 54)

             The purposc of the nlcrgcr is to enable Pal'ent to accluire 100%o contlol of the Cornpany in a transaclion in which the Cornpany's holclers      of
  in exchange for $1.34 in cash per Sharc ot'56.70 in cash pel ADS, so that Parent will bear the rewards and risks of the sole owner.ship of the Cornpaly

  othel businesses. Please see "Special Factors Buyet'Gloup's Purposc of and Reasons fol'the Merger'" beginnilg on page 54 for.additional
  infbrrration.

             ADSs rcprcserlting Shales ol thc    C   onrpany are cul'l'r: ntly listcd on the NYSE under the symbol "DANC." It is expected that, immcdiately




             of the Mer-rier on the C'ontpanr" beginning on     pagc-   55 lirr additional infbrntation.
  -Efl'ect
  Plans lor the Conrpany alter the N,lerge r (Page 5lt)




  Palent. PIcasc sce "Spccial Factols---Plrrts   tbl   the C'onrpany aiicr the'\4clger" beginning ou page 58   tbl additional inlbrmation.


                                                                                        6




https://www.sec.gov/Archives/edgar/data/149974410O01144204              16108643/v442417 ex99a1.htm                                                            201219
9t11t2019                Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 22ex99a1.htm
                                    https://www.sec.gov/Archivesledgarldatal1499744l000114420416108643lv442417 of 101



  Recommendations of the Special Conrmittee ancl the Board (Page 35)

          The Special Comrnittee unanimously (a) cletcnnined that it was fhir (both substantively and procedurally) to and in the best interests of the
  Con.rpany's securify holdels unatlliated to the Buyel Gloup (the "unafliliated security holders"), and declared it advisable, to enter into the merget'



  the consunrrnation of the transactions conternplated theleby, including the nerget', (c) recommended that the Board direct that the authorization and



  the Company authorize and approve by way of a special lesolulion the nrelger agreement, the plan of melgel and the consummation of the transactions
  contemplated thereby, including the merger, and (d) recomr.nerrcled that the Board call an extraordinary general meeting of shareholders of the Corrpany
  for the purpose of the shaleholdels authorizing and approving by way of special t'esolution the merger agreement, the plan of metger and the
  consurnmation of the transactions conternplated thereby, including the merger, the date, tirne and place of which shall be determined by the Special
  Cornn-rittee.

           The Board (other than Ms. Yu and Mr. Li, merrbels ol'the Buyer Group, who did not attend, participate in ot'vote upon matters discussed
  duling the Boald meeting, dne to their intelests in the proposed tlansaction), acting upon the unanimous recotnmendation of the Special Committee, (a)
  determined that it was fair (both substantively and procedurally) to and in the best interests ofthe unaffiliated security holders, and declared it
  advisable, to enter into the merger agreelnent and tl.le transactioll agl'eernents, (b) authorized and approved the execution, delivery and perfonnattce of
  the merget' agreement, the transaction agreernents and the consul'nmation of the transactions contetnplated thereby, including the merger, and (c)
  resolved to dilect that the authorization and approval of llre rnerger agreel-uent, the plan of merger and the consumtlation of the transactions
  conternplated thereby, including the rnerger. be sr.rbmitted to a vote at an extraordinary genet'al meeting of shareholders of the Cornpany with the
  recornmendation of the Board that the shareholders of the Company authol'ize and approve by way of a special t'esolution the merger agreement, the
  plan of n-rerger ar-rd the consummation of the transactions contemplated thcreby, including the tnetger.

        ACCORDINGL! THE BOARD RBCOMMENDS THAT YOU VOTE FOR THE PROPOSAL TO AUTHORIZE AND APPROVE
  THE N{BRGER AGREEMBNT, THE PLAN OF MERGER AND THB TRANSACTIONS CONTEMPLATED BY THE MERGBR
  AGREEMBNT,INCLUDING THE MERGER, THE AMENDMENT OF THE AUTHORISED SHARE CAPITAL OF THE COMPANY
  FROM $100,000 DIVIDED INTO 548,955,840 CLASS A COMI\,lON SHARES AND 451,044,160 CLASS B COMMON SHARES OF A PAR
  VALUE $0.0001 pER SHARE TO $100,000 DIVIDED INTO 1,000,000,000 SHARES WITH A PAR VALUE OF $0.0001 EACH AND THB
  AMENDMENT AND RESTATEMENT OF THE EXISTING MEMORANDUM AND ARTICLES OF ASSOCIATION OF THE COMPANY
  BY THEIR DELETION IN THEIR ENTIRETY AND THE SUBSTITUTION IN THBIR PLACE OF A NEW MEMORANDUM AND
  ARTICLES OF ASSOCIATION AT THE EFFECTTVE TII{8, A COPY OF WHICH IS ATTACHED AS ANNEX B TO THE PLAN OF
  MERGER, FOR THE PROPOSAL TO AUTHORIZE EACId OF THE MBMBERS OF THE SPECIAL COMMITTEE TO DO ALL THINGS
  NECESSARY TO GIVE EFFBCT TO THE I\IIBRGBR AGREEMENT' THE PLAN OF MERGER AND THB TRANSACTIONS
  CONTEMPLATED BY THB MERGER AGREEMENT, INCLUDING THE MERGER, AND FOR THE PROPOSAL TO ADJOURN THE
  EXTRAORDINARY GENEIIAL MEETING IN OIIDEIT TO ALLOW THE CON'IPANY'TO SOLICIT ADDITIONAL PROXIES IN THE
  EVENT THAT THERE ARE INSUFFICIENT PROXIES RECEIVED AT THE TIME OF THE EXTRAORDINARY GBNERAL MEETING
  TO PASS THE SPECIAL RESOLUTIONS TO BE PROPOSED AT THE EXTRAORDINARY GENERAL MEETING,

              For a detailed discussion of the nraterial factols considcre-d by the Special Cotrrnrittee and the Board in deterrrirrirrg to t'ecot.t.ttttend tlre




  sections.



                                                                                       7




https://www.sec.gov/Archivesledgarldalal1499744l00O114420416108643lv442417 ex99a1.htm                                                                               21t219
 9t1112019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 23exggal.htm
                                  https://www.sec.gov/Archivesledgarldatal1499744l000114420416108643lv442417 of 101



  Position ol'the Buyer Croup as to the Fairness of the Merger (page 41)

            Each trleurber of the Buyer Group ttelieves lhat the merger is substantively and procedurally fair to the r.tnaffiliated security holders. The ir
  belief is based upon the factors discussed undet'the caption "special Factols-Position of the Buyer Group as to the Fairness of the Merger" beginning
  on page 4   l.

             Each tnember of the Buyer Croup is making the statements included in this paragraph solely for the purpose of complyilg with the
  l'equirements of Rule I 3e-3 and lelated rules under the Exchange Act. The views of each member of the Buyer Group as to the fairness of the Merger-
  are not illtended to be and should not be construed as a recolnrlendation to any shareholder ofthe Contpany as to how that shar.eholtler should vote on



  Financing of the N{erger (Page 60)

             TIie Cornpany and the Buyer Group estimate that the total amount of funds necessary to cornplete the transactions contenrplated by the rnetger
                                                        S-
  ag!'eelllent, including tlre urerger, is approxinrately          million (assuming no exelcise of dissentel rights by shareholders of the Company). This
  amount includes tlie cash to be paid to the Cornpany's shareholders arrd holders of ADSs (other than holdels of the Excluded Shares) and holders of
  vested Compatry Options in the mel'ger, as well as the costs and expenses in conrrection with the transactions contemplated by the mcrger agreement,
  including the nrelger'. It does not jrrclude the value of the Excluded Shares, which will be cancelled fol no considelation in the merger.

            The Buyel Group expects to firnd the transactions conternplated by the rnergel agreenent, including the merger, thr.ough a combination of (i)
  rollover financing frorr the Rollover Shareholders ol 136,477,925 Shales (including Class A cornrnon shares replesented by ADSs), (ii) the proceeds
  from a comtritted loan thcility in an anrount of up to $164 million, wtrich is agreed to be arranged try Bank of China Limited, Shanghai pr.rdong
  Developntettt Zone Sub-Blanch, put'suatrt to a debt commitment letter, (rrr) cash contributions provided by Firct PIofit and Mr.. He, an individual

  Corrrpany and its subsidiaries.

  Limited Guarantec (Page 64)

            On May 28,2016. concut'rently with the execution of the rnerger agreement, Ms. Yu and Mr. Li entered into a lirnitecl guarantee (the "Limited
  Guarantee") with the Conlpany. purstlant to which Ms. Yu and Mr. Li jointly and severally, absolutely, irrevocably and unconditionally guarantee to the
  Company the due and puncfual payment, perfomrance and discharge of Parent's obligations to pay the Company (a) any termilation fee payable by
  Parent ptlt'suant to the nlelger agreelrtent, and (b) certain of the payment obligations of Parent and/or Merger Sub pulsuant to cer.tain sections of the
  merger agl'eelnent as and when dttc, provided that the maxirnum aggregate liability of Ms. Yu and Mr. Li under the lilnited glarantee, individr,rally or in
  the agglegate, shall not exceed ti29 ntillion.

  Support Agreenrent (Pagc 64)

             On May 28,2016, concttrrently with the execrttion of the merger agreement, the Supporting Shareltolders entercd into the Support Agreenrent




  ADSs) held by thenl as sct lbrth in AIrnex B to the lrel€er agreelrel'lt, iu each case, upon the tcl'lrs ancl subject to the colditions of the Sr-rpport
  Agree rrrcnt.


  llollover Agrcernent (l'age 66)




                                                                                  8




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643tv442417              ex99a1.htm                                                           22t219
9t11t2019                Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 24ex99a1.htm
                                    https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



  Share Ot,nership of the Companl,Directors and Executive Officers and Voting Commitments (Page 106)

           As of the Share record date, u,e expect that the Buyer Gloup will beneficially owu, in the aggregate, approxinrately       _%      of the issued
  and outstanding Shat'es, which leplesents approximately                 of the total number of votes represented by the issued and outstatrding Shares.
                                                                --%
  Please see "seculity Ownership of Certain Beneficial Ownels and Managenrent of the Cornpany" beginning on page 106 for additional infolrnation.


           Pursuanr to the Support Agreernent, the Supporting Shareholders have agreed to vote all ofthe Shares (including Class A cotttttton shaLes
  represented by ADSs) they beneficially own as ofthe date ofthe Support Agreement and acquire theleafter in favor ofthe authorization and approval

  genelal meeting of shareholdels of the Conrpany.

  Opinion of the Special Committee's Financial Advisor (Page 47)

           On May 28,2016, at a rreetirlg of the Special Conrrnittee to evahrate the merger, Duff & Phelps, LLC ("Duff & Phelps") rendered its oral
  opinion to the Special Comrnittee, subsequently confirnred in wliting, to the effect that, as of that date and based on and subject to the assumptions,
  procedures, factors, limitations and qualifications set fortlr in Duff & Phelps' written opinion, the nret'ger consideration to be paid to the holders of the
  Shales (other than the Excluded Shales, the Dissenting Slrares and Class A common shares tepresented by ADSs) and the holders of ADSs (othel than
  ADSs replesenting Excluded Shar-es) in the rnerger was fair, frorr a financial point of view, to those holders.

          The full text of the Duff & Phelps opinion is attached to this proxy statement as Annex B. The description of the Duff & Phelps'
  opinion set forth in this proxy statement is qualified in its entirety b),reference to the full text ofthe Duff& Phelps'opinion. Shareholders are
  urged to read the Duff & Phelps'opinion in its entirety for a description of the procedures followed, assumptions made, matters considered
  and qualifications and limitations on the review undertaken by Duff & Phelps in connection with the opinion.

           Duff & Phelps' engagement and opinion wcre for the benefit of the Special Committee, in its capacity as such, and its opinion was
  rendered to the Special Committee in conncction rvith its consideration of the merger. Duff & Phelps' opinion was not intended to and does not
  constitute advice or a recommendation to any shareholder or holder of ADSs, as to how the shareholder or the holder of ADSs should vote or
  act with respect to the merger or any mattel' relating thereto,

            Please see   "special Factors-Opinions of the Special Cornrnittee's Financial Advisor'" beginning on page 47 for additional infonnation.

  Interests of the Company's Executive Olficers and Directors in the Merger (Page 67)

           In considering the lecomrnendations of the Boald with lespect to the merger', the Company's shareholders should be aware that certain of the
  Cornpany's directors and executive oflicers have interests in the transaction tl.lat are different frorn, and/or in addition to, the interests of the Cornpany's
  shaleholdels and ADS holders generally. These interests include, amollg others:
           . tlte beneficial orvnership of equity interest in Parerrt by Ms. Yu, Mr. Li and Mr. Yao following the consutnmation of the lnerger, as a result
                of which they rvill be able to en-joy the benefits frorn future earnings and growth of the surviving company after the completion of the
                mel'gel';
            .   the cash-or"rt of all outstanding ancl vestecl Company Options hcld by certain directols and executive officet's of the Conrpany;
            .   continued indentnification and directors arrd olficers liability insurance to be provided by the surviving company to the directors and
                executive offlcers of thc ContpanS ;

                excliange fortheir setvices in such capacity (or. in thc case of the chailpelson olthe Special Courmittee, monthly cotnpeusation of

                llre Special Corlnittee's or lhe []oartl's rccor.r.rr.nendatiolr of the nrerger); and


                                                                                     9




https://www.sec.gov/Archivesledgarldala/14997441OO01144204161086431v442417                 ex99a1.htm                                                         23t219
9111t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 25exggal.htm
                                 https://www.sec.gov/Archivesledgarldalal14997441000114420416108643lv442417 of 101



            '   tlle potential continuatiou of service of the executive ol'ficers of the Company with the sulviving corlpany in positions that are



            As of the date of this ploxy statement, Ms. Yu, Mr. Li and Mr'. Yao, being directors and/or executive oi'ficers of the Company and also

  t'tttl.ttber of votes represented by the issued and outstanding Shales.   All   such Shares berreficially owned by Ms.   Yr-r,   Mr'.   Li and Mr. Yao, exclgding

  the uerger consideration at the Effective Time. After the cornpletion of the merger, the maximum anloultt of cash payments that Ms. Yu, Mr.                  Li   and Mr.
  Yao nray receive in respect of theil Shares and vested Cornpany Options is approximately $10.7 rnillion in the agglegate.

              As of'the date olthis pl'oxy statemeltl, the directors and executive officers of the Cornpany (as set fbrth in "security Ownership of Certain
  Beneficial Orvnet's and Management of the Company" beginning on page 106), as a group (other than Ms. Yu, Mr. Li and Mr'. Yao), beneficially owg
  ottlstarrditrg and vested Conrpany Options to pr.lrchase an aggl'egate of 441 ,125 Shares issued pursuant to the Share I ncentive Plans as of the 6ate of this
  pl'oxy statement. After the cornpletion of the merger', the maximum amount of cash payments our directors and executive officels (other than Ms. Yu,
  Mr. Li and Mr. Yao) uiay receive in respect of their Shares and vested Company Options is approximately $0.2 million in the aggregate.

           The Special Cornmittee and the Boat'd were awale of these potential conflicts of interest and considered them, among other nratters, in
  reaching their decisions and recotrmendations with respect to the merger agreement and lelated mattel's. Please see "special Factor.s Interests                   of
                                                                                                                                       -
  Certain Persons in the Merger" beginning on page 67 for additional infomration.

  Conditions to the Merger (Page 94)

            The obligations of the Company, Palent, and Merger Sub to consumrnate the tl'ansactlons contemplated by the nrerger agl'eement, inclr,rding the
  rlergcr, are subject to the satisfaction or waiver (whele perrnissible) at or plior to the closing of the merger' (the "Closing") of the following con6itions:

            '   the lllerger agl'eelltent, the plan of merger and the transactions contemplated by the mergel agreement, including the merger., having been
                authorized and approved by holders of Shares constituting tlre Requisite Conrpany Vote at the shareholders' meeting in accorclance with
                the CICL and the Company's mcrnorandum and articles of association; and

                llo governrnelltal authority lraving enacted, issued, promulgated, enforced or entered any law or award, rvrit, injunction, deterrrination,
                rule, regulation, judgment, dect'ee or executive order which is in effect (whether temporary, preliminaly or permanent), and has or. wonld
                leasonably be expected to have the effect of making the merger illegal or otherwise plohibiting the consumntation of the transactions
                contenrplated by the rnerget'agl'eelnent, including tlre merger.


  the Closing of the following additional conditions:



                and fairness. the t'ept'cscntatiorts and wal'ranties of the Company contailled in the mergel agreement (dislegalding fol this purpose any
                lirritation ol clr"ralificatiorr by mateliality ol Material Adverse Effect) being true and correct in all rcspccts as ol'the date of tlrc rlrerger
                agleenlcnt and as ofthe Closing, as though tlade on and as ofsuch date (othelthan replesentations antl rvat'r'anties that by their tertns
                adclrcss lrlattel's only as ofa specified date, which shall be true and correct only as ofsnch date), excepr to the cxteut such failur.es to be




                                                                                     l0




https://www.sec.gov/Archives/edlar1da|a|14997441000114420416108643lv442417 exg9a1 .htm                                                                                   24t219
9t11t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 26ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



                the Cornpany having pet'tblrrretl ol cornplied in all rnaterial respects with all agreements and covetrants required by tlre merger agl'eement
                to be performecl or conrplied with by it on or pt'iol to the Closing;

                the Company having deljvet'ed to Palent a closing celtificale, dated the date ofthe Closing, signed by a seniol executive officel ofthe
                Company, certifying as to the satisfaction olthe irnrlediately preceding conditions; and

                no Material Adverse Effect having occurt'ed since the date of the mergel'agreenlent.

          The obligations of the Con-rpany to coDsru'nmate the melger ale subject to the satisfaction or waiver (where pennissible) at ol priol to the
  Closing of the following additional conditions:

                the representations and walranties of Parent and Merger Sub contained in the merger agl'eement (disregarding for this purpose any
                lirnitation ol qualification by rnateriality) being true and correct in all respects as ofthe date hereofand as ofthe Closing, as though rnade
                on and as ofsuch date (other than lepresentations and warranties that by their terms addt'ess mattels only as ofa specified date, which
                shall be true and colrect only as ofsnch date), except to the extent such failures to be true and correct, individuaily ol in the aggregate,
                would not reasonably be expected to prevent the consnmrnation of any of the transactions contemplated by the melger agl'eelrent;

                each of Parent and Merger Sub having performed or complied in all material respects with all agreements and covenants required by the
                lnerger agreellrent to be perlbrrned or cornplied with by it on or prior to the Closing; and

                Parent having deliveled to the Company a closing celtificate, dated the date ofthe Closing, signed by a dilector ofParent, certifying as to
                tlre satisfaction of the immediately preceding conditions,

  No Solicitation (Page 90)

            Neither the Company nor arly of its subsidialies or representatives will, directly or indirectly, (i) solicit, initiate or knowingly encourage or take
  any other action to knowingly Ihcilitate, any inquiries or the rnaking ofany proposal or offer that constitutes, or could reasonably be expected lo lead to,
  any acquisition proposal, (ii) enter into, maintain or continue discussions or tregotiations with, or provide any non-public infolmation with respect to the
  Company ol any of its subsidiaries (any of which a "Group Company") to, any person in furthelance of such acquisition proposal, (iii) agree to,
  approve, endorse or reconrr.nend any acquisition proposal or ent€r into any letter of intent or contract or commitnrent contemplating or othetwise
  relating to any acquisition proposal. or: (iv) release any third party from, or waive any provision of, any confidentiality ol standstill agreement to which
  the company is a party.

            The Company will notify Parent as plonrptly as placticable (and in any event within twenty-four (24) hours after the Company has knowledge
  thereof), ofany written acclrisition proposal or any ofI'el ploposal that would leasonably be expected to lead to an acquisition proposal, ancl will keep
  Palent informecl, on a reasonably cullent basis (and in any event within twenty-four (24) hours of the occunence of any material changes,



  Company shall ccase and causc to be terminated all existing discussions ol negotiatiotrs rvith any pet'son conducted heretofore with lespect to any

  (the "Existing Proposal").

            At any tinre plior to thc receipt of rhe l{equisite Cornpany Vote, the Cornpany and its replesentatives nray, following the reccipt ola u,ritten




  inconsistenl u'ith its ficluciarv obligttions to thc Companl, ancl its shaleholder-s uncler applicablc law.


                                                                                  ll




https://www.sec.gov/ArchivesledgarldaIal14997441000114420416108643lv442417 ex99a1.htm                                                                        25t215
9t11t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 27ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal14997441000114420416108643lv442417 of 101



            Notwithstanding the lblegoing, prior to the receipt of the Requisite Company Vote, the Con.rpany may continue to take any of the actions


  Proposal constitutes or could leasonably be expected to result in a superiol ploposal; provided that (i) the ConTpany shall disclose all infomration which
  is disclosed to the rxaker ofthe existing proposal or any represerltative thereofto Parent unless previously provided to Palent, (ii) the Company shall
  have entered into a confidetttiality agreerrent with the maker of the Existing Proposal, which shall have contained a "standstill" provision no less
  f'avolable to the Company than that in the confidentiality agleement among the Company, Ms. Yu and Mr. Li dated August 14,2015, and (iii) in the
  evellt tllat the discussions or negotiations between the Company and the marker of the Existing Ploposal regarding the Existing Ploposal are tenninated
  by the Conlpany or the rnaker ofthe Existing Proposal, the Cornpany shall request that such persou prontptly return or desh'oy any confidential material
  plovided to such person or any of its representatives in accordance with the confidentiality agreemel'lt between the cornpany and such person.

           Neithel the Board nol' any committee thereof shall (i) (A) change, withhold, withdraw, qualify or modify, or resolve or publicly announce to
  ch:rnge, withhold, withdraw, qualify or rnodify, in a manner adverse to Parent or Merger Sub, the recolnmendation to authorize and approve the melger
  agl'eelrent, the plan of merger and the tt'ansactions conterrplated by the merger agreement to the holdels of Shares (other than the holders of the
  Excluded Shales) (the "Company Recommendation"), (B) fail to include the Company Recourrnendarion in the Ploxy Statement, (C) appl'ove or
  recotlrmetrd, ol'publicly propose to approve ol recommend to the shareholders of the Cornpany, any acquisition proposal or (D) if a tender offer or
  exchange offer for l50Z ol nore of the outstanding sbares of capital stock of the Company is commenced, fail to lecornmend against acceptance of such
  tender offel or exchange offer by its shareholders within five (5) business days after commencement (any of the foregoing, a "Change in the Comparry
  Recolntnendation"), or (ii) cause orpermit the Cornpany of any of its subsidiaries to enter into any letter of intent, mernorandum of understanding,
  agreement in principle, agreement or other ol similar document, Contract or obligation with respect to any acquisition ploposal.

            Notwithstanding the folegoing, fronr the date of the merger agreement and prior to the receipt of the Requisite Compatry Vote, if the Company
  has leceived an unsolicited, bona fidewritten acqutsrtron proposal and the Board detennines, in its good l'aith judgrxent upon the unanimous

  that such acquisition proposal constitutes a superior proposal and failure to make a Change irr the Cortrpany Recommendation with l'espect to such
  supet'iot'proposal would be inoonsistent with its fiduciary duties to the Cornpany and its shareholdels under applicable law, the Board may, upon the
  tttranitlorts recommendation of the Special Cornrnittee, (x) effect a Change in the Conrpany Recornmenclation and/or (y) authorize the Company to (l )

  the tern-rination of the nlergel agreement, enter into or execute any alternative acquisition agreement with respect to such superior ploposal, but only if,
  after (A) providing at least five business days' written notice to Parent advising Parerrt that the Board has received a superior proposal, indicating that
  the Board intends to effect a Change in the Cornpany Recommendation and the manner in which it intends (or may intend) to do so, (B) negotiating
  rvith and causing its financial and legal advisors to negotiate with Parent and its Replesentatives in good faith (to the extent Parent desires to negotiate)
  to nrake strch adjustrnents in the tet'ms and conditions of the rnerger agreement so that such acquisition ploposal ol off'er would cease to constitute a



  Boald shall have determined, in its good faitli judgment upoll tlie unanimous lecommenclation of the Special Committee (after consultation with a
  financial advisol ofinternationally recognized reputation and independent legal counsel), after considering the tel'ms ofany proposed rnodification or
  atnendtrent to the Itterger agreelnent by Parent, that the acquisition proposal continues to corrstitute a superior proposal.



                                                                                 t2




https.//www.sec.gov/ArchivesledgarldaIal1499744l00O114420416108643lv442417 ex99a1.htm                                                                      26t219
9t1112019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 28ex99a1.htm
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



  Tcrrnination ol'the Mergcr Agreement (Page 95)

            Thc rnerger agreenrent nray be ternrinated at any tirrte prior to the Effective Time:

                by urutual written consent of Parent and the Conrpany with the approval of their respective boalds of directols (in the casc ol the Boald,
                tupon the unaninrous approval of the Special Conrmittee);


                by either Company (upon the approval of the Special Comrnittee) or Parent, if:

                     the rrerger shall not liave been consummated on or befole January 28,2017; provided, that the right to terminate tl'le merger'
                     agreement shall not be available to a party if the failure of the merger to have been consummated on or before such date was
                     prinralily due to such party's bleach or failure to perfom in any material lespect any of its obligations under the merget' agl'eelnent;

                     any govelnlnental authority shall have enacted, issued, promulgated, enforced or entered any final or non-appealable older which has
                     the effect of making the consummation of the merger illegal ol otherwise preventing ol prohibiting the consnuunation of the
                     transactions corrtemplated by the merger agreelrent, including the nrelger; provided, that the right to telt-uinate tlre merger agl'eettlent
                     shall not be available to a party ifthe issuance ofsuch final, non-appealable older was primarily due to such party's bleach ol failule
                     to perform in any material respect any ofits obligations under the lnelger agreeluent; or

                     the Requisite Company Vote shall not have been obtained at the shareholders' Ineeting duly convened therefol and coltcluded or at
                     any adjoumrnent or postponement thereof; provided, that the right to terminate tlre merger agreement shall not be available to a party
                     if the failure to obtain the Requisite Company Vote was primarily dne to such pafty's breach or failule to pelfonr in any matelial
                     respect its obligations under the merger agreement.

                by llie Corr.rpany (upon tlre unatrimous apploval of the Special Conrmittee),    if:

                     prior to the receipt of the Recluisite Conrpany Vote, (i) the Board has, upon the unanimous lecomrrendation of the Special Corntnittee,
                     authorized the Company to entel into an alternative acquisition agreement, (ii) immediately prior to, conculrently with or'
                     imnrediately following the terrnination of the mergel'agreement, the Company enters into an alternative acquisition agreerrent with
                     respect to the superior proposal, and (iii) the Company irrnrediately prior to, or concurrently with, such ternrination pays to Parent in
                     imrnediately available funds the Company termination fee; provided that the Cornpany shall not be entitled to tet'nrinate the rnetger
                     agreemenl unless the Company has complied in all material respects with the non-solicitation obligations;

                     a breach or  lbilure iu any material lespect of any representation, wal'ranty, agl'eelnellt ol'covenant of Parent or Merget'Sub set forth in
                     the rnerger agreement, shall have occurred, whiclr breach or failure would give rise to the failure of a condition to tlre obligations of
                     each palty or a condition to the obligations ofthe Company and as a lesult ofsuch bleach, such condition would not be capable of
                     being sarisfied prior to .lanuary 28,2017, or if capable of being cured, shall not have been cured (x) witlrin 30 br,rsiness days following
                     receipt of written notice by Parent and Merger Sub of such breach or failure to perform from the Cornpany stating the Cotrpany's
                     intention to terr.ninate the merger agt eement or (y) any shortel period of time that remains between the date the Company provides
                     rvritten notice of such breach and.lanuary 28,2017; provided. however, that, the Con-rpany shall not have the ri-qht to telrninate the
                     merger agreclrcnt if the Corlpany is then in nraterial bleach of any representations, wan'anties, agt'ccnlcnls or co\ienanls rtndel the
                     agrcemeltt that rvould result in the conditions to the obligations of each pal'ty, the condition of true and col'rect repl'escntations aud
                     u,arranties ol-the Contpany, or the condition that the Conrpany has conrplied with all agreements attd covenatnts rtnder the mcrget'
                     agrcelnent. not beiug satislled; or

                                 the conditiolts lo lhe obligations of each party and to the obligations of Parent and Mergel Sub (other than those conclitions
                     if (i) all of
                     that by the.il n0rure arc to bc satistled by actions taken at the Closing) have beeu satisfied or rvaived by thc party having thc benefit
                     thclcol'or b-v- Parcnt ancl Mergel sub, as the case maybe, (ii) the Company has irevocably confirnred by notice to Pat'ent that all

                     the Cil6sing) have bcen satisfied or that it is rvilling to rvaive any lrnsatisfied condition to the obligations o1'thc Cotrprny. and   (iii)   the
                     melgcr shall not harrc bceu consur.nmated u,ilhin ten business clays alter the delivery olsttch nolice.

                by l)arent, il':


                                                                                  l3




https://www.sec.gov/Archivesledgarldala/14997441OOO114420416108643|v442417              ex99a1.htm                                                               27t219
9t11t2019                Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 29exggal.htm
                                    https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



                        a bleach ol f'ailure in any nraterial lespect of any representation, wan'anty, aglcctnellt ot'cover'lant of the Conrpany set fbrth in the
                        lrerger agreement shall have occurrecl. whiclt bleach or faih-rre rvoulcl givc rise to the failure of conditions to the obligations of each
                        party, the condition of tt'ue arid correct representations and warranties of the Conrlrany, or the condition that the Company has
                        complied with all agl'eements and covenants undel the merget'agreement, aud as a lesult of such breach or failure, such conilition
                        wotrld not be capable of being satisfied prior to January 28,2017, or if capable of being cr.rred, shall not have been cured (x) within 30
                        bnsiness days following leceipt of rvritten notice by the Company of such breach or lailure to pelfolrn fi'om Palent stating Parent's
                        intention to termillate the metger agreelnent or (y) any shorter peliod of time that l'emailts between the date Parent pr.ovides written
                        notice ofsr.tch breach and January 28,201'7- provided, however, that, Palent shall not have the right to tenninate the merger
                        agreement if eithel Parent or Mergel Sub is then in rnaterial breach of any leplesentations,'waranties, agreements or covenants
                        hereundet that would result in the conditions to the obligations ofeach palty, the condition oftrue ancl con'ect representations and
                        warranties of the Parent and Merger Sub, or the condition that each of Parent and Merger Sub has cornplied with all agreernents and
                        covenants under the met€er agl'eement, not being satisfied; or

                        a Cornpany Triggering Event shall have occun'ed.


                 A "Company Triggering Event" occurs if (i) there shall have been a Change in the Conpany Recommendation; and (ii) the Board shall
  have reconrtnended to the shareholdelsofthe Conrpany an acquisition ploposal or.shall have resolved to do so.

  Termination Fee (Page 97)

            The Conrpany will pay to Parent or its designees a telmination fee of $14,117,000, if the rnerger agreement is terminated:

            '    by Palent whele the Company is in breach or t'ailure in any materral respect of its representation, wananty, covenant or.agreernent such
                 that the con'esponding condition to the Closing cannot be satisfied. or upolt the occuu'errce ofa Conrpany Triggering Fvent;

            '    by the Company where (i) the Board has. upon the unanimous recommendation of the Special Comrnittee, authorized the Company to
                 enter into an alternative acquisition agreement, (ii) immediately prior to, concurrently with or immediately fbllowing the terurination of
                 the metger agreement, the Company enters into an alternative acquisition agreement with respect to the superior pr.oposal; or


            '    by the Company or Parent where either (i) the nrerger is not consur.nmated on or before January 28,2017, or (ii) the Requisite Cornpany
                 Vote is not obtained, and if (A) after the date of the rnel'gel agreement and plior to the tirne of the temrination, a bola fide acquisition
                 proposal shall have been tnade known to the Company or shall have been publicly announced or publicly made known, and not withdrawn
                 and (B) within twelve (12) months after such ter:n-rination, the Conrpany enters into a definitive agleelnent with respect to such acqgisition
                 ploposal.

            Pal'ent   will   pay to the Company a tennination fee of $28,234,000,   if the rnelger aglcenrent is terminated:

            '    by the Cornpany where (i) Pareut or Merger Sub is in breach or firilLre in any nraterial respect of its representatiou, warranty, covenant or
                 agl'eemellt such that the corresponding condition to the Closing cannot be satisfied; ol.


            '   by the Company if (i) all of the conditions to the obligations of each palty and to the obligations of Parent and Mer.ger-Sub (other than
                those corlditiorts that by theit'natttt'e are to be satisfied by actions taken rt the Closing) have beetr satisfied ol waived by the par.ty having
                the benefit thereof or by Parent ancl Merger Sub, as thc case nraybc, (ii) the Companv lras irrcvocably confirnrecl by notice to Par.ent that
                all conciitions to the obligatiotrs ofthe Company (other than those conclitions that by their natut'e are to be satistletl by actions taken at the

                shall nol have been consurrnrated within ten business days after the clelivery ofsuch noticc.

  l\{aterial U.S. Federal lncome Tax Consequences (Page 72)




  consult your tax advisors lbr a flll undelstanding of the U.S. l'edcral. statc. local, non-U,S. and other tax consequclccs of tlre lrcr_qcr to you.



                                                                                    14




https://www.sec.gov/Archivesledgarldalal1499744lO00114420416108643tv442417 ex99a1.htm                                                                           281219
9t11t2019              Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 30ex99a1.htm
                                   https://vwwv.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



  Material PRC Incomc Tnx Consequcnccs (Page 74)

          There is nncertainty regarding whether the PRC tax authorities would deem the Corrpany to be a resident enterplise under the PRC Enterprise
  Income Tax Law (rhe "EIT Law") ol whether PRC tax would otherwise apply to gain recognized by holdels of Shares ol ADSs that are not PRC tax

  a resident enterprise, then the gairr recognized on the receipt of cash fol the Cornpany's Shares or ADSs by the holders of such ADSs ol Shares that are
  not PRC tax lesidents could be tleated as PRC-source income that wotrld be subject to PRC incotne tax at a rate of l0% in the case of enterprises ot'
  20oh in the case of individuals (subject to applicable tax treaty relief, if any). Fnrthermore, even in the evenl that the Cornpany is not considered a
  lesident entelpl-ise, gain recognized on tlre receipt of cash fol Shales or ADSs is subject to PRC tax fbr any lroldels of sucl-r Shares or ADSs who are
  PRC resident individuals and may be subject to PRC tax for holders that al'e non-r'esident enterprises ifthe n.relger is re-charactelized as a direct tt'ansfer
  of our subsidiaries that are PRC tax resident enterprises pursuant to Bulletin 7 (as described below under "Special Factors                 PRC Income Tax
                                                                                                                                  -Malerial
  Consequences"). However, neithel Parent nor Merger Sub intends to withhold any PRC taxes on the consideration provided to non-PRC resident
  shaleholders of the Company in connection with the Merger'. You should consult your own tax advisor for a full understanding of the tax consequences
  ofthe melger to you, including any PRC tax consequences. Please see "Special Factors - Matelial PRC lncorne Tax Consequences" beginning on page
  74 for additional information.

  N{aterial Caynran Islands Tax Consequences (Page 75)

              The Cayman Islands cnrrently has no form of income, corporate or capital gains tax and no estate duty, inheritance tax or gift tax. No taxes,
  fees   ol chalges will payable (either by directassessment ol withholding) to the govemment o[ other taxing autholity in the Cayman Islands under the
  laws of the Cayman lslands in respect of the merger or the receipt of cash for Shares and ADSs undel the tertrs of the merger. This is subject to the
  qualification that (i) Cayrnarr lslands stalnp duty may be payable ifany oliginal transaction documents are blought into or executed or produced befole
  a coul't ilt the Cayman Islands (for exarnple, for enfolcement), (ii) r'egistration fees will be payable to the Registrar of Companies of the Cayrnan Islands
  to regisler the plan of merger and (iii) fees will be payable to the Cayman Islands Government Gazette Office to publislr the notice of the tr.rerger in the
  Cayrnan lslands Government Gazette. Please see "Special Factols - Material Cayman Islands Tax Consequences" beginning on page 75 fbr additional
  infomation.

  Regulatory Matters (Page 7l)

             The Company does not believe that any lnaterial federal or state regulatory approvals, filings or notices are required in connection with the
  ltlergel olhel than (i) the applovals, filings or notices required under the federal securities laws, and (ii) the legistlation ofthe plan ofmerger (and
  suppofling documentatiotr as specified in the CICL) with the Registrar of Companies of the Cayman lslands and, in the event the nerger becotnes
  efl-ective, a copy of the cerlificate of merger being given to the shaleholders and creditors of the Con.rpany and Melgel Sub at the title of the liling of
  the plan of merger, and notification of the rnerger being published in the Cayman Islands Government Gazette.

  Accounting Trertnrent of the MergeI' (Page         7l)

           The nierger is expected to be accounted for, at historical cost, as a merger of entities under cornmon control in accordance with Accounting
  Standalds Codification 805-50, "Business Cornbinations-Related Issues."

  Nlarket Pricc of the Shares (Page 76)


  ploposal.thereportedclosingpliceoftheADSsontheNYSEwas56.5lpelADS.Theuret'gerconsidet'ationofSl.34pclShale,orS6.T0pelADS,
  rcprcselrls a prcrriurr of apploxilrately 2.9o/o over that closing price.



                                                                                 l5




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417            ex99a1.htm                                                            29t219
9111t2019                Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 31exggal
                                    https://www.sec.gov/Archives/edgar/data/149974410001144204161086431v442417 of 101
                                                                                                                   .htm




  Fees and Expenses (Page        7l)

            Except for the circutnstances where either the Cornpany or Parent is required to pay a telminalion fee or reimburse expenses as appropriilte

  agreenlent   will   be paid by the party incun'ing such expenses, whether or not the tnerger is consumrnatecl.

  Remedies (Page 67)

            The parties to the rnet'ger agreement rray be eutitled to the paynrent of a telmination f-ee or tlre grant of specific perforrnance of tbe terrns of
  tlie merger agreernent, including an injunction or injunctions to prevent breaches of the merger agl'eement, in addition to any othel relnedy at law or
  equity. Specifically, the Company is entitled to an injunction or injurctions, or other appropriate form of specific performance or equitable relief to
  euforce Parent's and Mergel Sub's obligation to consummate the mergel, but only in the event that each of the following conditions has been satisfied:
  (i) all conditions to the obligations of each palty and conditiorrs to the obligations of Parent and Merger Sub (other tlran those conditions that by their
  natule are to be satisfied at tlre Closing) have been satisfied or, if permissible, rvaived in accordance with the melgel agreernent, (ii) Parent and Melger
  Sub have failed to complete the Closing by the date the Closing should have occulred, (iii) the debt financing (or, ifapplicable, the alternative debt
  financing) has been funded or will be funded at the Closing in accordance with the terrns thereof, and (iv) the Conrpany has irevocably confir'med by
  notice to Palent that ifspecific perfotnrance is granted and the debt financing (or, ifapplicable, the alternative debt financing) is fi:ncled, then the
  Closing will occur. The Company will not be entitled to enfolce specially Parent's obligation to col.lsummate the merger if the debt financing has not
  been funded in the absence of any breach by Parent or Merger Sub of the merger agreen'lent or any financing document.


            While the paflies rnay pursue both a grant of specific performance (including an injunction and injunctions) and rnonetary damages until such
  time as the other party pays a terlniltation fee (as applicable under the rnerger agleerrent), none of thern will be permitted or entitled to receive both a
  grant of specific pel'fol.mance (including an injunction and injunctions) that results rn the Closrng and nronetaly damages.

            Subject to the equitable t'entedies the palties rnay be entitled 1o as discussed above, the rraxirnunr aggregate liabilities ofParent, on the one

  $28,234,000 and the Company terminatiott fee of $14, 117,000, respectively, and leiurburser.nent olcertain expenses accrued in the event that Company
  or Parent fails to pay the applicable termiuation l-ee when dne and in accoldance with tlie requilements of the merger agreement, as the case rnay be.



                                                                                  l6




https://www.sec.gov/Archives/edgar/data/149974410001144204161086431v442417             ex99a1 .htm                                                          30t219
9t11t2019              Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 32ex99a1.htm
                                   https://www.sec,gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



                  QUESTIONS AND ANSWERS ABOUT THE EXTRAORDINARY GENERAL MEETING AND THE N{ERGER




  incorporaled h),reference in this proxlt statentetxt.

  Q:        Why am I receiving this proxy statement?

  A         On May 28,2016, we entered into the lnerger agreelnent with Parent and Mergel Sub. You are receiving this proxy statemellt in connection
            with the solicitation ofproxies by the Board in favor ofthe proposal to autholize and approve the merger agreelnent, the plan ofurerger and
            the trausactions contelnplated by the merger agreenent, including the metger, at an extraordinary general meeting ol'at any adjournment of
            suclr extraordinary general n'reeting.


  Q:        When and where will the extraordinary general meeting be held?

  A         The extraordinary genelal meeting will take place on          2016 at [0:00 a.m.] (Beiling Tirne) at the Conrpany's office at 2llF, Jing An
            Center, No. 8 North Third Ring Road East, Chaoyang Distlict, Beijing 100028, People's Republic of China.


  Q:        What am I being asked to vote on?

            You will be asked to consider and vote on the following proposals: (a) as a special resolutiorr, to autholize and approve the merger agl'eement,
            the plan of merger, and the tl'ansactions contemplated by the niergel agreement, including the melger, the amendrnent of the autholised shal'e
            capital of the Cornpany from $100,000 divided into 548,955,840 Class A common shares and 451,044,160 Class B corrmon shares of a par
            value $0.000 I per share to $ 100,000 divided into I ,000,000,000 shares with a par value of $0.0001 each and the amendment and lestaterrrent
            of the existing rnemorandunr and articles of association of the Company by their deletion in their entirety and the substitution in their place of
            a llew rnemorandurn and articles of association at the Effective Time, a copy of wlrich is attached as Annex B to the plan of rrerger; (b) as a
            special resolution, to autholize each of the members of the Special Comrnittee to do all things necessary to give effect to the merger
            agt'eement, the plan of merger, and the transactions contemplated by the merger agreenrent, including the merger; and (c) if necessary, as all
            ordirrary resolution, to adjourn the extraordinary general meeting in order to allow the Conrpany to solicit additional proxies il1 the event that
            there are insufficient ploxies received at the time ofthe extraordinary general meeting to pass the special resolutions to be proposed at the
            extraordinary general meeting.

  Q:        What is the merger?

            The merger is a going-pt'ivate transaction pul'suant to which Mergel Sub will merge rvitli and into the Company. Once the mel'gel'agreement is
            authorized ar-rd approved by the shaleholders ofthe Conrpany and the other closing conditions uncler the merger agreelttent have been satisfied
            or waived, Merger Sub will rnerge with and into the Con-rparry, with the Cornpany oontinuing as the surviving company ailer the merger.
            Because the Buyer Group beneficially owns approximately 35.3% of the total issued and ontstanding Shares, r'epresenting apploxinrately
            ti3.(r% ofthe total nuntber ofvotes represented by the issued and outstanding Shares, both cluot'unr and an affirtnative vote in favor ofthe

            orvncd by the Buyer Gloup,       ar-rd as a   lesult of the melger, the ADSs will no longer be listed on thc NYSE, and thc Company will cease to be   a
            publ icly tladed conrpany.


  Q:        What rvill I receive in the merger?

            Ifyou own Shares and the nrerger is cornpletcd, you rvill be entitled to l'ecerve S1.34 in cash for each Share (other than thc Excluded Shales,
            thc Dissenling Shares and Class A comnron slrares represcnted by ADSs) you owr] as ol-thc Ell'cctivc Time (unless you validly exercise and

            lutel'ger. in rvhich eveut you   rvill bc entitled to the fair value of each Shale pulsuant to thc Crynlan lslands Companies Larv).


                                                                                      17




htlps://www.sec.gov/Archives/ed1ar1da|al149974410001144204161086431v442417                  ex99a1.htm                                                       31t219
9t11t2019              Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 33ex99a'1
                                  https://www.sec.gov/Archives/edgar/datai14997441000114420416108643lv442417 of 101
                                                                                                                 .htm




            If you own ADSs (other than ADSs l'epresenting the Excludecl Shales) and the merger is completed, you will be entitlecl ro receive 56.70            per'
            ADS (less up to $0.05 perADS cancellalion lees atrcl up to $0.02 perADS clepositary services fees pursuant to the terms of the ADS cleposit
            agreelnent) in cash, without ittterest and net of any applicable witlrholding taxes, for each ADS you own as of the Efl'ective Tirtre unless you
            (a) surlendel your ADS to the ADS depositaly. pay the ADS depositary's fees lequiled for the cancellation of ADSs, provide instrucrions for
            the regish'ation of the corresponding Shares in the Corlpany's legister of urembers, an<i certify that you have not given, ancl will not give,
            voting instructions as to the ADSs (or, altelnatively, yor.r rvill not vote the Shares) before _       (New Yolk City Time) on _,              2016
            attd becotne a registered holder ofShares before the vote to authorize and approve the urerger is taken at the extl'aordinary general llteetiug aud
            (b) comply with the procedures and requirerrents for exercising dissenter rights for the Shares under Section 238 ofthe Cayn.ral Islands
            Companies   Law

            Please see "Special Fac{.ors  - Material U.S. Federal Incorne Tax Consequences," "special Factors - Material PRC Income Tax Consequences"
            and "Special Factol's - Matelial Cayman Islands Tax Consequences" beginning on page 72 for a more detailed descliption of the tax
            consequences of the merger. You should consult rvith your own tax advisor for a full understanding of how the rnerger will affect your U.S.
            fedelal, state, local, non-U.S. and other taxes.

  Q:        Hon'ryill thc Company Options be treated in the rner.ger?

            At the Effective Time, the Company will temrinate the Con-rpany's Share Incentive Plans, terminate all lelevant award agreenrents applicable
            to the Share Incentive Plans, and cancel all the Cou-rpany Options that are outstanding and unexercised, whether or not vested or exercisable.

            At the Effective Tirne, each vested Company Option that rernains outstanding immediately plior to the Effective Tirne will be cancellecl in
            exchange for the right to t'eceive frotr the surviving company or one ofits subsidiaries, as soon as practicable aftel the Effective Time, cash in
            tltc atttuuttt eclual to the product of (a) the nunlber of Shales undellying such Company Option multiplied by (b) the excess, rt'any, o1'$il .34
            over the exercise plice payable per Share olsr.rch Cornpany Option. If the exercise price pel share of any such Compar-ry Option is eqpal to ot
            gleater than $1.34, such Company Option will be cancelled fbr no considelation. At the Efiective Tirne, each unvested Conrpany Option will
            be cancelled for no considelation.


  Q:        After the merger is completed, horv rvill I rcccive thc merget' consideration for mv Shares?

  A:        If you ale a registered holdel of Shares, promptly after the Effective Time (in any event within five business days after the Effective Tinre), a
            paying agent appointed by Palent will mail you (a) a lettel of transmittal specifying how the delivery of the merget considelation to you will
            be effected and (b) instrttctions for effecting llte suu'ender of share certificates in exchange fol the applicable melger consider.ation. You will
            I'eceive cash for your Shares fi'ont the paying agent afier you con-rply with these instructions. Upon sun'ender of youl'share cerlificates or a
            declaration ofloss or non-receipt, you rvill receive an cmount equal to the number ofyour Shalcs rnultiplicd by $1.34 in cash, without iutelest
            and net of any applicable withholding tax, in exchange fbr the cancellation of yor.rr Shares. The rrerger consideration rnay be subject to backr,rp
            ivithholding undel U.S. fedet'al income tax u"rlcs if the paying agent has not receivecl from you a properly cornpletecl ancl signed U.S. Intemal
            Revenue Service ("lRS') Fonr W-8 or W-9.



            notliuee on how to sut't'etrder your Shales ancl receive llrc lnelgel consideration fol those Shales.

  Q:        After the merger is completed, ho* rvill I receive the merger consideration for        nr.v ADSs?

  A:        If your ADSs   are evidenced by certifcates. also refcn'ed to as Amelican depositary receipts (the      "ADRs"), unless you have      surLenderecl your.



            Ellective 'l'inie). the ADS dcpositary ri,ill scnd you a checl< for the per ADS melger consideration of 56.70 (less up to $0.05 per ADS

            net of any altplicable rvithholding taxes. tirr t'ach ADS cviderrced by the ADRs, in exchange           fbl lhe   cancellatiol.) of youl ADRs afler. thc


            merger considelation   of S(r.70 (lcss up to S0.05 pcr ADS cancellation l'ecs and up to S0.02 pel ADS dcpositar.y serviccs         t'ees   pursualt to the

            your ADSs after the contpletion of tlrc nrergcr.



                                                                                 l8




https://www.sec.gov/Archives/edlar1da|a114997441O0O114420416108643lv442417            ex99a1.htm                                                                 32t219
9t11t2019               Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 34ex99a1.htm
                                   https:l/www.sec.gov/Archivesledgarldalal1499744l00O114420416108643lv442417 of 101



            In the event of a transfel of ownelship of ADSs that is not legisterecl in the t'egistel of ADS holdels maintained by the ADS depositary, the
            check for any cash to be exchanged upon cancellation ofthe ADSs will be issued to such transleree only ifthe ADRs, ifapplicable, are
            presented to the ADS depositary, accompanied by all docurlents reasonably requircd to evidence and effect such transferand to evidence that
            any applicable ADS transfer taxes have been paid ol are rlot applicable.

            The per ADS melger consideration rnay be subject to U.S. federal incorre tax backup withholding under U.S. fedelal inconte tax rules if the
            ADS depositary has not received frorn the transferee a properly corrpleted and signed IRS Folm W-8 or W-9.

            If your ADSs  are held in "stleet name" by youl broker, barrk or other nonrinee, you will not be required to take arry action to receive the net
            merger consideration for your ADSs as the ADS depositary will arrarrge for the sulrender of the ADSs and the retnittance of the pel ADS
            rnerger consideration to The Depository Trust Cornpany (the clearance and settlernent systeln for the ADSs) fbr distribution to your broker,
            bank ol other nominee on youl behalf. If you have any questions conceming the receipt of the pel ADS rnergel consideration, please contact
            your broker, bank or other nominee.

  Q:        What vote of our shareholders is required to authorize and approve the merger agreement and the plan of merger?

  A:        ln order for.the mergel to be completed, the merger agreerxent, the plan of trerger and the transactions contemplated by the Irerger agl'eelrent,
            including the merger, rnust be authorized and approved by a special resolution ofthe Conrpany passed by an affinnative vote ofshareholders
            representing at least two-thirds ofthe voting rights ofthe Shares present and voting in person or by proxy as a single class at the extraordinary
            general meeting. At the close ofbusiness in the Cayrnar, Islands    on           2016, the Shale record date for the extraordinaty general
            meeting, we expect that there will be  _shares          issued and outslanding and entitled to vole at the extlaordinary general rneeting. Pursttant
            to the Suppoll Agreement, the Supporting Shareholders have agleed to vote all ofthe Shares (including Class A comlron shares represented
            by ADSs) beneficially owned by thern in favor of the authorization and approval of the merget'agreement, the plan of tnerget'and the
            transactions contemplated by the tnergel agreement, including the merger, al the extraoldinaly genelal rneeting of shaleholdels of the
            Corr.rpany. As of the date of this proxy statement, the Supporting Shareholders beneficially own approxinrately 35.2o/o of the total issued and
            outstanding Shares, representing approxirnately 83.5% ofthe total number ofvotes represented by the issued and outstanding Shares.

  Q:        What vote ofour shareholders is required to approve the proposal to adjourn the extraordinary general meeting, ifnecessary, to
            solicit additional proxies?

  A:        The met'ger agreement, the plan of merger and the transactions contemplated by the rnerger agreemeltt, including the merger, must be
            authorized and approved by a special resolution ofthe Company passecl by an affir'mative vote ofshareholdels representiug at least two-thirds
            ofthe voting rights ofthe Shales present and voting in person or by proxy as a single class at tlre extraordinary general meeting. Ifthere are
            insufficielt votes at the tirne of the extraoldinary genelal meeting to authorize and approve the melger agreement, the plan of uret'ger and the
            transactions contemplated by the uerger agreement, including tlre merger, you will also be asked to vote on the proposal to adjouln the
            extraordinary general meeting to allow us to solicit additional proxies.

            The proposal to adjourn the extraordinary general meeting, ifnecessary, to solicit additional proxies must be authorized and approved by an
            affilnative vote of the majolity of such shareholders of the Company as. being entitled to do so, r,ote in person ol by proxy as a single class at
            the extraordinary general nreeting.


  Q:        How does the Board recommend that I vote on the proposals?




                FOR thc'proposal to authorize and approve the melger agrceurent, thc plan olnrerger arid the tt'ansactiotrs colllemplatecl by the nlolger

                Class   A corlmon   shares and 451,044,160 Class B comuron sltarcs     ol'a par value $0.0001 per sharc to S100.000 diviclecl into


                association at the Ell'ectivc f ime, a ct'rpy ol'u,hich is attachccl as Anncx B to the plan of'nrclgcr;


                                                                                  t9




https://www.sec.gov/Archivesledgarldalal1499744lO00114420416108643lv442417 ex99a1.htm                                                                       33t219
9t1112019                Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 35ex99a1.htm
                                    https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



                 FOR the ploposal to authot'ize each of the membels of the Special Committee to clo all things necessaly to gi\/e etl'ect to the nterger.
                 agreenent, the plan of tretger ancl the transactions contelnplated by the urergel agreeutenl, inclLrding the nte'r'ger'; ancl

                 FOR the proposal to adjouln the extl'aot'dinaly general meeting in order to allow the Cornpany to solicit adclitional proxies in the event
                 that tlrere are irrsttfficient proxies receivecl at the time ofthe extlaordinary general rneeting to pass the special resolutions to be proposed at
                 the extraoldirrary genelal nteeting.


  Q:        Who is entitled to vote at the extraordinary general meeting?

  A:        The Share record date is                   Only shareholdels entered in the register of members of the Cornpany ar the close olbusiness in the
            Cayrnan Islands on the Sharc rccord date or llreir proxy holders are entitled to vote at the extraordinary general rneeting or any acljournment
            thefeof. The lecold date for ADS holders entitled to instruct the ADS depositary to vote at the extraordinary genelal lneeting is
                                        --,2016.                                                                                                   _,
            2016. Only ADS holders of the Con.rpany at the close of business irr New York City on the ADS record date are enritled to instrgct the ADS
            depositary to vote at the extraordinaly genet'al meeting. Alternatively, you may vote at the extl'aordinal'y general rueeting if you cancel your
            ADSs   by            (New York City Time) on                 2016 and become a holder of Shares by the close of business in the Cayman lslands
            on the Shale record date,


  Q:        What constitutes a quorum for the extraordinary general meeting?
                                                             -,
  A:        The presence, iu person ol by proxy, ofshareholdels holding rlot less than one-third ofthe voting power 1'epresented by the issued          ald
            outstanding Shares on the Share record date will constitute a quorum fortlie extraordinary general rneeting.

  Q:        What effects will the urelger havc urr llre Cortrpany?

  A:        As a result of the nterger, the Conrpany will cease to be a publicly tladed conrpany and rvill be benelicially owrred by the BuyclGr.oup and Mr
            He. Your Shares and/or ADSs in the Conpany will be cancelled, and you will no longer have any interest in oul fulure ear.nings or grorvth.
            Following col]stttntnation olthc nerger, the regislration of our Shares and ADSs and our reporting obligations with respect to o1r Shares ancl
            ADSs under the Exchange Act, rvill be terrninated upon application to tlte SE,C. In acldition, upon cornpletion of thc rncrgel., our ADSs will no
            lorrget'be listed or traded on any stock exchange, inoluding the NYSE and the American depositary slrares plograrn for the ADSs will
            terminate.


  Q:        When do you expect the merger to be completed?

  A:        We are wolking towald completing the uergel as quickly as possible and currently expect the merger to close in tlre second half of 2016. In

            conditions undel the rlrel'gel'agrecment nrust be satisfied or rvaived in accordance with the nlergel'agreement.

  Q:        What happens if the mergu' is not comple ted?

  A:




            NYSE, provided that thc Corlr;rany continucs to nrcet the NYSE's listing requirernents. Iu addition, the Con-rpany will rcn-rain subject to SEC

            respecl to their or.vnership of out' Sharcs or ADSs.




            caption "Thc Mer-uer Agrccutcnt and Phn of Mcrgcr      - Tclnrination   Fce" beginning on page 97.

  Q:        What do I necd to do norv?




            possible.



                                                                                 20




https://www.sec.gov/Archivesledgarldalal1499744l0O0114420416108643lv442417 exggal.htm                                                                         34t219
9t11t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 36ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



  Q:        How do I vote if rny Shares are registered in m1' nanre?

            lfShares are registered in your narre (that is, you do not hold ADSs) as ofthe Share record date, you should sintply indicate on yoLrr proxy
            card horv you want to vote, sign and date the proxy card, and mail your proxy cald in the enclosed t'eturn envelope as soon as possible but in
            any event so that it is received by the Cornparty no later tlran           a.nr. on           2016 (Beijing Tirre), so that your Shares rvill be
            t'eplesented and nray be voted at the extraordinary genelal meeting.

            Alternatively, you can attend the extlaordinary general meeting and vote iu pet'son. lfyou decide to sign and send in yottrploxy cald, and do
            not indicate how you want to vote, the Sliares represented by your proxy will be voted FOR the proposal to anthorize aud appt'ove the metger
            agl'eemerlt, the plan of rnerger and the transactions contemplated by the rnerger agreelxent, including the merger, the amendnrent of the
            authorised share capital of the Company frorn $ 100,000 divided into 548,955,840 Class A common shares and 451,044,160 Class B comrron
            shares ofa par value $0.0001 per share to $100,000 divided into 1,000,000,000 shares with a pal value of$0.0001 each and the amendment
            and restatement of the existing mernorandunr and articles of association of the Cornpany by their deletion in their entirety and the substitution
            in their place of a new memorandum and articles of association at the Effective Time, a copy of which is attaclred as Annex B to the plan of
            llterger, FOR the pl'oposal to authorize each of the membels of the Special Courmittee to do all things uecessary to give effect to the merger
            agre ement, the plan of mergel and the transactions contemplated by the mergel agreernent, including the merger, and FOR the proposal to
            adjout'n the extraordinary general rneeting in order to allow the Cornpany to solicit additional proxies in the event that there ale insufficient
            ploxies received at the tirne ofthe extraordinary general nleeting to pass the special resolutions to be proposed at the extraordinary genet'al
            rneeting, in which case the Shares represented by your proxy card will be voted (or not submitted for voting) as your proxy deterrnines. Ifyour
            Shares are held by youl broker, bank or othel nominee, please see below for additional infonnation.


  Q:        How do I vote if I own ADSs?

  A:        If you own ADSs     as of the close of business in New York City on            201(r, the ADS r:ecold date (and do not cancel such ADSs and
            become a registeled holder of the Shares underlying such ADSs as explained below), you cannot vote at tlte rneeting directly, btrt yort rnay
            instruct the ADS depositary (as the holdel of the Shares undellying your ADSs) how to vote the Shares underlying yourADSs by conrpleting
            and signing the ADS voting instructions card and returning it in accordance with the instructions printed on it as soon as possible but, in any
            event, so as to be received by the ADS depositary no later than 5:00 p.m. (New Yort City Time) on      _,        2016. The ADS depositary will
            endeavor, in so far as practicable, to vote or cause to be voted the number ofShares represented by your ADSs in accordance with yotrr voting
            instrnctions timely received by the ADS depositary. The ADS depositaly will not vote or attempt to exercise the riglrt to vote any Shares othet'
            than in accordance with signed voting inshuctions fi'om the relevant ADS holder and, accot'dingly, Class A common shares represented by
            ADSs fol which no tirnely voting instructions are leceived by the ADS depositary will not be voted.

            Alternatively, you may vote at tlte extraordinary gerieral rneeting if you cancel your ADSs prior to          Q.Jew York Ciry Tirne) on
                        20 1 6 and become a registered holcler of Shares by the close of business in the Cayuan lslands on            2016, the Share record
            date. If you hold youl ADSs through a financial intelmediary such as a bloker', you must rely on the procedures of the financial intemediary
            through which you hold your ADSs i1'you wish to vote. Ilyour ADSs ale held by your broker, bank ot'other nontinee, please see below.

            If you wish to cancel your ADSs for the pnrpose of voting the corrcsponding Shares, you need to make al'rangements to deliver yout'ADSs to
            the ADS depositary for cancellation prior  to              (Ncw Yolk City Time) on  _,             2016 together with (a) clelivery instructions for
            the corresponding Shares    (nanre and  addless ofpelson   rvho u,ill be the registcled holder ofShales), (b) payment ofthe ADS cancellation fbes
            (up to $5.00 per 100 ADSs (ol poltion theleof) to be cancelled). up to S0.02 per ADS depositary services fees and any applicable taxcs, and (c)
            a certification that the ADS holder either (i) held the ADSs as ol'the applicablc ADS recot'd date lbr the extraordinary general rnecting and has
            not given. and rvill not give, voting instructions lo the ADS depositary as to the ADSs being cancelled, ol has given votittg illstrttctions to the

            (ii) did nor hold the ADSsas of the applicable ADS rccorcl datc ltlr thc extraorclinary general nreeling and undertakes not lo vote the
            con'esponding Shales at the extraordinary genelal mcctiug. Ifyou hold youl ADSs in a brokerage, bank ol nomiuee account. please contact

            on yollr behalf-. Upon cancellation of the ADSs. the ADS depositaly rvill arrange   tbl the plincipal Hong Kong olfice of The Hong Kong      and




                                                                                2l




https://www.sec.gov/Archivesledgarldalal1499744l00O114420416108643lv442417 ex99a1.htm                                                                      35t219
9t11t2019                 Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 37exggal.htm
                                     https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



  Q:        Ifnrv     Sharcs or ADSs are held in a brokerage or other nominee account, will nly brol<er votc ntv Shares on ntv bchalP

  A:
            yoru'ADSs if you instruct it how to vote. Thelefble, it is impoltant that you prornptly follow the directions provided by your broker, bank or'
            other norninee legarding how to instruct it to vote your Shares. Ifyou do not instruct your broker. bank or otlrer norrrinee how to vote your
            Shares that it holds, those Shares tnay not be voted.


  Q:        What rvill happen if I abstain from voting or fail to vote on the proposal to authorize and approve the merger agreement and the plan
            of merger?

  A:        lfyou abstain liorn voting, fail to cast yorlr vote in person or by proxy or         fail to give voting instnrctions to your broker, dealer, cornrnercial
            bank, trust company or othel'nominee, your vote will not be counted,


  Q:        Mav I change my vote?

  A:        Ycs, you nray clrangc your votc in uuc            ultluyc   ways

                 first, you t.nay revoke a proxy by written notice of levocation given to the chait'man of the extraordinary genelal meeting befole the
                 extraordinary general ueeting colnlnences. Any written notice revoking a proxy shor,rld be seltt to the Cotnpany at the Colnpany's oflices
                 at 21/F, Jing An Cenler, No. 8 Nortlt Third Ring Road East, Chaoyang District, Beijing i 00028, People's Republic of China;

                 second, you may conrplete, date and submit a new proxy card bearing a later date than the ploxy card sought to be revoked to the
                 Conpany no less than 48 houls priol to the extraoldinary gener.al meetrng; or

                 thild, you ntay attend the extlaordinaly general nreeting and vote in person. Attendance, by itself, will not levol<e a proxy. It will only be
                 revoked if the shaleholder actually votes at the extraor.dinary gener.al meeting.

            Ifyou hold     Shales thlough a brokcr, bank         ol othel nominee   and have instructed the bloker', bank or    otliel nonrinee to vote youl Shares, you
            n-rust   follow clit'ections received fi'om the bloker, bank ol othel nominee to change youl' instt'uctions.

            Holdels of ADSs may revoke their voting instructions by notification to the ADS depositary in writing al any tirne priot' ro 5 :00 p.m. (New
            York City Time) on           2016. A holclel of ADSs can do this in one of two ways:


            '    fir'st, a holdel of ADSs can revoke its voting instt'r-rctions by written notice of revocation timely deliveled to the ADS depositary; and


            '    second, a holder of ADSs can courplete, datc and submit a new ADS voting instructions cald to the ADS clepositary bearing a laler date
                 than the ADS voting instructions card sor.rght to be revoked.

            If you hold youl ADSs thlough          a bloker. bank ot'othel'nol.ninee and you have instlucted     youl'broker. bank ol othel nourinee to give ADS


            What should I do if I receive nrore than one set of voting materials?




            lcgistet'ecl in t.ttorc thatt orrc lranre. yoll   rvill leceive more tlian one proxy card. Please submit   each   ploxy cald that voll r.eccive.

  Q:        lf I anr :t holdcl ol ccrtilicatcd Sharcs or Al)Rs. should I send in mv share certilicatcs or nry ADlls not,?

  A:




            to thc lblcgoina.



                                                                                         22




htlps://www.sec.gov/Archives/ed}ar1da|a114997441O001144204161086431v442417                     exggal .htm                                                             36t219
9t1112019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 38ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



            All holdels of nncertificated   Shalcs and uncertificated ADSs (i.e., holders whose Shales    olADSs ale held in book entry) r,vill autornatically

            Shares or youl ADSs are lield in "street nanre" by your broker, bank ol other notninee you will receive instructiotrs from yortr lrroker, bank or
            other nominee as to horv to effect the sun'ender of youl shale certificates ol ADRs in exchange for the met'ger consideration.


  Q:        What happens if I scll my Shares or ADSs before the extraordinary general meeting?

 A:         The Shale record date for deternrining shareholdels entitled to vote at tlre extraordinary general meeting is eallier than the date ofthe
            extraordinary general nreeting and the date that the nrerger is expected to be cot.tsumnrated. Ifyou transferyour Shares afier the Share t'ecord
            date but before the extlaordinary general rneeting, you will retain your right to vote at the extlaordinary general meeting unless you have
            given, and not revoked, a valid proxy to the person to w}]oln you transfer your Shares, but will transfer the right to receive lhe merger
            consideration in cash without interest to such pelson, so long as such person is registered as the ownet'ofsuch Shares when the n-relger is
            consummated. In snoh case, your vote is still very impoltant and yott are encouraged to vote.

            The ADS record date is the close of business in New York City ofl        _,         2016. If you transfer your ADSs aftel the ADS record date but
            befor.e the extraordinary general rneeting, you   rvill retain your right to instruct the ADS depositary to vote at the extraoldinary general nreetirrg,
            but will transfer the right to receive the nterger considelation in cash without interest to the pelson to whom you tlansfet'youl ADSs, so long
            as such person owns such ADSs when the tnergel is consunrmated.


  Q:        Am I entitled to dissenter rights?

            Shareholders who dissent florn the rrrerger will have the right to leceive payment of the fair value of theil Shales if the t-nerger is coltrpleted,
            but only if they deliver to the Company, before the vote on the metget'is taken at the extraordinary general meeting, a written objection to the
            merger and they subsequently contply with all proceclures and requirements of Section 238 of the Cayrnan Islands Companies Law for the
            exercise of dissenter rights. The fair value of their Shales as determined under that statute could be more than, tlre same as, or less than the
            nrerger consideration they would leceive pursuant to the merger agreement if you do ltot exel'cise dissentel rights with respect to theil Sltares.

            ADS holdels will not have the right to exercise dissentel rights and t'eceive payment of the fail value of the Shares underlying theil ADSs. The
            ADS depositary will not exercise or attempt to exercise any dissenter lights with respect to any of the Shares that it holds, even if an ADS
            holdel requests the ADS depositary to do so. ADS holders wishing to exercise dissenter rights rnust surrendet'theil ADSs to the ADS
            depositary for convelsion into Shares, pay the ADS depositary's fees required for the cancellation of their ADSs, provide instructious fol the
            registration of the coresponding Shales in tlie Conrpany's register of members, and celtify that they held the ADSs as of the ADS record dale
            and have not given, and will not give, voting instructions as to their ADSs befole              (New York City Time) ofl              2016, and
            become legistered holders ofShares befole the vote to authorize and approve the merger is taken at the extlaoldinary general lneetitlg (for the
            avoidance of doubt, any ADS holders wlro convert their ADSs into Shares afler the Shale record date will not be entitled to attencl or to vote at
                                                                                                                                      -, befole the vote is
            the extlaordinary getreral meeting, but witl be entitled to exercise dissentel rights ifthey become registeled holders ofShares
                                                                                                  -
            taken at the exlraorclinary genelal meeling). Alter convelting theilADSs ancl beconring registered holders of Shares, such fortner ADS holdels
            rnust also cornply with tlre procedures and requirenrents for exercising dissenter rights with respect to the Shares under Section 238 ofthe
            Cayman Islands Conpanies Law.

            We encoulage you to lead the intbrnration set lbrth in this ploxy statement calefirlly and to consult your own Cayrnan Islands legal cotrnsel        if
            you desire to exercise yout'dissentel li-ehts. Please see "Dissenter Rights" beginning on page 100 as rvell as "Annex C - Cayntart Islands
            Conrpanies Larv Cap. 22 (La.r 3 o1' 196 I, as consolidatecl arrd revised) - Section 238" to this ploxy statetuent fbl additional inlbrnration.



                                                                                  23




https://www.sec.gov/Archivesledgarldalal1499744l0O0114420416108643lv442417 ex99al.htm                                                                          27   t)10
9t11t2019                   Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 39exggal
                                       https://www.sec.gov/Archives/edgar/data/149974410001144204161086431v442417 of 101
                                                                                                                      .hlm




  Q:        Il'I
               orvn ADSs and seek to exercise dissenter rights, horv do I convert rny ADSs to Shares, and lvhcn is thc tlcadline                      lbr conrpleting      the
            conversion ofADSs to Shares?

  A:        If you own ADSs and rvish to exercise dissenters' r'ights, you must delivel the ADSs (ot'to the exlent ADSs are certificared, the ADRs) to the
            ADS depositarl lbr cancellatiorr before the close of busiriess in New York City on                2016 together with (a) delivery insh'uctions for
            the corresponding Shares (name and addless ofthe pelson who will be the registered holder olthe Shares). (b) payment ofthe ADS
            cancellatiou fees (up to $5.00 per 100 ADSs (or portion thereof) to be cancelled pursuarlt to tlte terms of the Deposit Agreement), up to $0.02
            pel ADS depositary seruices lees and any applicable taxes, and (c) a certification that the ADS holder either (i) held the ADSs as of the
            applicable ADS lecord date for the extraordinary general meeting and has not giverr, and will not give, voting instructions to the ADS
            depositary as to the ADSs being cancelled, or has given voting instructions to the ADS depositary as ro rhe ADSs being cancelled but
            undertakes not to vote the conespouding Shares at the extraordinary general rneeting, or (ii) did not holcl the ADSs as of the applicable ADS
            record date fot'the extlaordinaty genelal meeting and undertakes not to vote the corresponding Shares at the extraordinary gener.al meeting.

            You ntust become a registeled holder ofthe Shares underlying your ADSs and deliver to tlte Contpany, before the vote on the merger is taken
            at the extraordinary general neeting, a written objection to the mer€er and subsequently cou.rply with all procedules and requirernents of
            Section 238 of tlre Cayrnan Islands Companies Laq which is attached as Annex C to this proxy staternent, fol the exercise of dissenters'
            rights.

            We encourage you to read the information set forth in this proxy statement calefully and to consult your own Cayrnan Islanr.ls legal counsel                    if
            you desire to exet'cise yout' dissenter rights. Please see "Dissenter Rights" beginning on page 100 as well as "Annex C Cayrnan Islanrls
                                                                                                                                   -
            Corrpanies Law Cap. 22 (Law 3 of 1961, as consolidated and revised) Section 238" to this proxy statenent for additional information.
                                                                                             -
  Q:        Will any proxv solicitors         be used    in connection with the extraordinary general meeting?

  A:        No. The Conrpany does not plan to engage a proxy solicitor to assist in the solicitation ofploxies.

  Q:        Do any of the Company's directors or executive olficers have interests in the merger that may dit'l'er li'om those of other. shareholders?

  A:        Yes. Sorr-re of the Company's directors or executive officers have interests in the rnelger that m:ry diff'er       fi'orr those of other shareholders,
            including:

                    1he   beneficial ownership of ecluity interests in Parent by Ms. Yu and Mr. Li;

                    the potential enhancetnent or dcclinc of shat'c valuc of Parent's shares beneficially owned by Ms. Yu aud Mr.          Li   as a result   ol   the merger
                    and lulure perforrnance of tlre surviving company;

                    colltinued indetnnification, rights to advancet'ttent offees and dilectors and officers liability insurance to bc plovided by the surviving
                    company to fonner directors and execlrtive officers of the Company;

                    thc rnonthly cot.ttpetrsaliott of $10,000, which nrust not exceed S50,000 in aggregate, fbr each ol'the ntentbers ol'the Special Cortrrnittee in

                    S15,000. which tuust not exceed S100,000 in the aggregate) (the payment of ivhich is not contingent uilon the corrpletion of the lnerger or
                    the Spccral Comnrittee's or the Boat'd's recorrrrrendation ol'the tner.qer); and



                    Io tlreir current pttsitions.




            sharcholders genr-rally.


  a         Iiou n'ill our dircctors lnd            executive olliccrs vote on the proposal to authorizc and approvc fhc nrcrgcr llgrccment rrnd thc plan of
            merger?

  A



            Sharcholdcrs as a gl'oull      il,ill bencficially own, in   the agglegate._issucd           and outstancling Class A corrnror.r shales (inch.rding Class A
            corr-lrrlorr shirlcs rcprcsetrtcd by ADSs) and     _                       cotll)ion shrrcs. rvhich rcprcscnts irltltroxintatcll, _%
                                                                                 Class B                                                                     ol-lhe total
            isstred and otttstanding Shares and          aplrroximately                % olthe total nuntbel oi-votes rcprc\cutc(l lry the issued and or"rtstan<Jing
            Sha    lcs.


  Q:        Who cnn help ansn'er nrv qucstions?



https://www.sec.gov/Archives/ed}ar1da|a114997441000114420416108643lv442417                    ex99a'1 .htm                                                                381219
9t11t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 40ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal1499744lOO0114420416108643lv442417 of 101
            +li6- I 0 5799-2666. ol by crrail at ir(rDdangdang.com.


                                                                      1A




https://www.sec.gov/Archivesledgarldalal1499744100011442041610B643lv442417 ex99a1 .hlm                               391219
9t11t2019               Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 41exggal.htm
                                   https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



                                                                       SPECIAL FACTORS

  Background of the l,lerger


  result, China Standard Tintc is u,sed.for all dates ancl tines given.

            The board of directors (the "Board") and seniol management of the Conrpany have been leviewing periodically the Company's long-tem
  strategic plan with the goal of maximizing shareholdel value. As parl of this ongoing process, tl-re Board and seniol mauagemeut of the Cornpany also
  have peliodically leviewed strategic alternatives that rnay be available ro tlig Contpany.

           On July 9,2015, Ms. Peggy Yu Yu, co-founder and executive chairwoman of the Company ("Ms. Yu"). and Mr. Guoqing Li, co-founder, chief
  executive officer arrd dilector of the Cornpany ("Mr. Li", together with Ms. Yu, the "Founders"), submitted to the Board a prelininary non-bindilg
  proposal letter (the "Proposal Letter") to acquire all ofthe outstandirrg Shares ofthe Cornpany not already beneficially orvned by the Founder.s for
  57.812 in cash pet'ADS, or 51.5624 in cash per Share (the "Proposed Transaction"). The Ploposal Letter also srared, among othel things, that (i) the

  the agglegate voting power ofthe Company, (ii) the Founders intended to finance the acquisition rvith a conrbination ofdebt and equity capital, and             (iii)
  the Founders do not intend to sell their stake in tlie Company to a third party.

            Later ou July 9,2015, the Company issued a press release regarding its receipt ofthe Ploposal Lettel and subsequently furnished the press
  release as an exhibit to its current report on Fonn
                                                  6-K on July 10,2015.

           Ol July 1 0, 201 5, the Buartl heltJ a telephonic meeting ro discuss, among other things. the Ploposal Letter. After tholough discussion, the
  Boarcl deterlrined to establish a Special Corrrnittee consisting of Ms. Ruby Rong Lu, Mr'. Ke Zhang and Mr. Xiaolong Li, with Ms. Ruby Rong Lu

  The Special Cornmittee was granted, by way of unanimous written resolutions by the Board on July 12,2015, the powel to (a) make such investigation
  ofthc proposal fiom the Founders, the Proposed Transaction and any matters relating thereb as the Special Cornntittee, in its sole cliscretion, deems

  the Proposed Transaction and impleurent the Proposed Transaction as the Special Committee deems appropriare, (d) explore              an<1   pulsue any alternatives

  apublic company or a potential change of control transaction involving an alternative buyer' (an "altentative transaction"), (e) if and when appropriate,
  negotiale definitive agreements with respect to the Proposed Transaction or any alternative transaction, lhe execution and delivery ofany such
  agreenlent being subiect, ltorvever, to the approval of the Board, (f) report to the Boald the lecor1rmendatiols and conclnsions of the Special Cornrnittee
  with lespect to the Proposed Transaction or any alternative transaction and any recommendation as to whethel the final tel'ms of the Proposed




  responsibil ities.



  rclease as an exhibit to its current repol't on Form 6-K on   July 14,2015.

            Dtrr-irtg the coltt'se of the next f'ew weeks, the Special Cornrnittee considered proposals fl'onr and conductecl interviervs with mr.rltiple

  Spt'cial C-onrnrittee, respectivc.ly.




  signilicant history ol u,orking with China-based colnpanics.



                                                                                  25




https://www.sec.gov/Archives/edgar/data/1499744/0O01144204161O8643lv442417              exggal .hlm                                                              401219
9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 42ex99a1.htm
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



            On.luly 20,2015, the Foundels, togethelwith Kerven Holding Co. Lirrited ("Kewen") ancl Scicnce & Cultnle International Limited ("SC

  things, the subrnission of the Proposal Letter to the Board.

            On July 23.2015, the Special Courmittee held a telephonic rneeting witlr Shealrran & Stelling. The Special Conrurittec reviewed proposals for
  acting as the financial advisor to the Special Comrnittee subrnitted by Duff & Phelps and another candidate. The Special Conrmittee carefully evaluated
  the credentials and qualifications ofeach candidate, including, arnong other things, their reievant experience in similar transactions. the negotiation
  power and skills ofthe team rnernbers, the stl'ategic process management capability and execution sl<ills, independence ofeach candidate, fee ploposals
  and the knowledge of the Conrpany. After lobust discussion, the Special Committee agleed that Duff & Phelps excelled due to its ovelall competence
  and experiences, particulally the experience in recent going private transactions ofU.S.-listed China-based companies. The Special Courrittee decided
  to invite Duff & Phelps to prepare a draft engagen.rent letter for the Special Committee's consideration. The Special Cotnrrittee, on behalf of the
  Company, subsequently entel'ed into an engagenent lettel'with Duff & Phelps on luly 24,2015. As palt of the engagement, the Special Commitlee also
  retained Duff & Phelps Securities, LLC ("DPS"), an affiliate of Duff & Phelps, to act as financial advisor to the Special Coutrittee to provide suclt
  financial and market related advice and assistance as deemed necessaly by the Special Cotnmittee in connection with the Proposed Transaction.

            During the n-reeting, the Special Cornrnittee authorized Shearman & Sterling to contact reputable Cayrnan Islands counsel to submit credentials

  subsequently resolved to appoint Maples and Calder as its Cayrnan Islands legal advisor.

            On July 30, 2015, the Special Committee held a telephonic meeting with Shearman & Sterling, Duff & Phelps, DPS and Maples and Calder.
  Maples and Caldel led the Special Committee in a discussion of the key duties, responsibilities and guidelines of the Special Comtnittee, including the
  Special Conrntittee's fiducialy duties to the shareholdels ofthe Company in tbe potential going private transaction ofthe Colnpany. Sheannan &
  Stelling revierved the plocess and certain key issues ofthe going private transaction, including confidentiality, docuuent letention and public




           During the meeting, Shearman & Sterling also advised and the Special Coumittee agreed that the Cornpany rranagelnent and ernployees
  should be cautious in communications with the Founders or any potential buyel who may have an interest in an alternatirre transactiou involving the
  Cornpany. The Special Conrn-rittee then leviewed the dlaft cornmunication guidelines prepared by Shearrran & Sterling and resolvecl that such
  cornnrunication guidelines be approved and the Company management be instructed to take measures to itnpletnetrt such cotnmunication guidelines.
  The guidelines were subsequently deliveled 1o the management on July 30, 2015 after the meeting.

            Duling the rneeting, the Special Conrnrittee also discussed with its advisors the comnrunication protocol with respect to potential investor

  palties, such as investols, analysts and rnedia, irr relation to the Proposed Transactiotr should be directed to   Duff&   Phelps, DPS and Shearntan   &
  Stelling who should consult the Special Committee in t'esponding to the questiorrs.

            During the nreeting, Shearrtran & Sterling also sumrnarized to the Special Con-uniltee the proposed key lerurs ofthe conficlentiality agreenrent

  such conficlcntiality agrccrnent on behalf   olthe Company.

            During the ntceting, DLrff & Phelps also provided an overview of tbe transaclion process, the tinrctable and DufT& Phelps'role as financial

  & Phelps to conduct its prelinrinary valuation fbr the Conrpany.

            Larer tlrat day, Shearman   & Sterling sent a dlall conficlentiality a-qreerrent to Skadden, Arps, Slate. Meaghcr & Flonr ("Skadden"), the U.S.

  confi dcntiality agreenrcnl.



                                                                                26




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 ex99a1.htm                                                                        41t219
9111t2019              Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 43ex99a1.htm
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



            On July 31,2015, the Cornpany issued a pless lelease regalding the Special Conrnrittee's appointn.rent of   DutT& Phelps and DPS     as its



           Throughout the course of the next ten months, the Special Con.rn.rittee held l3 meetings, received the advice of its legal advisors ancl financial
  advisor, and leached out to 37 potential transaction partners, including the Founders.

            Beginning in early August 2015, the Founders and leplesentatives of China Renaissance Enterprises Limited ("China Renaissance"), the
  financial advisol ofthe Founders, held preliminary discussions with rnultiple potential funding sources legarding the debt financing for the Proposed
  Transaction.

          On August 14,2015, the Special Committee, on behalf of the Company, entered into the confidentiality agreement with the Founders (the
  "Confidentiality Agreement"), pulsuant to which the Founders ale lequired to obtain the Special Committee's prior consent to negotiate ol enter into
  any agreements with any potential investors in connection rvith the participation in the Proposed Transaction as a co-investor, member of a buyer
  consoltiuln or equity financing source.

            On Augusl 18,2015, Duff & Phelps and DPS had a telephone call with Ms. Yu to unclerstand the Foundels' financing plan and due diligence
  plocess. During the call, Ms. Yu stated that the Proposed Transaction will be financed thlough both debt and equity financings. Duff & Phelps and DPS
  were also informed that the Founders had engaged China Renaissance as financial advisor to facilitate the due diligence on the Company by the
  potential financing sources and other transaction matters.

           On August 21,2015, the Special Committee held a telephonic nreeting with Shearrnan & Sterling, Duff & Phelps and DPS. During the
  meeting, Duff& Phelps and DPS provided an overview ofthe Foundels' iinancing plan and due diligence process. Duff& Phelps and DPS reported to
  lhc Special Cottttrtittee that the Founders would finance the Proposed Tlansaction through both debt and equity tinancings, and that the !'ounders had
  engaged firiar-rcial advisors to facilitate due diligence by potential finarrcing sources on the Collpany and othel tlansaction lnatters.

            Duling the meeting, the Special Committee discussed extensively with its advisors as to whethel to perform an active market check or
  olherwise conduct a broader sale process, and ifso, who would be the most likely financial sponsors and strategic entities to be interested in acqliring
  the Company. The Special Committee noted that (i) the Foundels, bcnclicially owned in rhe aggregate approximarely 83.5% of the voting powet in the
  Cornpany, were cotnmitted to only pursuing the Proposed Transaction and did not intend to sell theil shares in any alternative transaction, accorcling to
  tlre Proposal Letter, and (ii) since the public disclosure ofthe Proposal Letter on July 9,2015, there lrad not been any inquiry fiorn any third parly.
  Taking into account these considerations as well as the significant disruption to the operations of the Conrpany that a broad pre-signing market check
  n]ay cause, including the potential risk ofcornpetitive harm to the Comparry ifstrategic buyers conducted due diligence but a transaction did not occur,

  rather than actively soliciting every potential buyer identified by Duff & Phelps, it wor-rld reach out to a limited number of potential strategic aud
  financial buyers that ale rnost likely interested in a potential transaotion involving the Cornpany based on the industly in wlrich they operate or prior
  investment experiences, as applicable. The Special Comrnittee then discussed u'itlr its advisols a list of potential buyers, including global a1d Chitra-
  based stlategic buyels and financial spousors, which DPS would contact on behalf olthe Special Cornmittee in the market check process. Dgff &
  Phelps then updated the Special Conrmittee on the progress ofits financial due diligence on the Conlpany.

            Between August 27,2015 and Septenrber 18,2015, DPS contacted 35 potential br-ryels, including ten potential strategic buyers and 25
  potential fnancial brtyers on behalfofthe Special Conrnrittee. As of Scpterrrber 1 8. 20 1 5. thc deadline pleviously notitied by DPS to those potential
  buyers.30 potential buyel's tlu'lted dorvn the ploposal and five potential buyers hadn't resltondcd to DPS rvith l'espect to its enqnires.

            Betweett late ALrgust arrd mid-September 2015, based on plelinrinary discussions with the potential tlebt financing sources, the Founders




  linancing.



                                                                              21




htlps://www.sec.gov/Archives/ed}at1da|a|14997441000114420416108643/v442417 exggal .htn-t                                                                  421219
9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 44ex99a1.htm
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416109643lv442417 of 101



             On September' 14,2015, Skatlclen infolned Shealnran & Stelling of the Founclels' intetitiou to nsc the available cash of the Cornpany and its



             On September 21,2015, the Special Cornmiltee held a telephonic meeting with Shearmart & Stelling, Duff & Phelps and DPS. Dudng the

  it in the ntarket check process showed an interest in pursuing an alternative transaction with the Cortrpany. After discussion rvith its advisors, the

  an alterlative tr.ansaction with the Company. Although no potential investors contacted by DPS in the markel check process indicated inlerest to DPS or
  the Special Cornmittee 'in making an alternative offer', the Special Cor-nmittee would renrain open to consider any altemative proposal that may be made
  by potential buyers at a later stage.

             During the meeting, Shearman & Sterling reported to the Special Comrnittee that the Foundet's expected to finattce the Pt'oposed Transaction

  in tonch with several potential debt financing sources, including the Financing Bank. Tlre Special Committee then engaged in discussion with its
  advisors as to utilization of available cash of the Company as consideration in going-plivate tr"ansactions. After robust discussion with its advisors, the
  Special Cornmittee deterrnined that although the Company's available cash is a possible financing source for the Four.rders in the Ploposed Transaction,
  it would need more clarity with l'espect to the Founders' financing plan befole it ntay reach any conclusion as to an acceptable financing arrangement.
  The Special Comrrittee instructed DPS to follow up with the Founders to understarrd the progress and details about the financing plan. Duff & Phelps
  then updated the Special Cornn-tittee on the progress ofits financial due diligence on the Cotrpany. Later that day, a representative ofShearnran &
  Stelling ilfolrred a representative ofSkadden that the Special Committee's request for additional clarify legalding the Founders'proposed financing
  pla1, and it agreed to considerthe use ofthe available cash ofthe Company and its subsidiaries as one ofthe financing sotlrces, togetlierwith
  acceptable debt and/or equity financing.

             O1 October 12,2015, Skaclden sent an initial draft of the rnerger agleement to Shearrnan & Stelling.

             On October 29,20l5,the Special Corrmittee held a telephonic meeting with Shearrtran & Stelling, Dul'f & Phelps and DPS. During the

  a discussion of the key issues and lecommended approaches to be adopted by the Special Comrnittee, including: (i) requesting the Foutrders to provide
  custolnary form of lirnited gLlarantee, equity cornnritment letter and debt financing documents, (ii) requesting the Founders to confirnr on lhe treatlnent

  in the disclosure schedule, the Company's SEC reports or known to the Founders, (iv) requesting for tlre "majolity of rninority" provision, which would



  than 5,% ofthe shares have exercised dissenting rights, (vii) considering the available cash covenant required by the Founders in light ofthe overall
  financing plan to be proposed by the Founders, and (viii) requesting for tertlination f'ees in tlre event ofa ternrination ofthe nrerger agreement under



  updated the Special Committee on the progress of its financial due diligence on the Colrtpany.

             On Noventber'9,2015, Shearman        & Sterling sent its cornnrellts to the initial clralt of the nrerger agreeruerlt to Skadden.

             On Novcntber 30. 2015, Skadden scnt a revised draft of the nlerger agreclttelll to Shealr.llan      & Stcrling.

             On Decenrbcr 2,2015, Decernber'26,2015, January 1,2016, Febrr-tary 3,2016 ancl Febluary 26,2016 respectively, Skadden sent Shearman &




  .joinclcr ngrocntcnt. and did not cngage in linthel cliscussions r'vith such itrvestttr.


                                                                                     28




https://www.sec.gov/Archives/edgar1da|a1149974410001144204161086431v442417                   ex99a1 .hIm                                                   43t219
 9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 45ex99a1.htm
                                   https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



             Between eally Decenrber'2015 and late Feblualy 201(r, the Fountlers and theil representatives continued to negotiate rvith the two potential

   Founders corrsiderecl the Financing Bank as the preferred potelttial clebt finanoing sor"rrce.

             Orr February 22,2016, a representative of Dul'f    &   Phelps had a telephone conversation with a representative of China Renaissance on the



  transaction doctttnents relating to the potential debt and ecluity linancing, as well as tlre Founders' rationale for pr.oposing io use the available cash of
  the Company and its subsidiaries for paylnent ofa porlion ofthe nrergel consicleration, as opposed to alternatively using such cash as collateral for the
  proposed debt financing, which would increase the amount of debt that needs to be bolrowecl in the clebt financing.

             On Februal'y 26,2016, in light of the impofiance of obtaining the Special Cornmittee's affirmation that the Cornpany's available cash may be
  used   forpayment of the mergerconsideration, which may other-wise affect the stl'uctul'e and terns of the debt financing, Skadden sent Shearlran &

  and equity financing sources. Skadden pointed out in the e-mail. among other things, that           (i) the Founders'proposed financing plan contemplated the

  the proposed melger', at rvhich point, by deiinition, the Foundels would wholly beneficially own the Corrpany as the surviving company of the rnerger.,
  including its cash asset; (ii) as the available cash of the Company to be used would be readily offshore outside the PRC for poymeni of the nerger -
  consideration without rnaterial regulatory or tax burdens, it would not appear.iustifable to require the incnrrence of a higher debt arnoult (with a cash
  collateralized tranche), which would impose substantial additional financing costs, instead of using the same cash directly towatd payment of the

  involving China-based cornpanies listed irr the United States.

             Latel that day, the Special Comrrrittee held a telephonic meeting witlr Shcalnran & Stelling. DulT& Phelps and DpS, DpS provided the Special

  with respect to their potential palticipation in the transaction.

            During the rneeting, the Special Committee engaged in robust discussion with its advisors regarding the Founder.s' proposal to use the
  Cornpany's available cash to pay part of the rnerger consideration. During the discussion, tbe Special Comlrittee highlighted the importance of
  financing certainty and ernphasized tlrat any potential utilization ofthe Con-rpany's cash should not affect the Corrpaly's business operation in the
  ordinary course. After discussiou, the Special Comrnittee decidecl that it u'ould need more infonnation, including the informatiol reiating to the
  financial condition ofthe Cotnpany, the financing papers and collcrete financing plan to assess the lequest ofutilizing the available cash ofthe

  then updated the Special Committee on the progress of its financial due diligencc on rhe Company.

             Latel that day, after the meeting with the Special Comrlittce , Shearnan & Stcrling lequestecl Skadden to provide rnor.e cletails regar.cling the


  conceptually does not object to tlle Fottnders'pt'oposal to usc thr- Corlpany's available cash to fund the melger cor-rsideration. subject to the Special
  Corrtrittee's lrolistic leview ol'the Foutrclers' financing plan and thc fnal tcrrrs ancl conclitions oltlte tl.ansactiol docuntents.


  Bank setting fbrth its   corlntittrent to provicle clcbt financing Ibr thc Proltoscd Transaction.




  Invcstor A Tlansaclion"). Thc Spccial Contnrittcc reccivccl Invcstol A's proposal lettcr on the sarnc clay.



                                                                                   29




https:/iwww.sec.gov/Archives/ed}ar1da\a114997441000114420416108643tv442417               exggal .hIm                                                        44t219
9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 46ex99a1.htm
                                  https://www.sec.gov/ArchivesledgarldaIal1499744l000114420416108643lv442417 of 101



            On March   l0,20l6,   the Special Committee held a telephoriic nrceting with Shearman       & Sterling, DulT&    Phelps and DPS to discr"rss the



  source offunding ofthe Ploposed Tlansaction, and to request the Foundels to considel incleasing the offel price on             behalfofthe Special Committee.
  Dul'f & Phelps then updated the Special Cornrnittee on the plo-eless olits financial clue diligence orr the Company.

            01 March 11 ,2016, DPS sent au email to the Founders requestiug the Founders to consider imploving the offer price in light of the fact that
  there lras been a recent offer with a superior price, and submitting a revised and inrproved offer.

            On March 14,2016, DPS held a telephonic meeting with Investor A and discussed, arrong othel things, lnvestor A's status of financing and
  proposedtimetablefortheProposedlnvestorATransaction.subsequentlyonMarch               l5,20l6,DPSsentaprocesslettertoluvestorAaskinglnvestor
  A to provide additional infonnation in order for the Special Committee to evaluate the competing bid, including, among other things, detailed
  infonration of InvestorA, investrnentposition and investment experieuce, source of futrding, capital cotlnrittnent, structure of transaction and
  tirnetable, and future plan with the Conipany.

           On March I 8, 201 6, Skadde n sent Shearman & Sterling an updated dral't of the debt comrnitn.rent letter and a draft tenn sheet to be attached to
  the debt commitrnent letter, r'eflectirrg the terms under discussion between the Foundet's and the Financing Bank.

            On March 23,3016, Shearman & Sterling sent Skadden the Special Cornr.nittee's colllr)rents to the draft debt cornrnitment letter and draft term
  sheet.


           On March 28,2Ol6,the Founders informed DPS that they still believed the otl'er price of $7.812 per ADS represented a fairprice to the
  Cornpany's shareholders, and that the Foundels had decided not to increase its offel plice, citing sevetal factors, including: (i) recent changes in the
  nrarket and competitive landscape for e-comrnerce courpanies in China, rvhich have adversely affected the Cornparry and resulted in, atlong other

  challenges to the macroeconoltric environnrent, including the depreciation of RMB by over 6% during the period fi'ont the announcement of the
  Proposal Letter on July 9,2015 to March 28,2016; (iii) the fhct that the ollel price olS7.8l2 perADS represenls a 2070 prerrrium over the closing
  tlading price of the Company's ADSs on July 8, 2015, the last trading day pliol to the announcement, atrd a l70% plernium over the volurne-weighted
  average closing price of trading days fi'orn July 10, 2015 to March 25, 2016; (iv) the high level of volatility that both the U.S. and China stock nrar*ets
  have experienced since.luly 9, 2015; and (v) the fact that ceftain going-private transactions involving U.S.-listed, China-based cornpanies that were
  announced dtrring June and July 2015, the palties reportedly have considered or pt'oposed a substantial reduction in the offer price or even have agreed
  to such reduction.

          On March 29,2016,lnvestol A sent its respollses to the process letter to DPS. Investor A introduced celtain background information regarding
  lnveslorA and indicated that it was in discussion with various potential equity investors but had not yet lbnnecl a consortium.

           On March 30,2016, the Special Committee held a telephonic meeting with Shearnran & Sterling, Duff & Phelps and DPS. DPS provided the
  Special Con-rnrittee rvith an update of Investor A's response to the process letter and its telephone discussions with Investor A. DPS noted that Investor
  A's proposal was at a preliminary stage which lacked details with respect to financing, and there rvas uncettait'tty associated with InvestorA's funding,



  coutacted by Investor A and may potentially form a consortium with Invcstor A rtray subject the Ploposed Investor A Transaction to PRC regulatol'y
  approvals. inclucling PRC arrti-tnrst filing, depending on the type ancl irrdr.rstry ol-thc potentiirl cquity invcstors.

           Afte; r'obusl cliscussion with irs advisors, the Special Cournrittee instruclccl DPS to lollorv r-rp wilh Int,estor   A on the details of financing
  sources. potential equity partners and feasible transactior.r structure tirr the Proposecl lnr estor A Transrctiotl.



                                                                                  30




https://www.sec.gov/Archives/ed1ar1da|al149974410001144204161086431v442417              ex99a1 .hlm                                                              45t219
 9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 47exggal.htm
                                   https://www.sec.gov/ArchivesledgarldaIal1499744l000114420416108643lv442417 of 101



             Dulf & Phelps lhen reported to the Spccial Conrmittee the cullent status of its flnancial due diligence on the Conrpany, in par.ticular the




  the valnation of the Conrpany is avai'lable.

           Dut'ing the meeting, Shearman & Sterling snmuralized the issues in the revised mergel'agl'eell-tent received fi'om Skaddeg and recommencled
  approaches to be adopted by the Special Courmittee. including (i) agreeing that the Founders will use the Company's cash as one ofthe sources of
  payment of the nel'ger considet'ation but rejecting the Founders' r'equest that the Company retain a specified tninimum cash balance as a closing
  condition, (ii) keeping the "go-shop" provision to enable the Cornpany to aclively solicit proposals within a certain peliod oftilte after the execution of

  rejecting the closing condition that holders ofno ntore than 5% ofthe shares shall have exercised dissenting rights, and (v) reinstating the'11ajor.ity of
  Ixinority" voting provision. After robust discussion, the Special Corrmittee instructed Shearman & Stelling to revise the <haft melgel-agl.eement as
  recotntnended by Shealrnan & Sterling to reflect the Special Conrrnittee's position and send it to Skadden for further.negotiation.

             On   April 1,2016,   Shearnran   & Stclling   sent the revised dlaft nrerger agleentent to Skadden.

              On ApLil 13,2016, Skadden sent Sheiu'n'lan & Sterling a dlafl convertible note commitment letter, pursuant to which, one of the potential
  equity investors approved by the Special Cotnuittee pursuaut to the Conirdentiality Agreernent, which is a China-based asset ruanagelnent fi1r
  ("SponsorA"), will subscribe for convertible nole(s) ofParent. as well as a description ofthe Founders'updated financilg plan. Shealrian & Sterling
  then clarified with Skadden a lew questions on lhe dlaft converlible note comrnitlnent letter, including questions on the proposed guarantee of Sponsor.
  A's comnritment by an afflliate of Sponsor A as well as the conditionality of Sponsor A's ftrnding commitment. On the same day, Skadden also sent
  Slteatlttlrtt & Stcrlirrg tlc reviscd dlafts of the debt commitrrent letter and term sheet to be attached to the debt commltmeut letter.

           On tlte satlre day, DPS held a follorv trp call r'vith Investor A. Investor A inclicated that two potential investors had joined the bgyer consortillt
  but no consoltium agreement had been enter.ed so far.

             Latet'onApril l3,20l6,theSpecial Comnriltecheldatelcphonicmeetingwithshearman&SterlingandDPS.Shearman&Ster-lilgreported
  to the Special Committee the Foundels'expected funding arrangen'rent to finance the Proposed Transaction with cash proceeds fro;r Parent's issuance
  of certain convertible note(s) at or irnmediately ltrior to the closing of the nrerger in addition to debt financing and available cash of the Company and
  its subsidiary. The Founders proposed that convcrtible note(s) of Palent will be issued to and subscribed by Sponsor A, and an affiliate of Sponsor. A is
  expected to guaranlee the funding comnritrlent o1'Sponsor A.

             During the lreeting, DPS reported to the Special Committee its telcphone discussions with lnvestol A after Investor A announced that two




  provided by Livestol A, it is difficult lbr the Spccial Cornrnittee ancl its advisot's to evaluate the Ploposecl Investor A Transaction ancl financi'g



  consiclelation.




  payable.



  term shcet to lre attrchcd to thc debt conulitnterrl lcilcr.



                                                                                     3l




https://www.sec.gov/Archives/edgar/data/14997441000114420416108643/v442417 ex99a1.htm                                                                        46t219
9t11t2019               Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 48ex99a1.htm
                                   https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



             On Aplil 20,2016, Shealnran & Stelling sent Skadden conlrents to the dlafi convertible note comtritt.trent lettet'and the drafl lintited
  gualantee.

             Betweel rnid-Feblualy and mid-April       201 6,   certain mer.nbers of the managet-nent of the Company, including Mr'. Danqian Yao, senior vice



  shales to be issued at the closing ofthe nlerger', instead ofleceiving cash consideration fol cancellation ofsuch equity intelests in the merger'. The
  Founders did not rnake any cornmitment witlr respect to such lequest and noted tbat, pul'suant to the Confidentiality Agreement, the Special
  Committee's prior consent would be lequired before the Fonnders may engage in furthel discussions legarding such request.

            On April 22,2016, Skadden sent a revised draft merger agreement to Shearrnan & Sterling, which, among other modifications, indicated the
  possibility that cefiain shareholdels who are also members of the rnanagement of the Company rvill loll over their existing equity intel'ests in the
  Cornpany in exchange for Parent shares to be issued at the closing ofthe tnerger, and will not have their equity interests cancelled in exchange for cash
  considelation.

            On April 25,2016, the Special Committee held a telephonic meeting with Shearn.ran & Sterling and DPS. Shearman & Sterling provided the
  Special Committee with a review of the issues in the revised rnerger agreernent received fiorn Skadden, including (i) that the Foundet's had indicated
  that certain members of the managernent of the Company had indicated their potential interest in rolling over certain of their existing equity irttelests in
  the merger and would require the Special Comrnittee's consent before it engages in firther discussion legarding such reqttest, (ii) that the Founders
  indicated that certain options listed in the Palent disclosule schedule will be cancelled and exchanged into newly issued shares ofParent, provided that
  a cash arnount equal to the exercise price of the optiorrs is paid, (iii) deleting the "nrajority of Ininolity" provisiou which would require that the merger
  agreement and the merger be approved by a nrajority ofthe shareholders uriaffiliated rvith the Founders, (iv) deleting the "go-shop" provision that
  would pennit the Company to actively solicit acquisition ploposals within 45 days of the execution of the nlerger agleement, (v) r'equesting that the
  Company retain cash exceeding a specific amount as a closing condition and as an interinr coverrant, (vi) reqnesting as a closing condition that holders
  ofno mole than 5% ofthe shales have exercised dissenting rights, (vii) requcsting that the Cornpany entet'into an altetnative acqr.tisition agreelrent
  with respect to the superior ploposal for the Company to tenniuate the urel'gel'agl'eement. Sheat'nran & Sterling then proceeded to propose a few

  requests in(iii), (iv) and (vii) above, butrejecting the Fonnders'r'equests in (v) and (vi) above. Sheat'man & Sterling also ploposed, in liglit oflnvestor
  A's pending ploposal, to include an exception to tlre rron-solicitation obligation of the Con.rpany in the merger agreenlent that the Company will have

  Cornpany shall be reduced by 50% if any such ploposal existing at the time of the nrelger agreemertt develops into a superior proposal.        Aftel lobust
  discussion, the Special Comrnittee instrncted Shearman & Sterling to revise the dlaft mergel'agreentent as recommended by Shearmati            & Stelling and
  send it to Skadden for further negotiation.

             Durirrg the rneeting, DPS plovided an update of lnvestor A's compelirrg proposal to the Special Comrnittee, including development of Investor
  A's financing. DPS noted that the discussion on potential equity financing relating to Investol A's proposal is still at a pleliminary stage and additional
  financing will be needed for Investor A to complete tlie Proposed lnvestol A Transaction. Aftet'discussion, the Special Couttnittee instructed DPS to
  cor.rtinue to follow r-rp with Investor A as applopriate and to report to thc Special Conrnrittee if thele are any ttpdales.


              On April 26,2016, Shearman & Sterling and Skadden had a tclcphonic rnecling on rnajor issues under the revised drafts of the nrerger

  agl'eer1.]ent.




  entered into by Parent, the Founders and Kcr,ven and SC lntelllational. to Sheat'matt.t Stclling.



  of the next few days. Sheat'man & Sterling scnt ils comr.r.rcnts on thc ancillal'y clocttt.t.tcttts to Sl<acldert.


                                                                                       32




https://www.sec.gov/Archives/edgar1da|a|149974410OO1144204161086431v442417                   ex99a1 .hlm                                                    471219
9t11t2019                Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 49exggal.htm
                                    https://www.sec.gov/Archives/edgar/daIal149974410001144204161086431v442417 of 101



             On May 5,2016, the Special Comnrittee held a telephonic n.reeting with Shearman     & Stelling, Dufl'&   Phelps aud DPS. Shear.nan              & Sterling


        (ii) each company option vested on ot'prior to the effective time of the merger will be cashed out, and eacli cornpany option
  Parent,                                                                                                                                         unyested on or.pr.ior
  totheeffectivetirlleofthernergelwill becancelledlornoconsideration,(iii)theantountoftheterminationfeeoftheCompanywill                            eqr-ral   to2.5o/oof

  terminatiotr fee of Parent will equal to 5% of the Company's equity'r,alue and should be paid within ren business days follorving the termination of the
  lllerger agl'eelnent, (v) the Conrpany will have the right to continue discussing any cornpeting proposal existing at the tirne of the rnerger agreemenr,
  and should pay in f'Lrll a telmination f'ee to Parent if any such proposal existing at the time of the merger agreement develops into a superior. pl.oposal,
  and (vi) the Founders reqnested as a closing condition that lrolders ofuo more than 10% ofthe shares have exercised dissenting rights. Shearman &
  Sterling then proceeded to propose a few suggestions with respect to the revised merger agreernent, including agreeing to the Foulders' requests in (ii),
  (iii)' (iv) and (v) above, but rejecting the Foundels' request fol a closing condition that holders ofno more than 10% ofthe shares have exercised

  and send it 1o Sl<adden     fol fultlter negotiatiorr.

            On May I7 , 2016, tlrc Foundels sent a revised non-binding proposal to tlre Boald, which revised the proposed olfer prioe of $7.8 I 2 per ADS in
  cash as set forth in the Proposal Lettel dated July 9, 2015 to $6.50 pel ADS or $1.30 pel Share in cash, subject to certain conditiols. The Founder.s
  stated in tbe revised proposal that the decision to revise the offerprice is necessitated by the tougher than expected market conditions lacing the
  Company and the global ecotromy, including, in particular, that (i) changes in the rnarket foL e-comrnerce companies in China have adversely afTected
  the opelating and fiuancial performance of the Company; (ii) the global financial markets have experienced significant volatility r.ecently. including
  substantial volatility in equity secttt'ities mat'kels, which has been refected in the perfonnance of the Cornpany's ADSs; and (iii) tbe receut econornic
  slowdown in China and challenges to the tracl'oecononric environment at'e expected to be sustained, with the RMB under strong depreciation pr.essur.e.

           On M ay 17 , 2016, tlre Cornpany issued a press release regarding its receipt of the revised proposal clated   May   17   , 2016   apcl firrnisherl   rh e pr.ess
  Lelease as an exhibit to its cnrrent l'epol1 on For.nr (r-K.


            On May I 8, 201 6, the Fourrders. toge ther with Kewen and SC International, filed an arrendment to the state meltt o1 Schedule I 3D, reporting
  tlre subrnission of the levised non-binding proposal to thc Board on May 17 , 2016.

           On May 19,2016, the Special Cotnrnittee held a telephonic nreeting with Shearman & Sterling, Duff & Phelps and DPS. The Special
  Comtnittee discussed its proposed response to the revised proposal with its advisors, taking into account the management projectiols a1d the valuation

  set forth in the revised proposal by the Foundels. The Special Committee detennined to respond to the Founders witb a request for-an increase ofthe
  Founders' offer price to $7.00 pel ADS and instlucted DPS to communicate such request to the Founders.

            On May 20,2016, DPS sent an email to the Foundels, on behalf of the Special Committee, that conveyed the Special Committee's opinion alcl
                           (i) increase the offcr price to at least $7.00 per ADS, (ii) permit the Conrpany to actively solicit proposals within 45 clays of
  requested the Foutrders to

  rights.

            On May 22,2016, the Foundcrs lesponcled to I)PS that the Founders continue to believe that the revised ofl'er
                                                                                                                          ltrice of $6.50 in cash lter.ADS


  56.60 pel ADS in cash.

            On May 24,2016,1hc Spccial Conrnriltec lrclcl a telephonic meeting rvilh Shearrnan & Sterling, DLrf'f & Phelps and DpS to cliscuss the




  DPS orr thc slrrrc tliry.



                                                                               33




https://www.sec.gov/Archives/edgar/data/'14997441000114420416108643lv442417 exggal.hlm                                                                                48t219
9t11t2015               Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 50ex99a1.htm
                                   https://www.sec.gov/ArchivesledgarldaIal1499744l000114420416108643lv442417 of 101



           Latet'that clay, Ms. Ruby Rong Lu, chairpet'son of the Special Conrmitlee, again comnrunicated to Ms. Yu the Special Conrnrittee's unatrimous
  view that $6.50 per ADS did not ntect u,hat the Special Comurittee viewecl as a fair value for the Contpany and requested an iuct'ease in the offer plice
  to $6.80 per ADS.

           On May 25,2016, tlre Founclers sent an enrail to the Special Cornmittee stating that aftcr serious consideration, the Fottnders would be willing
  to consider increasing the offer pl'ice to $6.70 per ADS in cash, and not insisting upon the pleviously proposed closing condition that no more than l0o%
  ofthe shares have exercised dissenting lights, provided that the Special Committee would agree to drop the "go-shop" plovision.

           On May 26,2016, Skadden infbrmed Shearrrari & Sterling the updated financing plan of the Fonndets based on the $6.70 per ADS melger
  consideration as proposed by the Founders on May 25,2016. The Foundels proposed to finance the rnergel with a cornbination of debt financing to be
  provided by the Financing Bank, rollover financing and the Company's available cash.

            Later that day, the Special Cornmittee held a telephonic meeting with Shearrnan & Sterling, Duff & Phelps and DPS. DPS reported to the
  Special Comrnittee that the Founders upclated its financing plan and proposed to finance the transaction with a combination of debt financing, rollover'
  financing and the Company's available cash. After consideling the views of its advisors, and taking into account the results of the martet check
  conducted by DPS previously ancl the developrrrenl of lnvestoi A's proposal, the Special Comnrittee decided to accept the revisecl offer price of $6.70
  pel ADS and instructed Sheanran & Sterling to request a finalized debt conmitmerrt letter'. The Special Committee also insttucted Shearman &
  Sterling to finalize the merger agreemerlt with Skadden and leject certain terms ploposed by the Founders, including the closing condition with respect
  to the number of dissenting shares.

           Later that day, a representative ofSkadden had a telephone discussion with a representative ofSheaulan & Sterling, during which the
  representative of Skadden indicated that white the Founders believed that the cornbination of debt financing pursuant to the debt cornmitment letter and
  the Cornpany's available cash is sufficient to fund the cash consideration in the merger, the Founders proposed to add a provision in the merger
  agreelnent which would pernrit thern to continue to discuss and negotiate alternative financing arrangements to fund the merger with potential
  additional fnancing sources, pt'ovided that the identities ofsuch additional financing soul'ces arrd the form ofany comuritnrent letters ot'tt'ansaction
  documents to be enteled into with such additional financing soulces are plovided fol in the mel'ger agreement or othet'wise approved by the Special
  Cornmittee fbllowing the executiou of the merger agreenrent (the "Additional Financing Provision").

         Duling the next two days, Shearrran & Sterling and Skadden continued to negotiate and finalize the merger agreement and the related
  documentation. Among other rnodiflcations, Skadden revised the draft merger agreement by adding the Additional Financing Provision proposed by the
  Founders.

            On May    2"1,2016, Skadden provided Slrear-nran & Sterling rvith the final fbrrr of the debt commitment letter to be issued by the Financing
  Balk with the temr    sheet attached, and confimred that the Founders and tlre Financing Bank were in a position to execute and deliver the debt
  commitment lettel contemporaneously witlr the execution of the tnerger agl'eelrent.

         On May 28,2016,the Special Cournrittee lreld a telephonic meeting with Shearman & Sterling, Maples and Calder, DLrff & Phelps and DPS.
  Sheamran & Sterling reviewed the fiduciary duties applicable to tlie Special Conrmittee in contrection with the Proposed Trarrsaction, the key terms in




  tlansactions contcnrplatcd thercby. including tltc ttlcrger.


                                                                                34


https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417            ex99a1.htm                                                            49t219
9111t2019               Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 51ex99a1.htm
                                    hitps://www.sec.gov/Archivesledgar/da|a|149974410001144204161086431v442417 of 101



             Follorving the n.reeting of the Special Conrmittee, the Boald convened a meeting rvith Shearman & Sterling,                Duff&   Phelps ancl DPS. The




  extraordinaty genelal nreeting of the shareholders of the Cornpany witlr the reconrmendation of the Board that the shareholdel's of tlre Company

  thereby, inclLrding the Ilerger. See "Special Factors - Reasons for the Merger ancl Recommendation of the Special Comrnittee                   ald the tsoard" beginning
  on page 35 for a lull descliption of the lesolutions of the Board at this meeting.

           Later that day. the Cornpany, Parent and Merger Sub executed the nrerger agreelnent. Concurrently witlr the execution of the rnerger
  agl'eement, the For:ndels executed and delivered the limited guarantee to the Company, Parent, the Foundels, Kewen and SC Ilternaliolal executed the
  support agreelllent, ancl Parent, Mr. Yao. Mr. Chen, Mr. Kan and First Profit executed the rollover agreement. Also on May 28,2016, Merger Sub and

  Financing Bank.

           On May 31,2016, the Cortrpany issued a press t'elease announcing the execution of the merger agreement, and funrishecl the press release, the
  mel€el'agreelllent ancl the lilnited guarantee as exhibits to its current report on Form 6-K.

             Orl .Iunc 2,2016, the Foundet's, Kewen and SC Intelnational, joined by Mr. Yao, Mr'. Chen, Mr. Kan and Filst Profit, filed an amendmenr to rhe

  rrrergcl and the dcttt lirrancing.

             On.lutre l3 and.lttne 15, 2016, respectively. Skadden inlbnned Shearman & Sterling that, pursuant to the Additiolal Financing Provision in




  Ftt'st Proiit and Mr. He to Sheamran          & Stelling for considet'ation by   the Special Committee.

             On Jttne l 5 arrd .h.rne   17   , 2016, respectively, Shearman   & Sterling   send its col'nments to the draft equity conrrrritment lettel's to Skadden.

           On .lunc ll , 2016. Slreetrrr.tatr & Sterling and Skadden finalized the ecluity commitment letters. Later that clay, each of First Pr.ofit ancl Mr-. He
  entered into an cquity corrtnitrnent lettcl rvith Parent.

          Later that day, the Founders, Kewen, SC International, First Profit, Mr. Yao, Mr. Clren and Mr. Kan filed an ar.nenclment to the staternent on
  Schedule l 3D repolting the execution and delivery of the equity commitment letters.

  Rcirsons   lbr thc Ilerger itnd Rccorltuendation of thc Special Contnrittee                   zrnd the   Board



  oncl cmphnl;is on short-tcrm pcr-iorl-to-pcliod pclfomrance.



                                                                                           35




https://www.sec.gov/Archives/ed}ar1da|a1149974410001144204161086431v442417                         exggal .hlm                                                          50t215
9t11t2019               Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 52ex99a1.htm
                                   https://www.sec.gov/Archivesledgarldatal1499744l00011442041610\643lv442417 of 101



            Acl<litionally, as an SEC-repolting contpany, the Company's management and accounting staft, which comprises a handful of individuals. nlust

  the public, sonre of rvhich would othelwise be considered proprietary arrd conrpetitively sensitive and would not be disclosed by a non-reporring
  collpany. As a lesult, the Company's actual or potential competitors, customel's, suppliers, lenders and vendors all have access to this inforrttatiort
  which potentially rnay help thenr contpcte against the Conrpany or rnake it mole difficult for the Company to negotiate favorable terms with them,         as

  the case nray be.

           The Boald, acting upon the unanin.rous recomrnendation of the Special Committee, which acted with the advice and assistance of our
  lxanagemelt (other than Ms. Yu, Mr. Li, Mr'. Yao, Mr'. Chen and Mr. Kan, being rnembers of the Buyel Group) and its financial and legal advisors,
  evaluated the merger', including the tertns and oonditions of the merger agreelrent.

           At a meeting on May 28,2016, the Special Committee unanimously (a) detennined that it was fair' (both substantively and procedulally) to
  and in the best interests ofthe unaffiliated security holders, and declared it advisable, to enter into the merger agreement and the tlansaction




  merger, be submitted to a vote at an extraordinary general meeting of shateholders of the Company with the reconmendation of the Board that the
  shareholders of the Company authorize and applove by way of a special resolution the rnerger agreelnent, the plan of nrerget' and the consurnnration of
  the transactions conterrplated thereby, including the merger, and (d) recotnmended that the Board call an extraordinary general meeting ofshareholders
  of the Company for the puryose of the sliareholders autholizing and approving by way of special resolution the rnerger agreement, the plan of metger
  and the consurnnratiol of the tt'ansactions contemplated thereby, including the merger, the date, time and place of which shall be detemrined by the
  Special Comnrittee.

            At   a ureeting on   May 28,2016, the Iloarcl (other tl.ran Ms. Yu and Mr. Li, menrbers of the Buyer Glottp, who did not attend, participate in or

  ofthe Special Comnrittee, (a) detelruined that it rvas fair (both substantively and procedurally) to and in the best interests ofthe unaffiliated seculity
  holders, and declaled it advisable, to el'lter into the lnerger agreement and the transaction agreements, (b) authorized and approved the execution,
  delivery and perfolmance of the mel'gel' agl'eement. the h'ansaction agl'eelnents and the consummation of the transactions contemplated thereby,

  of the transactions conterrplated thereby, including the merger, be submitted to a vote at an extt'aordinaty genelal rneeting of sharelrolders of the
  Company with the recorlmendation of the Board that the shaleholders of the Company authorize and approve by way of a special resolution the uerger
  agreemelt, the plal of nrerger and the consur.nr.nation of the tlansactions contetnplated thereby, including the merger. A majority of the Cotnpany's
  board of dilectors who are not employees of the Company voted in favor of the resolutions recommeuded by the Special Contntittee.

            In the course of reaching their re'spective clelerminations, tlre Special Cornmittee and the Board consideled the following substantive factors
  and potential benefits of the melger', each of rvhich the Special Committee and the Boald believed supported their respective decisions, but which at'e
  not listed in any lelative older ol iupoltarrcc:

                  the fact thar the per Shale nrergel consideration of $ I .34 ol the pel ADS rnelger considelation of $6.70 r'ept'esents (i) a plemium of 2.9Vo
                  over rhe C--onrpany's closing pricc ol'$6.5 I pcr ADS on Jr"rly 8, 2015, the last tlading day prior to July 9, 2015, the date that thc Conrpany
                  anrrotrnced it had lcceivcd a "going-privatc" ploposal, (ii) a l l . l %o premiutrr ovel' the closing price of $6.03 pel ADS on May 2l ,20l6, the
                  trading day intmediatcly bcibre the exccutiolt of'the melgel agreement. and (iii) a prenriuur of 10.49% andT.32Yo to the volunre-rveighted

                  agreement, r'espectively;

                  theConrltany'sADSstratledaslos,as$5.-3         lperADSduringthe52-weekperiodpriortotlteanrtourtcernentoftlteexecttlionofthe
                  nlelger agl'eenlcnt;


                                                                                   3(t




https://www.sec.gov/Archivesledgarldalal1499744l0O0114420416108643lv442417               ex99a1.htm                                                           51t219
9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 53exggal.htm
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



              thc possibility that it could take a considelable peliod of tirne belbre the trading pricc ol'rhe ADSs woulcl leach ancl sustain a per ADS

              t'ecognition ofthe challenges involved in increasing shareholdervalue as an inclependent publicly traded corrpany;

              the all-cash rrerger consideration, which will allow the unaffiliated security holders to immediately realize        liquidity l'or their investrrerrt
              and plovide thenr with a specific arrount of cash consideration for their Shales or ADSs;

              the negotiations with tespect to the merger consideration and the Special Corntnittee's detennination that, lollowing extensive ltegotiations
              rvith the Buyel Gloup, $1.34 per Share or $6.70 per ADS was the highest plice that the Br.ryer Cloup woulcl agree to pay, rvith the Special
              Cottrmittee basing its belief on a number of factors, including the duration and tenol of negoliations ancl the experience olthe Special
              Comnrillee's advisors;

              thc financial analysis reviewed arrd discussed with the Special Comrnittee by representatives of Duff & Phelps, as well as the oral opinion
              of Duff & Phelps to the Special Comrnittee on May 28,2016 (which was subsequently contl'med by clelivery of a wlitten opinion of Duff
              & Phelps dated the same date) with respect to the fairness, flom a financial point of view, of $ I .34 per Share (or' $6.70 per ADS) cash
              nretger consideratiott to be receivcd by the holders of the Con-rpany's Sltares (othel than the Excluded Shares, tlie Dissenting Shares and
              Class A common shares rept'esented by ADSs) and the holdels of ADSs (other than ADSs representing the Excluded Shar.es), respectively,
              plrrsuanl to the merger agreelltent, as of May 28,20l6,based upon and subject to tlie plocedures followed, assuutptions made,
              qualilications and lirnitations on the review undertaken and other rratters considered by Duff& Phelps in preparing their opinion. Please
              see "Special Factols * Opinion of the Special Comrnittee's Financial Advisor" beginning on page 47 for additional inforn.ration;


              potential adverse effects on the Company's business, financial condition and results ofoperations calsed by l'eoe1t econolltic con{itions in
              tlte PRC, which have resulted in reduced liquidity, greater volatility, widening of ct'edit spleads, lack of price transparency rn cr.edit
              rrrarl<ets, a reduction in available tinancing and r.educed r-r-rarket conlidence;


              estilrated lolecasts of the Cornpany's future financial perfomance prepared by the Conipany's rnanagement, together with the Corrpany's
              rranagelnent's view of the Company's financial condition, resnlts of operations, business and prospects, inclucling, wilhout limitation, the
              1'act that the Compauy's net revenue increased by approximately 21.8% from 2012 to 2013 and approximately 25.8o/o fronr 2013 to2014,
              cotrpared lo atr increase in the Cornpany's net revenue of approxirnately 17.0% frorn 20'14 to 2015 and a plojectecl inclease in the
              Conrpany's net l'evenue of approxirnat ely 6.60/o flom 20 I 5 to 2016, indicating that the Corr-rpany ntay face nncertain bnsiness conditions i6
              China;

              the incleased costs ofl'egulatory compliance for public conrpanies;

              thc bcliclof the Special Couurittee that the tenrs of the lnerger agreelnent, inclucling the parties' representations, warrerniies ancl
              covcnants and the conditious to tlteil'r'espective obligations, are reasonablc;

              lhe recognition that, as a privately-held entity, the Company's managelnent nray have greater f'lexibility to focus on irnproving the
              Conrpany's loug-tertn financial pet'foulauce lvithout the pressures caused by the pr.rblic equity n-rarket's valuation of thc Conrpany and
              cmphasis on short-tenl peliod-to-period perlorrrance;



              indivicluals. nl-lst devote significant time to SEC reporting and conrpliance:




              lcporting conpany and rvhich potentially may      he   lp the Company's actual or potential cotrpctitols. cilslot.]ters, lcndcrs and venclors


              thc likclihood that the trretget'l,ould be conipleted based on, anrong other things (not in any lclrtivc olcicl of inrl-ror.trncc):



                                                                                  37




https//www.sec.gov/Archivesledgarldalal1499744lOO0114420416108643lv442417 ex99a1.htm                                                                             52t219
st11t2019            Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 54ex99a1.htm
                                https://www.sec.gov/Archives/ed1ar1data|149974410001144204161086431v442417 of 101



               .    the likelihood and anticipated timing of completing the merger in light of the scope of the conditions to completion; and

               .    the thct the utel'ger agreelneut provides tlrat, in the event of a failure of the lrerger to be completed under cel'tain circutrrstances,
                    Parent u'ill pay the Company a $28,234,000 termination fee and the guarantee of such payment obligation by Ms. Yu and Mr. Li
                    pursuiillt to the Linrited Guarantees;

               the ability of the Boald, under certain circurnstances, to change, withhold, withdraw, qualify or modify its recourmertdation that the
               Company's shareholdet's vole to authorize and approve the merger agreement, and the ability of the Company to ternrinale the metger
               agreement if the Boald elects a change of recommendation;

               the ability   oftlie Contpany, under certain   circumstances, to specifically enforce the terms ofthe rnerger agreetnent; and

               the consideration and negotiation of the rxelger agreement was conducted entirely under the control and supervision of the Special
               Corupittee, rvhiclt consists of three independent directols, eacb of whom is an outside, non-employee director arrd unafliliated with any
               member of the Buyer Group ol the management of the Con.rpany, and that no lir.nitations were placed on the Special Committee's
               autholity.

           In addition, the Special Cortrnrittee and the Boald believed that sufficientprocedural safeguards were and are plesent to ensure that the mel'ger'
 is procedurally fair to the unafllliated security holders and to pelmit the Special Comrnittee and the Board to represent effectively tlle interests of stlch
 unaffiliated seculity holders. These procedural safeguards, which are not listed in any lelative order ofimportance, are discussed below:

               in corrsidering the merger with the Buyer Group, the Special Cornmittee, which consists of three independent direotors rvho are
               unaffiliated rvith any meutber of the Buyer Gronp or the management of the Company, acted solely to l'epresent the interests of the
               unalfiliatecl seculity holdels, and the Special Cornmittee had independent control of the negotiations rvith the Buyer Grotrp and its legal
               advisol on behalfofsuch unalllliated seculity holders;

               all ofthe direclors serving on the Special Comrrrittee during the entire process were and are independent directors and fiee fiont any
               affiliation with the Buyer Group or the management of the Company. In addition, none of such directot's is or ever rvas an employee of the
               Corrpany or any ofits subsidiaries or alfiliates and none ofsuch directors has any financial interest in tlie nret'gel'that is different fi'om
               that oftlre upaffiliated seculity holders othel than (i) the director's receipt ofboard cornpensation in the oldinary course, (ii) Special
               Corrnittee r.rreurbeLs' cou'lpensatioll in connection with its evaluation of the merget'(which is not contingent upon the courpletion of the
               melger ol the Special Coulninee's or Board's recommendation of the rnerger'), and (iii) the director's indemnification and liability
               insurance lights under the tretget' agreement;

               following its forn.ration, the Special Comrnittee's independent control of the sale process with the advice and assistance of Duff & Phelps
               as its financial aclvisor', anti Shealman & Sterling and Maples and Calder, as its legal atlvisot's, each reporting solely to lhe Special
               Comrlittee;

               the Special Commiftee was entpowet'ed to consider', attend to and take any and all actions in connection with the rvlitten ploposal from the
               Buyel Gloup ancl the lransacrions conterrplated thereby fi'orr the date the Special Committee was established, atrd uo evalltation,

               the Board lbr ar"rthorization and approval unless the Special Committee ltad Lecot-nureuded such actiolt to the Board;

               there are no lipritations placetl on thc Special Committee's authority, including the autholity to reject tlie tertns of any str-ategic
               lransactior.r. inclutling the ntct'gct';

               the Special Comrnittec hcld telephonic meetit'tgs to considel and levierv the tenrls of the tlergel agreemertt artd the lrclgcr:



               ploposal frclrr thc Buycl Group or any othe r trallsaction; and




               thcit sharcs as clctcnlined lry the (irand Cottrt of the Caytrlatr Islands.


                                                                                  38




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417              ex99a1.htm                                                              53t219
st11t2019             Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 55ex99a1.htm
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



          The Special Committee and the Boat'd also consideled a valiety of potentially negative l-actors cliscussecl belorv concelning the nrerger
  agreerrpnl and the mel'ger! u4rich are uot listed in an;, rsl011r,a or.der of importnncc:

                the fact that authorization and approval of the mergeragt'eelnent are not subject to the authorizatiolt and approval of holdels of a majolity
                of the Cornpany's outstanding Shares and ADSs urraffiliated with the Buyer Group;

                the fact that the Company's shareholders, other than the Rollover Shareholdels, rvill have no ongoing equity participation in the Company
                following the merger, and that they will cease to palticipate in the Cornpany's luture earnings or growth, if any, ol to benefit fr.orn
                increases, ifany, in tbe value oftlre Shares, and will not participatc in any potential Juture sale ofthe Conrpany to a third party or any
                potential lecapitalization of the Cornparry which could include a dividend to shareholdels;

                the lestrictions on the couduct of the Company's business priol to the completion of the merger'. Please see "The Merger Agr.eernent a1d
                Plan of Merger- Conduct of Business Pending the Merger'" beginning on page 88 lor additional infonnation;

                the risks and costs to the Company if the mergel does not close, including the diversion of management and enployee attention, potential
                clrployee attrition and the potential disruptive eflect on business and customer relationships;

                tlie Conlpany will be required to, under certain cilcumstances, pay Pareut a terntination fee ol$14,117,000 in conlection with the
                tennination of the rnerger agreelnent;

            '   the fact that Palent and Merger Sub are newly fonned corporations with essentially no assets, and that the Cornpauy's legal remetly in the
                event of breach of the r.r.rergel agreement by Parent or Merger Sub is lirnited to receipt of a telrnination fee of $28,234,000, and that the
                Contpany may not be entitled to a tetminatiol'l fee at all  il
                                                                             among othel things, the Company's shaleholdels do not applove the rner.ger
                agl'eeme nt at the exh'aordinary general meeting. Please se e "The Merger Agt'eenrcnt and Plan ol Merger Terrnination of the Merger.
                                                                                                                               -
                Agreement" beginning on page 95 and "The Mergel Agreement and Plan of Melger Termination Fee" beginning on page 97 fbr
                                                                                                        -
                additional information;

            '   the fact that Ms. Yu, Mr'. Li and Ml. Yao tnay have intelests in the transactiolt that al'e dilferent fror.n, ol in addition to, those of the
                unaffiliated security holdel's, as well as the other interests of the Conrpany's dilectors ancl executive officers in tlre rr-rerger. Please see
                "Special Factors- Interests of Certairr Persons in the Merger'" beginning on page 67 fbl adclitional infor-mation;



                that are not within the Company's control take place, including, alnong othel events, the occunence ofany rnaterial adverse effect;

            '   lhat while thc Special Comtrtittee expects to complete the rnerger, there can be no assurauce that all conditions to lhe parties'obligations
                to cotliplete the merger will be satisfied and, as a result, it is possible that the urergel' may not be completecl even if Company shareholder.s
                applove it;

            '   the possibility that the melget' rnight not be completed and the negative impact of a public announcemcnt of tlie merger. on lhe Conpany's
                sales and operating l'esults and the Cornpany's ability to attract and letain key lranagcn.lsnt, ntarkcting ancl technical per.sonncl; ancl

            '   thc taxability ofan all-cash transaction to the unaffiliated seculity lrolders.




  thc rlicrgeragrcclllcnt. including the nrerger. bascd upon thc totality ofthe infonrrrion plcscntccl to ancl consiclercd bv rt.



                                                                                  39




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 exgga.l .htm                                                                            541219
9t11t2019               Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 56ex99a1.htm
                                   https://www.sec.gov/Archivesledgarldalal149S744l000114420416108643lv442417 of 101




  agreclnctlt, inclr,rding the nterger, the Special Cornrnittee considered financial analyses pl'esented by DufT& Phelps as an indication of the going
  concel'n value of the Contpany. These analyses included, among othels, selected public companies analysis, selected M&A tt'ansactions analysis and
  discounted cash flow analysis. All of the uraterial analyses as presented to the Special Cornrnittee on May 28,2015 are stttrttlarized below under tlte
  caption "special Factors - Opinion of the Special Comnrittee's Financial Advisor" beginning on page 47 . The Special Cornnrittee expressly considered
  these analyses and the opinion ofDuff& Phelps, among other factors considered, in reaching its deternination as to the failness ofthe tlallsactions
  contenrplated by the nrerger agreement, including the uerger.

             Neither the Special Conrrnittee nol'tlte Boal'd considered the liquidation value of Company's assets because each considers the Conrpany to be
  a viable going concern business where value is derived       from cash flows generated frorn its continuing operations. In addition, the Special Committee
  and the Board believe that the value of the Company's assets that might be lealized in a liquidation would be significantly less than its going concelrr
  value or.r the following grounds: (i) the lealization of value in a liquidation would involve selling rnany distinct operating entities and sttch a process
  woulcl likely be complex and time consunring, as buyers for each asset would need to be found, agreements negotiated and vat'ious regr.rlatory applovals
  would be requiled, which rnight delay or impede such a process, (ii) a liquidation of some (but not all) assets would lisk leaving unattractive, orphaned
  assets thar would be difficult to rnonetize, (iii) the tax implications to tl're Company and its shareholders upon a liquidation are difficult to quantify, and
  rnay be significant lelative to the tax cost of a sale of the Company as a going concern, (iv) neither the Special Conrmittee nor the Boald rvere awaLe of
  any plecedenrs otU.S.-listed PRC conrpanies liquidating their entile business and returning the proceeds to shareholders and (v) liqLridation value
  analysis does not take into account any value that r-nay be attributed to the Company's ability to build and attract new bnsiness.

            Each of the Special Corr.rmittee and the Board believes the analyses and additional factors it reviewed provided an indication of the Company's
  going conceln value. The Boald and Dtanagement of the Company have been dedicated to maximizing shareholder value. Taking into accottnt the
  historical tlading pt'ices of ADSs and the current condition of the U.S. stock market, each of the Special Committee and the Board believes that the per



  Neithel the Special Courrrrittee nor the Boald consideled the Company's net book value, which is defined as total assets mitius total liabilities,
  attributable to tlre shareholders of the Cornpany, as a factor. The Special Committee and the Board believe that net book value is not a lnaterial indicator
  of the value of the Cornpany as a going concel'n. The Cornpany's net book value per Share as of Decembet'31,2015 was appt'oxitnately $0.33, based on
  411,434,410 issued and oursranding Shares as ofDecember 31,2015. Net book value does not take into account the future prospects olthe Company,

  Company is not aware of any fir'm offers (other than the proposal fi'om Investor A, please see "Special Factors - Background of the Melger" beginning
  on page 25 fol additional infonnation) rnade by any unaffiliated person, other than the filing persons, duling the past lwo years for'(i) the merger or
  consolidation ofthe Cornpany rvith ol into another cornpany, ol vice-vet'sa; (ii) the sale or otlter transfet'ofall or any strbstantial part ofthe assets ofthe
  Cor.npany: or (iii) a purcliase of the Corlpany's securities that would enable the holdel to exercise control of the Company.

            |t   reaching its cletermination that the merger agreement, the plan of met'ger and the consummation of the tlansactiotts contemplated thereby,




  transaction ancl/or preparing a rel)ol't concerning the f-ailness of the tl'ansaction.


                                                                                    40




https://wwwsec.gov/Archivesledgarldalal1499744lOO0114420416108643lv442417                  ex99a1.htm                                                        551219
9111t2019               Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 57exggal.htm
                                   https://www.sec.gov/Archives/ed}ar1data1149974410001144204161086431v442417 of 101




  Position of the Buyer Group as to thc Fairness of the Merger

           Undel'SEC rules governing going-private transactions, each rrembel of the Buyer Gloup is required to express its belief as to the fairness of
  the merger to the unaffiliated security holders. The Buyel Group is making tl're statements included iu this section solely for the purpose of complying
  with the requirements of Rule l3e-3 and related rules under the Exchange Acl. The views of the Buyel Group as to the lairness of the rnerger are not
  intended to be and should not be conshued as a recommendation to any shaleholder ofthe Conrpauy as to how that shareholdel should vote on the
  ploposal to appl'ove and adopt the melger agreement, the plan of merger and the transactions contemplated thereby, including the merger. The Buyer
  Group has interests in the rnerger that are diflerent from, and/or in addition to, those of the other shareholders of the Company by virtue of their
  continuing interests (or potential continuing interests) in the surviving colnpany aftel the colnpletion ofthe merger. These interests are described under
  "Special Factors     Intelests of Certain Persons in the Melger      Intelests of the Buyer Group and Mr. He" beginning on page 67.
                    -                                                -
            The Buyer Croup believes that the interests of the Company's unaffiliated seculity holdels wel'e represented by the Special Committee, which
  ncgotiated the terms and conditions of the merger agreelxent witlr the assistance ol'its independent legal ancl financial advisors. The Buyer Group
  attenlpted to negotiate a transaction that would be rnost favorable to it, and not to the unaffiliated security holdet's and, accordingly, did not negotiate
  the tnetger agreenlent with a goal of obtaining terms that wele substantively or procedurally fail to the unaffiliated security holdels. None of the Buyer
  Grottp members ol theirrespective alliliates participated in the deliberations of the Special Corrmittee regarding, nor leceived any advice from the
  Special Committee's independent legal or financial advisors as to, the faimess of the rnergel to the Cornpany's unaffiliated security holders.

            Based on their knowledge and analysis of available infolmatiorr regarding the Conrpany, discr.rssions with the Cornpany's senior uranagernent
  regal'ding the Company and its business and the factols considered by, and fndrngs ot, the Special Committee and the Board discussed under "special
  Factot's-Reasons for the Merger and Recotnmendation of the Special Commillee and the Boarcl" beginning on page 35, and based on the following
  factors, although the approval of the mergel is assuled with the vote of the Buyer Glor.rp, which beneficially owns approxirlately 83.6% of the total
  tlumber of votes t'epresented by the issued alld outstanding Shat'es, the Buyel Group neveltheless believes that the tl'ansaction is both substantively ald
  procedurally fhir to the unaffiliated security holders.

            In particular, the Buyer Group's belief is based on consideration of the following substantive lactors, which are not listed in any r.elative order.
  of importance:

                the fact that the per Share mergel'consideration of $1.34 or tlre per ADS rnerger considelation of $6.70 represents (i) a prernium of 2.9T.
                over the Company's closing price of $6.5 I per ADS on July 8, 20 I 5, the last tt'ading day priol to July 9, 201 5, the date that the Conrpany
                antrounced it had leceived a "going-plivate" proposal, (ii) a I 1.1% premium over the closing plice of $6.03 per ADS on May 2'/ ,2016, the
                trading day imnrediately before the execution of the rnerger agreellenl, and (iii) a premium of l0.49Vo and1.32Yo to the volnme-weighted
                averagc closing price of the Company's ADSs duling the 20 and 30 tlading days plior to tlre atrnouncement of the execution of the merger
                agl'eement, r'espectively;

            a   the Company's ADSs traded as lorv as $5.3      I pel ADS duling the -52-r,vcek peliod prior to thc announcernent of      the executiol of the
                Melger Agleement on May 3l ,2016:

            o   notrvitlistanding that the fairness opinion of Duff & Phelps was delivelctl to the Special Courmittee only and none of the Buyer.Group

                opinion fl'om Dr.rff & Phelps to the efiect tlrat, as o1'the clatc of'the opinion ancl based upon ancl sLtliect to the procedur.es fbllorve6,

                Phelps's u,rilteu opinion, lhe tnerger considcralion was lair-, tiont a financial point   olvicrv. to the unafliliated security holclcrs;


                                                                                  4t




https.//www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 exgga'1 .htm                                                                         561219
9t1112019             Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 58ex99a1.htm
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



            a   the considelation to be paid to the unatllliated seculity holdels in the melger is all cash, allowing the unafliliatecl secttrity holders to

                associated   wilh   n-rarket sales;


            a   the Buyer Gloup obtained (i) debt financing conrnritlnerrt for the urerger with a linrited number of conditions attached, thus incleasing the
                likelihood that tlre mergerwill be consur.nnrated and the merger consideration will be paid to the unaffiliated security lrolders, and (ii)
                equity financing commiturents provided by First Plofit and Mr'. He put'suant to the equity comruitlllent letlel's;

            a   the terrnination    payable by the Company to Parerrt if the rnerger agreement is tet'nrinated under cetlain circutnstances is $14,117,000,
                                    f-ee
                ol approximately 2.5% of the Company's total equity value ir.nplied by the  n.relger considelation, whet'eas the termination lee payable by
                Pareltt to the Cornpany if the rnerger agreement is temrinated under certain circutnstattces is twice that, or $28,234,000 or approxinrately
                5% of the Cornpany's total equity value implied by the merger consideration;

            a   the ability of the Cortrpany to tenninate the ntergel agl'eerrent and enter into an alternative acquisition agreernent with respect to a
                superior ploposal and the ability of the Board to modify ol withdraw its recommendation of the merger agreement with respect to a
                superior proposal;

            o   the fact that(i) in the nrarket check Duff & Phelps conducted under the dilection of the Special Committee, all of the investors deerned to
                be potentially  interested in acquiring the Cornpany and contacted by Duff& Phelps declined or lailed to respond to requests to engage in
                discussious with the Special Committee regarding any sncli acquisition, (ii) since the Con.rpany's leceipt of the ploposal lettel fi'om the
                Founders on July 9,2015, none of the Cornpany, the rnembers of the Special Cornuriltec or its rcpresentatives has received any offer fi'om
                any third party other than the proposal liom lnvestor A, (iii) the Special Cotntnittee has determined that the proposal fiom lnvestor A
                lacks celtainty with respect to its financing capabilities and the tlansaction structure, and (iv) the Btryel Croup has no intent to fotm a
                consortium with lnvestor A, introduce Investol A as a potential financing source or othelwise wolk with lrrveslor A to implement the
                ploposed tlansaction;

            a   each of Ms. Yu and Mr. Li has agreed to guarantee the obligations of Parent under the n'lerger agreenent to pay the relevant tertnination
                f-ee to the Company and reimburse certain costs and expenses of the Company if the melgel agreement is telmiuated undet'certain
                circurnstances; and

            a   the Conipany has the ability to specifically enforce the terms of the tnerger agreel'nent and the equity cotnntittnent letters undet' cet'tain
                circumstances.

           In addition. the Buyer Gloup believes that the rnerger is procedurally fail to the Conrpany's unaffiliated security holders based on
  considelation ofthe following procedure safeguards, which are not listed in any relative order of itnpot'tance:

                the Special Cornrnittee, consisting entirely of independent dilectors who are unaffiliated rvith any membet' of the Buyer Ct'oup or the
                ntanagement of the Cornpany, was established ancl given authority to, anrong other things, review, evaluate and lregotiate the tel'ms of the
                ptelgel and to recommend to the Boald what action should be taken by the Con-rpany. including rtot to ertgage in the merger;

                rtrenrbels of the Special Comtnittee do not have any interests in the merger dillelent frorr, ot'in addition Io, those of the unafTlliated
                scculity holders. othel'than (i) the directors'receipt of Board col'npensation in thc oldinaly coulse. (ii) Special Comrttittce uretttbers'


                lnclgel' agl'een]ellt;

                thc Special Corunittee ancl, acting upon tlre unanir.nous recomrnendation of the Spccial Conrnrittec. the Boald (othcr than Ms. Yu and Mr

                including the rrerget', are in the best intel'ests ofthe trnafflliated sectrrity holclelsl


                                                                                     42




https://www.sec.gov/Archivesledgarldalal1499744lOO0114420416108643lv442417 ex99a1.htm                                                                          571219
9t11t2019                 Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 59exggal.htm
                                     https://www.sec.gov/Archivesledgarldalal149S744l000114420416108643lv442417 of 101



            o       tlie melger was unanintously approvecl by the Special Conrtrrittec.;

            r       the Board was fully infbrmed abortl the extent ltl rvhich the interests of ccrtain sharcholders of the Cornpany who are also merlbers of the
                    Buyel Gloup in the rnelger difl'ered fl'om those of the unaffiliated security holdels;


                    merger and the transactions contemplated by the melgel agl'eement, including the urerger, to the shaleholders of the Con-rpany;

            r       the Special Con-rnrittee retained and was advised by independent legal counsels and independent flnancial advisor, all   ofwhorn   are
                    experienced in advising committees such as the Special Corlrrrittee in similal lr-ansacf ions;

            o       the merget' considel'ation and othet' terms and conditions of the mergcr agrccutcllt, thc plan of mclgcl' and thc transactions contemplated
                    thereunder were the result of extensive negotiations between the Br.ryer Gloup and the Special Committee and theil'respective legal ancl
                    financial advisols ovel the course ofover ten rlonths;

            .       none ofthe Buyer Group rnenrbcrs participated in or souglit to influence the deliberative process ol, or the conclusions reaclred by, the
                    Special Conrnrittee ol the negotiating positions ofthe Special Conrnrittee;

            .       under tl'le terms of the urerger agl'eelnent, in certain circumstance s prior to obtaining the Requisite Cornpany Vote, the Con-rpany is
                    pennitted to provide ittfonnation to and participate in discussions or negotiations with persons making acquisition proposals (inclucling
                    Investor A under cerlain circumstances); and

            e       utttlut tLe laws uf the Caynan Islands, shareholders have the right to dissent frorn the merger and to receive payment oi tlie tatr value   o1'
                    their Shares, which if not agreed will be detennined by the Grand Court of the Caynran Islands.

             The Buyer Group did uot consider the liquidation value of the Company because it considels the Company to be a viable going concer.l a1d
  view the trading history ofthe Shares as an indication ofthe Company's going concern value and, accordingly, did not believe liqgidation value to be
  l'elevant to a determination as to the I'airness of the merget'. The Buyel Group did not consider rret book value, whicli is an accounting coucept, as a
  factor because it believed tllat llet book value is not a n-raterial indicator of the value of the Cornpany as a going concel'n but rather is indicative ol

  not consider, a going conceln value for the Shares as a public coll']pany to determine the fairness of the merger considel'ation to the unaffiliated security
  holders. Llowever, to the extent the pre-merger going concern value was reflectecl in the pre-announcelrent price of the Company's Shares, the merger
  cotrsidelation of$6.70 per ADS or $1.34 pel'Share represented a prenriunr to the going conceln value ofthe Corrpany.

            Other than to the extent publicly disclosed in Invcstor A's annouucenrent regarcling its proposal or informed by the Special Conrnittee with




  the Con-rparry.




  plices of the ADSs during the applicable per.iods.



                                                                                   43




https://www.sec.gov/Archives/ed}ar1da|a|14997441000114420416108643lv442417                 exggal.htm                                                           58t219
9t1112019              Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 60ex99a1.htm
                                  https://wvwv.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101




  all rnaterial factors consideled by it. The Buyer Group did not find it practicablc to assign, and clid not assign, relative weights to the individual factors

  after consideling all of the folegoing factors as a whole,

           The Buyer Group believes these factors plovide a reasonable basis for its beliefthat the urerger is both substantively and procedurally fair to
  the unaffiliated security holders. This belief, however, is not intended to be and should not be conshrred as a recomrnendation by the Buyer Gloup to
  any shaleholder ofthe Company as to how such shareholder should vote with respect to the apploval and adoption ofthe rnerger agreement, the plan of
  meryer and the tlansactions contemplated thereby, including the urerger.

  Certain Financial Projections

           The Company's management does not, as a matter of course, make available to the public futule financial projections. However, the
  Conrpany's management prepared certain financial projections for the fiscal yeal ending December' 3l ,2016 through the fiscal year ending December
  31,2022 for the Special Cornmittee and Duff & Phelps in connection with the financial analysis of the Merger. Tlrese financial projections, which were
  based on Cornpany management's estimates of the Company's future financial perfonrance for the periods plovided, wet'e plepaled by the Company's
  ntanageutent for internal use and fol use by Duff & Phelps in its financial analyses, and were not prepared with a view towat'd public disclosure or
  compliance with published guidelines of the SEC regarding forward-looking information or the guidelines established by the American Institute of
  Celtified Public Accountants for preparation and presentation of financial forecasts or U.S. generally accepted accounting principles ("U.S. GAAP').

            The financial projections are not a gualantee ofperfolmance. In cornpiling the proiections, the Cornpany's uranagernent took itrto account

  amortization ("EBITDA') and net income. Although the projections are presented with numerical specificity, they rvere based or.r nuluerous
  assumptions and estinrates as to futnle events lrade by management that lnanagernent believed were reasonable at the tinre the projections were
  prepaled.

            The main assumptions and estimates underlying the financial ploiections include:

            .   the growth of the e-commel'ce industry, the overall supply of, and dernand for, books and general merchandise on e-conlmerce platforms
                in China, and the development of the Company's new businesses, including the digital leading platforrn, will continue in line with
                managetnent's expectations;

                the Company will be able to successfully improve its ovelall gross margin by changing its product t.nix and increasing the proportion of
                product sales with higher gloss rrargins, in accordance with rranagenrent's strategy and business plans;

                n-ralketing expenses as a pel'centage of the Company's l'eveuue will slightly declease due to economies of scale as the Company continues
                to grow, while fulfillnlent expenses (including depreciation and anrortization) as a percentage of the Company's revenue will increase in
                2016 and 2017 due to the expected change ofploduct rnix and then declease ovel'the follorving five yeals duc to econotnies ofscale;

                technology and content expenses, as rvell as general and adrninistratjve expenses (including clept'eciation and arrortization) as a
                pel'centage of the Conrpany's reveuue, will remain stablc;

                intet'est ir-rcor.ne   will   inclease in line with management's cxpectatiolrs clue to iucreases in cash and cash equivalents;

                capital expenditr"rres rvill increase'iri line with managenrent's cxpeclations clue to construclion of nt'w warehouse's;

                the exchange lale betrveen the U.S. clollal and the         I{MB will lenain constNnl ovcl tllc lolccast yrcliocll rnd


                                                                                        44




https.//www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417                   ex99a'1 .htm                                                    59t219
9t11t2019                    Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 61exggal.htm
                                        https://www.sec.gov/Archives/edgar/data/'14997441000114420416108643/v442417 of 101




                   adversely aflecting the Corrpany and the e-con-u.nerce rrarkct in which the Company operates.

            The lblegoing iutblmation is not, ltowever. thct aud should not be lelied upou as being necessarily indicative of actual luture results. In




  financial projections.

           In addition, the projections do not take into account any circurnstances or events occun'ing after the date that they were plepaled. For instance
  the projections do r-rot give elfect to the tnerger or any changes to the Company's operations or strategy that rnay be implementeci after the tiure lhe
  projections were prepared. We canuot assure you that the projections will be realized ol that actual results will not bc significantly diffclclt frorn thosc
  contained in the projections.

            Neithel the Company's independent registeled public accounting fir'm, Ernst & Young Hua Ming LLP ('EY'), nor any othel independent

  thet'eupon and, accordingly, they have not expressed any opinion ol given any folm ofassulance on the fnancial projections or their achievability. The
  EY report accornpanying the Company's audited consolidated financial statements included in the Company's Annual Report on Form 20-F fol the year.
  ended December'31, 2015 incorporated by reference in this ploxy stalernenl refers exclusively to the Cornpany's historical infomration and does not
  cover any othet'information in this ploxy statement and should not be reacl to do so. The financial projections included in this proxy staternent a1.e
  included solely to give shareholdels access to ceflaill infolmation that was made available to the fnancial advisor altd ale not includecl fol the purpose

  Shales.


            The following table shows the flnancial projections plepared by oul rnanagement and considel'ed by the Special Conrurittee in connection wit6
  theil analysis of the Mergel and Duff & Phe$s in connection with rhe delively of its fairness opinion:

                                                                     Management Projcctions

                                                                  Fiscnl Ycar Ending December 31,

                                                    2016F,          201'rE 20188 20t98                                  2020F-       20218          20228
                                                                                    (RMB in rnillions except pelcentages)
            Net Revenues                               o ot5         10,94't 12,207 13,447 14,'127                                   1   6,001       17,276
            '% Growth                                    6.6%         10.3%, I I .5%, 10.2'% 9.5%                                          8.6%         8.0,%t


            Gross Profit                               1,788          2.064              2.351            2,610           2,851          3,101        3,33 6
            '% Mat'gin                                  18.0%,          18.9',% 19.3,%, 19.4%                              19.4'%,        19.4'h,      19.3',%,

                                      *
            Operating Expenses                         l,(r90         1.901 2.103                         2,291           2,481          2,623        2"795

            BBITDA                                       t71            234                  321)         386               450           546           608
                 Margin                                   I 70/         1 ro                  11t)/
            %t                                           t,/'tt         Z,I/O                -,//.,       2.9'%             3.1%           3.4'Xt       3,50.1,


            Incourc li'onr 0pclations                     99            I       61           251          319               376           478           541
            %t   Margitr                                 L 0%,              I   .5'r,        2. I   '%,                                    3.0"/,       3.l9i,

            Net Income                                   140            20lr                 310          37'7              345           432          /o-)
            %,   lVlat'gin                               l.l'%,         1.9'l.i'             2.5'h,          2.8'.lit       2.326                       2.9'.)l)

      x Managerttent pro.jected operaling c.\l)cnses includc dcprecirtion
                                                                          and arlorlization.



                                                                                        45




https://www.sec.gov/Archives/edgar/data/149974410001144204161O8643lv442417                     exggal .htm                                                         60/2 1 9
9t11t2019                Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 62ex99a1.htm
                                     https://www.sec.gov/Archivesledgarldatal1499744l000114420416108643lv442417 of 101



            Certain of lhe plospective financial infbrmation prepatcd by the Comparry and included in the Conrpany Proiections n-ray be considered non-

  of the Cortrpany's perforrnance. The Cornparry's non-U.S. GAAP opelating expenses, non-U.S. GAAP income fronr operations, uon-U.S. GAAP net
  inconte and non-U.S. GAAP EBITDA vary from the most cornparable U.S. GAAP financial measules in that the non-U.S. GAAP rneasures do not
  inch.rde share-based compensation expenses. These non-U.S. GAAP nleasures should not be relied upon as altelnatives to lesults prepared and
  presented in accordance with U.S. GAAP. Such measlrres are not defined under U.S. GAAP and, accordingly, non-GAAP financial uleasures should not
  be considered in isolation from, or as a substitute for, financial information presented in courpliance with GAAP, and non-GAAP financial llleasures as
  used by the Company may not be comparable lneasurements to results reported or forecasted by other conrpanies.


            A reconciliation of the non-GAAP measures with the most comparable financial measures calculated                 and presented in accordance      with GAAP
  is set forth below.

                                                                     U.S. GAAP Reconciliation of Company Projections
                                                                                   Fiscal Year Endi           Decclnber 3l
            RMB in millions                          2016E 20178 2018E 2019[, 20208 20218                                                        20228

            1. Operating Expenses
                 Non-U.S. GAAP operating
                   expenses                             (1,690)      (1,90r)            (2, r 03)      (2,291)        (2,481)       (2,623)       (2,7e5)
                 Share-based compensation                  (10)         (10)               (1   0)        (   l0)        (10)          (1   0)       (10)
                 U.S. GAAP operating expenses           (1,6ee)      (1,91r)            (2,112)        (2,300)        (2,491)       (2,632)       (2,804)
            2. Inconre   from Operations
                 Non-U.S. GAAP income from
                   operations                                  99      163                 254           3r9            376            478          541
                 Share-based cornpensation                 (   l0)      (   l0)            (   l0)        (   l0)        (   l0)       (   10)       (10)
               U.S. GAAP income fi'om operations               89      153                 244           309            366            469          531
            3. Net Income
              Non-U.S. GAAP net income                    140          208                 310           37'7           345           432           492
                 Share-based conrpensation                 (10)        (10)                (   10)        (t0)           (   l0)       (   l0)      (l 0)
                 U.S. GAAP net income                     l3l          199                 300           368            335           423           483
            4.   EBITDA
                 Non-U.S. GAAP EBITDA                     171          234                 329           386            450            546          608
                 Share-based conrpensation                 (   l0)      (   l0)            (   l0)       (    l0)       (    l0)       (   l0)      (   10)
                 U.S. GAAP EBITDA                         161          224                 319           376            440            536          598

        NONE OF THE COMPANY OR ITS AFFILIATES, ADVISORS, OFFICERS, DIRBCTORS OR REPRESENTATIVES HAS MADE
  OR MAKES ANY RBPRESENTATION TO ANY SHAREHOLDER OR OTHER PERSON REGARDING THE ULTIMATE
  PERFORMANCE OF THE COMPANY COMPARBD TO TFIE INFORN'IATION CONTAINED IN TH[, PROJECTIONS OR THAT
  PROJECTED RESULTS WILL BE ACHIEVED.

        BY INCLUDING IN THIS PROXY STATEMENT A SUIVIN,IARY OF ITS INTERNAL FINANCIAL PROJECTIONS, THE
  COMPANY UNDERTAKES NO OBLIGATIONS TO UPDATE, OR PUBLICLY DISCLOSE ANY UPDATE TO, THESE FINANCIAL
  PROJECTIONS TO REFLECT CIRCUIVISTANCES OR EVENTS,INCLUDING UNANTICIPATED BVENTS, THAT MAY HAVE
  OCCURRED OR THAT l\,lAY OCCUR AFTER THE PREPARATION OF THESE PROJECTIONS, EVEN lN THE EVENT THAT ANY OR
  ALL OF THE ASSUN{PTIONS UNDERLYING THE FINAh"CIAL PRO.'ECTIONS ARE SHO\\/N TO BE IN ERROR OR CHANGE,
  DXCEPT TO TI'lB EXTENT REQUIRED BY APPLICABLE FEDEIIAI. SECURII'IES Lr\W.


                                                                                  4(r




https://www.sec.gov/Archives/edgar/data/14997   441000114420416108643|v442417            ex99a1 .hlm                                                               61t219
9t11t2019               Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 63exg9a1
                                   https://www.sec.gov/Archives/ed1ar1da|a1149974410001144204161086431v442417 of 101
                                                                                                                  .htm




  Risk Factors" includcd in the Conrpany's Annual Report on Form 20-F fol the flscal year ended December                  3I,   2015, incorporated by ref'erencc into this
  pl'oxy statement.

  Opinion of the Special Committee's Financial Advisor

            Pursuant   10 an   engagemeul letter, the Special Conrurittee retained Duff   & Phelps   as its   financial advisor to deliver a fairless opitrion in


  securities, and other inveslmenl banking services.

            At the meeting of the Special Corrrrittee on May 28,2016, Duff & Phelps rendered its olal opinion (which was coufirrned in writing later thal
  sarne day) to the Special Comrnittee that, as of that date and based upon and subject to the procedures
                                                                                                       followed, assurl-lptions lrade, lnattel's considered
  and qualifications and limitations on the leview undertaken by Duff & Phelps, the pel Share merger consideration to be received by thc holdels of thc
  Shales (other than the Excluded Shales, the Dissenting Shares and Class A con)mon shares lepresented by ADSs) and the per ADS nterger

  of view, to such lrolders (without giving effect to any inpact of the mergel on any particular holdel of the Shares ol ADSs other than in their capacity as
  holders of Shares or ADSs). No limitations were imposed by the Special Cornrnittee upon Duff & Phelps with respect to the investigations rrade or
  procedures followed by it in lendering its opinion.

           The full text ol'the written opinion of Duff & Phelps dated May 28, 2016, which sets forth the procedures followed, assuntptions rrade,
  matters considet'ed and qualifications and limitations on the revrew undel'taken, rs attached as Annex -ts to thrs proxy statement and rs rncorporated




  the merger and does not constitute a recontmendation to arry shareholcler of the Cornpany as to how such shareholder should vote or act with respect to
  the melger ol'any othel'matter'.


            In connection with its opinion, Duff& Phelps rnade sucl'r reviews, analyses and inquiries as it deerned necessarJ and appropriat.e undel the
  circumstances. Duff& Phelps also took into accouut its assessment ofgeneral economic, rnarket and hnancial conditions, as well as its expeliencc in
  securities and business valuation in general, and witb r€specl to siurilar tlansactions in parlicular. Duff& Phelps' procedures, investigations ancl
  financial analyses with respect to the pl'eparation of its opinion included, but were not lirnited to, the items sunrnralized below:

                Reviewed the Company's annual reports and aLrdited financial statements on Fom 20-F filed with the SEC lol the years cnclcd Deceurber
                31 ,2013, Dccentber 31,2014 and Decenrber'31,20 l5 and unaudited financial statenrelrts fbr three nronths ended Malch 31, 2015 and
                Malch 31. 2016:

                Reviewcd a detailed tlnancial ploiection model ibl tlre yeals ending Decernber 31, 2016 through 2022,prepared and plovided to DufT&
                Phelps by nranagernent olthe Conrpany, upon rvhich Duff & Phelps has relied, with the consent of the Special Cornrnittec" in perlolnting
                its analysis (the "Managentent Pro.lections");



                the Conrpany, plovided to Dutf      & Phelps by lrana-qerrent of the Conipany;


                                                                                  47




https://www.sec.gov/Archives/edgar/data/149974410001144204161086431v442417                ex99a1.htm                                                                 62t219
9t11t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 64ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal1499744l000114420416109643lv442417 of 101



                Reviewed a letter dated May 4,2016 flom the nranagelr.)enl of the Conrpany, which ntade cet'tain repl'esentations as to thc Managetletrt
                Projections and the undellying assuurptions lol the Courpany (lhe "Managemellt Representation Lettet'");

                Reviewed docurnents related to the proposcd tl'ansactior.l, including a dlaft of the mel'ger agreement dated May 27 , 2016;

                Disclsse6their-rfor-nrationref'elredtoinparagraph laboveandthebackgroundandothelelenrentsoftheploposedtransactionwithtlre
                management of the Company;

                Discusse{ with Conpany lranagemeltt its plans and intentions with respect to tlte managelxent and opel'ation of the business;

                Reviewed the historical trading price and tlading volur.ne of the ADSs and the publicly traded securities of certain other companies tllat
                Duff & Phelps deerned lelevant;

                per.forrned cefiain valuation aud compalalive analyses r-rsing generally accepted valuation and analytical techniques incltrding a discounted
                cash flow analysis, an analysis ofselected public conpanies that Duff& Phelps deerned relevant, an analysis ofselected transactions that
                Duff & Phelps deerried relevant, and a ret,iew of prerrriums paid in selected transactiotrs that Dulf & Phelps deerred relevant; and

                Conducted such other analyses and considered such other factors as Duff& Phelps deemed necessary or applopriate.

            In performilg its analyses and rendeling its opinion with respect to the merger, Duff & Phelps, with the Special Comrnittee's consent:

            .   Relied upon the accuracy, cortrpleleness, ancl fair presentation ofall infonnation, data, advice, opinions and representations obtained tl'om
                public sources or provided to it from plivate sonrces, including Company maltagement, and did not independently velify such infolmatiol-l
                (ol assume any responsibility ol liability lor inclependently velilying such inforrnation);

            .   Relied upon the fact thar the Special Comntittee, the Boald and the Company have been advised by their l'espective counsel as to all legal
                lratters with respect to tlre proposed transaction. inclucling whethel all procedures lequired by law to be taken in connection with the
                proposed transactiotr have been duly, validly and timely taken;

            .   Assumed that any estimates, evaluations, forecasts and plojections including, withont lirnitation, the Marragement Projections, ftirnished
                to Duff & Phelps were reasonably prepared and based upon the best cutrently available inlbrmation and good l-aith iudgment of tlle persoll
                furnishing the same, a1d Duff & Phelps lras leliecl upon such inforn-ration in performing its analysis and exptesses uo view or opinion witli
                respect to such estimates, evaluations, forecasts or pro.jections or theil'underlying assuuptions;

            .   Assusred that the infolrnation relating to the Company and the proposecl transaction supplied by the Cornpany to Duff & Phelps, ancl the
                t.epresentations made by Cornpany managemeltt regalding the Cornpany and the ploposed h'ansaction, either olally or in writing, ale
                conrplele ancl accurate in all matclial respects, dicl not and does not onrit to state a material fact in respect ofthe Con-rpany ancl the
                proposed transaction necessal'y to ntakc the infbrnration not urisleading in light of the circumstances ttnder which the infbrmation was
                provided;




                obligations requirecl to be perlirrrnccl by such party;



                nraterial respects to the dratis revjetvcd:




                that thele is no inforrlatiorr or facls that ri,ould makr'thc inlbnnalion tcviet'r,cd by   Duff&    Phelps incontplete or misleading:




                or corrclitigns theleol. ancl in a nlanncr that conrplics in all ntaterial respccts rvith all applicablc lat's:


                                                                                    ,1 lJ




https://www.sec.gov/Archivestedgarldalal1499744l000114420416108643lv442417 ex99a1.htm                                                                    63t219
 9t11t2019                Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 65exggal.htm
                                     https://www.sec.gov/Archivesledgarldatal1499744l000114420416108643lv442417 of 101




                  rvill be obtainecl without arry undue delay, limitation, restriction ol conclition that woulcl have a nraterial efl'ect on rhc Conrpany or lhe
                  contemplated beneiits cxpectecl to be derived in the proposed transaction; and

                  Asstttned any adjustrnents to the rnerger consideration pursuant to the rtrerget'agreeutent r.vill not be rnaterial lo o1r analyses or the
                  opin ion.


           To the extent that ally olthe foregoing assumptions or any ofthe facts on which the opinion is based prove to be untrue in any malerial respect,
  the opinion cantrot and should not be relied upon fbr any pulpose. Furtherrrore, in Duff& Phelps' analysis and in connection rvith the prepar.ation of

  and other matters, nlany of wlrich are beyond the ctlntrol of any party involved in the proposed tl'ansactiolr a1d as to which          DutT& phelps    cloes not
  expl'ess any view ol opinion in the opinion, including as to the leasonableness ofsuch assumptions.


              Duff&     Phelps has prepaled its opinion effective as of the date thereof. The opinion is necessarily based uporr t6e ilforrnation rnade available
  to Duff    & Phelps    as of the date theleof and rnat'ket, ecotromic, financial and othel conditions as they exist and can be evalualed as of the date ther.eof,


  corle or be blought to the attention of Duff & Phelps aftel the date theleof or'(ii) update, r'evise ol leaffrm the opinion afier the clate ther.eof.

           Duff& Phelps did llot evaltlate tlre Cornpany's solvency ol conduct an independent appraisal or physical inspection ol'a1y specific assets,
  properlies ol liabilities (contitrgent or olhet'wise) of the Company nor was Duff & Phelps provided with any such applaisal or evaluation other. than the
  contents ofthe Managelnent Repl'eselttation Letter. Duff& Phelps did not undertake an independent analysis ofauy polential or actual litigation,
  regulatory action, possible tlnasserted claints or other contingent liabilities, to which the Company is or may be a party or is or-rnay be subject, or of

  be subject.

             Duff & Phelps has uot been requested to, and did not, (i) initiate any discussions with. or solicit any indications of iltelest fi.orn, third parties

  negotiate the terms of the ploposed tt'ansaction, and therefbre, Duff     & Phelps    has assnmed that sucl-r   terns are the rnost beneficial terms, li.om the

  tlansaction, or (iii) advise the Special Cotnrnittee or any otlier party witll respect to alternatives to the proposed transactiol.

           Duff & Phelps is not expressing any opinion as to the rnarket price or value of tlre Shares or ADSs (or anything else) al'ter the announcerlelt
  or the constlll'lntation ofthe proposed transaction (or any other time). The opinion should not be constlued as a valuation opiniolt, a credit tating, a


  liability in this rcgard.




  the Excluded Shalcs, thc Dissenting Shat'es alrd Class A courr-non shares represented by ADSs) and the holders of ADSs (othcr than ADSs rcpr.esenting
  tlrc Excludccl Shares).




  ttpiniott slrottlcl trot bc construccl as creatins anv llduciarv chttv on the part of DLrll'& Phelps to anv partv.



                                                                                   49




https://www.sec.gov/Archives/edgar/data/149974410001144204161O86431v4424'17               exggal.htm                                                                  64t219
9t11t2019               Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 66ex99a1.htm
                                   https://www.sec.gov/ArchivesledgarldaIal1499744l000114420416108643lv442417 of 101



              Set forth below is a sumrnarJ of the nratelial analyses perlbrmed by Duf-f       & Phelps in cotrnection rvith the delivety of its opinion to the Special

  describes the analyses and fbctors that Dufl'& Phelps deemed nraterial in its presentatiolr to the Special Cottttnittee, it is not a cornprehensive
  description of all analyses and factors consideled by DufT& Phelps. The pleparation of a faimess opinion is a complex process that involves various
  deterrrinations as to the ntost appropriate and relevant n-rethods offinancial analysis and the application ofthese rnethods to the palticular

  particular weight to any analysis or factor considered by it, but rathel made qualitativejudgments as to the significance and t'elevattce ofeach analysis
  and factor. Accordingly, Duff& Phelps believes that its analyses must be consideled as a whole and that selecling porlions ofits analyses and ofthe
  factors considered by it in rendering the f'ailness opinion without considering all analyses and factors could cleate a misleading or incomplete view of
  the evaluationplocess underlying its opinion. The conclusion reached by Duff& Phelps was based on all analyses and factors takett as a whole. and
  also on the application of Duff & Phelps'owrt experience and judgrnent.

            The financial analyses suntnrarized below include information presented in tabular format. In order for Duff& Phelps' financial analyses to be
  fully understood, the tables must be read together with the text of each summal'y. The tables alone do not constitute a cotnplete description of the
  financial analyses. Considering the data below without considering the full narrative description ofthe financial atralyses, including the methodologies
  and assumptions underlying tlre analyses, could create a rnisleading or incomplete view of Duff & Phelps'financial analyses.

 Discounted Cash Flow Analltsis

            Duff & Phelps perfonned a discounted cash flow analysis of the estimated futur e unlevered free cash flows attlibutable to the Company for the
  fiscal years ending Decernber 31,2016 thlougl.r Decernber 3l ,2022, with "free cash flow" defined as cash generated by the busiuess that is available

  free cash flows utilizing a weighted avelage cost ofcapital as the applicable discount rate. For the putposes ofits discounted cash flow analysis, DLrff&
  Phelps utilized and relied upon the Manageurent Projections, wliich are described in this proxy statement in the section entitled "Special Factors-
  Certain Financial Projections" beginning on page 44.The costs associated with the Company being a publicly listed cornpany were exclttded fl'om thc
  financial plojections becanse such costs would likely be eliminated as a lesult of the Merger', and non-t'ecurring incoure and expenses were also
  excluded.

            Duff & Phelps estirnated the net present value of all cash flows attributable to the Company after fiscal year 2022 (the "Terminal Value") using

  the Chinese economy and the Company's business. Duff & Phelps used discount rates ranging from 15.25Yo to 18.25o/o, reflecting Duff & Phelps'
  estimate of the Con.rpany's weighted average cost of capital, to discount the projected fi'ee cash flows and the Tenrinal Value. Duff & Phelps estimatecl
  the Company's weighted average cost of capital by estirrating the weighted avelage of the Company's cost of equity (derived usirrg the capital asset
  pricing rnodel) and the Company's after-tax cost of debt. Duff & Phelps believes that this range of discount l'ates is cousisteut with the rate of t'eturn
  that security holders could expect to realize on alterrative investrnent opportunities with similar risk profiles.

           Based orr these assumptions, Duff & Phelps'cliscounted cash flow analysis resulted in an estimated enterprise value for the Company ol
  RMB2,090.9 million ($3 I 8.9 million) t<t RMB2,72'l .7 nrillion ($4 I 6.0 million) and a range of implied valnes of the Conrpany's ADSs of 55.99 to S7.            I3

  per ADS.

  Selecletl Public Contpanie.s antl A,la'gcr untl Ac'clti.sitittn Trtn.sacliott.s Anal),sc's



  multiples with which to calculate a range of irnplied entelprise values olthe Company. This collective analysis was baseci on ltublicly availablc
  infonnation and is describecl in nrore tletail rn thc sections that follow.


                                                                                       50




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 ex99a1 .hlm                                                                            65t219
911112019                  Case 1:16-cv-08759-KPF            Document
                                      https://www.sec.gov/Archives           79-3 441000114420416108643lv442417
                                                                   ledgarldalall499T Filed 09/12/19 Page 67        of 101
                                                                                                                _exggal .htm




  utilized lor cottrparalive pr,lr?oses in the following analysis were not directly conrparable to the nrel-!rer. Dulf & Phelps does not have access to

  melger cannot rely solely upolr a quantitative review ofthe selected public cornpanies and selected tt'ansactions. but involves cornplex collsiderations
  andjudgments concerning diffelences in fnancial and operating characteristics olsuch contpanies and targets, as well as other factors that could affect

  to cerlain limitations-

            Selected Public Contpanie.s Anulvsis. Duff & Phelps cornpared certain financial intbrrnation of the Conrpany to coffesporlding data and latios
  h'om publicly traded con-rpanies in the business to consumef e-con'rmerce industry that Duff & Phelps deenred relevant to its analysis. Fol purposes of
  its analysis, Duff& Phelps used certain publicly available historical financial data and consensus equity analyst estirnates fbr the selected publicly
  traded compauics. Thc cight companics included in the selected public cornpany analysis .in the busiuess to ctLrrsurlel e-uurlullel'ce intlustry were:

  US-Listed Chinese eConrmercc Companies                                       JD.corn, Inc.
                                                                               Vipshop Holdings Limited
                                                                               Jumei International IJolding Linrited
  Global eComnrerce Companies                                                  YOOX Net-A-Portel Group S.p.A.
                                                                               ASOS Plc
                                                                               boohoo.corn plc
                                                                               Overstock.com Inc.
                                                                               MySale Group plc

                Duff & Phelps selected these cornpanies tbr its analysrs based on theil relative similarity, primarily in terrns o1'business rnodel, to that of the
  Company.

           The tables below suurrnat'ize certain obsewed trading multiples and historical and plojected financial perfonlance, on an aggregate basis, of
  the selected public cornpanies. The estinrates lbr 2016,2017 and 2018 in the tables below with respect to tlre se lected public cornpanies were derived
  bascd on intbrmation fol the 12-month periods ending closest to the Company's fiscal year ends fot'wliich inlbmation was available. Data related to
  tlre Company's EBITDA were adjusted for purposes of this analysis to elirninate public cornpalry cosrs.

                                                Revenuo Growth                                 EBITDA Grorrth                                        EBITDA Margin
                                 1_1'y(t)       2016      2017        2018       LTt\t         2076        2017      20t8          IJTI\,I           2016       2077     2018
  US-Listcd Chincsc
  eContnterce Cornpanies
  Grcup Median                       59.5n/o 35.2%          25.8Vr     27.40/a 761%              50.5%      68.7%      40.3't            2.5%          3.2%       43%       4A%
  Global eConrmerce
  Companics
  Grorrp Median                      2lA%         18.9%     20.1%      23.00/0 25.1%             t0.9%      35.0%      35.,9%            5.8,)/o       6.6%       7.8%      9.9o/n
  Aggregat€
  Mean                               43.8%       27.6%      22.80/.    28.0%        t2.0%        30.7%      54.6Y"     15.2%             3.(tVn        4.'1%      5.8%      6.90/o
  Mc'tlian                           46.81t/o    32.4%      24.9"/o    25.2%        25.11'/o     24.8"/o    4t.6%      38. I '20        4.tt                      6.3%      6.9%

  Ii-Comnrercc China
  Dangdang lnc.                         9.6%      6.6%      t0.3VD n.5%             NN4          29.8% 35.0%           38.7%             r   .89,6      t.8v,               2.8%
       (   l)   Latest trvelve nonths



                                                                                        5l




https://www.sec.gov/Archives/ed}ar1da|a1149974410O01144204161086431v442417                     exggal.htm                                                                  66t219
9t11t2019                Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 68ex99a1.htm
                                    https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



                                                                                    Enterp rise Value as a Multiple of
                                      LTM               2016           2017         LTM          2016            2017           LTM          20t6
                                     EBITDA          EBITDA           EBITDA        EBIT         EBIT            F],BIT        Revenue      Revenue     2017 Rcvenue
  US-Listed Chinese
  eCommelce Companies
  Group Median                              12.8x              9.2x         8.8x        15.7x         I   l.3x        7.5x          0.93x       0.73x           0.55x
  Global eCommerce
  Companies
  Group Median                              40.2x            30.3x         26.2x       46.0x         41 .0x          28.4x         2.27x        2.04x           1.70x
  Aggregate
  Mean                                     31.9x             23.1x         20.5x       30.8x         32.6x           23.5x          |.46x       1.35x           1.09x
  Median                                   35.3x             21.0x         23.1x       26.2x         35.4x           28.4x          0.94x       0.75x           0.70x

              Sclected   M&A   Tt'un:;actiorts AnolS,5i.s.   Duff & Phelps conrpared the Company to the tal€et companies involved in the selected merget' aud


  consumel e-cornmelce trallsactions indicated enterplise value to LTM EBITDA multiples ranging from 2.6x to'76.'7x rvith a rnedian of 16.7x, and
  enterprise value to LTM revenue rnultiples ranging flom 0.14x to 4.88x with a median of 0.99x.

              The Company is not dilectly comparable to the target cornpanies in the selected M&A transactions analysis given cet'tain charactet'istics of the

  reviewed, Dulf & Phelps did not select valuation rrultiples fbr the Conrpany based on the selected M&A transactiotrs atralysis.

  Date     Announced           Acquirer Name                                                      Target Nanre
  2il'/120t6                   Mr. Leo Ou Chen; Mr. Ynsen Dai; Secluoia Capital Chrna             Jur.nei Interriational   Holding Limited (NYSE:.lMEl)
  1112612015                   Rakuten, Inc. (TSE:4755)                                           Kenko.com Inc.
  1ll4120l5                    Byggnrax Group AB (publ) (OM:BMAX)                                 Skinska Byggvarol AB
  8^6/20ts                     QVC, lnc.                                                          zulily, llc
                               ChinaEquity Group Inc. ; ChinaEquity USD Fortune Co.,
  '7
       /2t/20ts                                                                                   Mecox Lane Limited
                               Ltcl. ; Cnshangqnan E-Conrmerce Co., Ltd.
  6118/2015                    KAISER+KRAFT EUROPA GMbH                                           BiGDUG Lirnited
  st27 t201s                   ZhejiangConba Phamraceutical Co.,Ltd. (SHSE:600572)                Zhejiang Zhencheng Pharmaceutical Online Co.. Ltd
  5l27l20ts                    GameStop Corp. (NYSE:GME)                                          Geeknet, lnc.
  s/2'7t2015                   Bluestem Brands, Inc.                                              Orchard Brands Corpolation
                               Cornpagnie Generalc DES Elablissernents Michelin SCA
  st6l201s                                                                                        Blackcircles.coni Ltd.
                               (ENXTPA:ML)
  4/10/2015                    Majestic Wine plc (AIM:WINE)                                       wrvw.nakedwines.com Limited



                                                                                       52




htlps://www.sec.gov/Archivesledgarldalal1499744l0OO11442041610B643lv442417                   ex99a'l .hlm                                                        67 t219
9t11t2019               Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 69ex99a1.htm
                                   https://www.sec.gov/Archivesledgarldalal1499744lOO0114420416108643lv442417 of 101



  2il9/2015                   Mixi, Inc. (TSE:2121)                                              MUSE & Co. Ltd.
  I   /3012014                FTD Conrpanies, Inc. (NasclaqGS:FTD)                               Plovidc Cor.nnrclce, lnc.
  711112014                   I Iardy Capital Partners                                           Shoes.corr, Inc.
  7/|2014                     The Kroger Co. QTIYSE:KR)                                          Vitacost.com, Inc.
  611112014                   llelen of Troy Limited (NasdaqGS:HELE)                             I'lealthy Dircctions, LLC
  2t26/2014                   Essilol lntelnational SA (ENXTPA:EI)                               Coastal Contercts lnc.
  112912014                   Cnshangquan E-Commelce Co., Ltd.                                   Mecox Lane Lirnited
  11118t2013                  Ensogo Lirnited (ASX:E88)                                          DEALGURU lJoldings Pte Ltd
  7 /31/2013                  Blucora, Inc. (NasdaqGS:BCOR)                                      Monoplice, Inc.
  s/30/2013                   internetstores GlrbH                                               Addnature AB
  3t4t2013                    The Warehouse Group Limited (NZSE:WFIS)                            'lbrpedoT Limited
  2t4t2013                    Rakuten, Inc. (TSE:4755)                                           Stylife Corpolation
  |30120t3                    NTT DOCOMO, lnc. (TSE:9437)                                        Magaseek Corporation
  1t/13/20t2                  A6ropostale, Inc. (OTCPK:AROP.Q)                                   GoJane LLC
  9125/2012                   Suning Commerce Group Co., Ltd. (SZSE:002024)                      Beijing RedBaby Infomation Technology Co., Ltd
  '7130120t2                  MIH Allegro B.V.                                                   Dante lnten.urtional S.A.
  61412012                    Anthenr, Inc. (NYSE:ANTM)                                          l-800 CONTACTS, Inc.
  2/2'.7/2012                 Koninklijke Ahold N.V. (ENXTAM:AH)                                 bol.com b.v.

  Suntntarv o-/'Selectetl Public Compa.nie.s /   M&A T^ansactions Anabtses

        In order to estimate a range of enterprise values fbr the Company, Duff & Phelps applied valuation multiples to tlte Company's projected
  EBITDA for the fiscal year ending December'31, 2016. Dr-rtt & Phelps' selected vahration multiple was as lbllow: the plojected fiscal 2016 EBITDA




  olher charactelistics relative to the group. Duff & Phelps noted that while it reviewed the selected M&A tlansactions, it did not select valuatiol
  multiples ibr thc Cornpany based on the Selected M&A Transactions Analysis lbr the reasons describcd in the section titlecl "selected M&A
  Transactions Analysis" above. As a result of the analysis of the selected valuation nrr.rltiples described above, lhe selected public compalries analysis
  indicated an estirrated enterprise value for the Cornpany of RMB1,992.4 nrillion ($303.9 million) to RMB2,535.8 nrillion (S386.8 rnillion) and a range
  of implied values of the Company's ADSs of $5.81 to $6.79 perADS.

  Suntntaryt of Anab,ssg


           The lange of estimated euterprise values for the Company that Dulf & Phelps derived tl'onr its discounred cash flow analysis was RM82,090.9
  nillion ($3 18.9 million) toRMB2,727.7 million ($416.0 million). ar.rd the lange of estinrated enrcrprise valtres thar Duff & Phelps tlerived il-om its
  selected pr.rblic corrrpanies analysis was RMB1,992.4 million ($303.9 million) to RM82,535.8 million (5386.8 million). Dufl& Phelps concludecl that

  analyses desclibed above.

             Basecl ot.t the concluded enlerprise vah.te, Dr,rff   &   Phelps eslinrated the range of corrrnron equity value of the Conrpany to be RM83,293.4
  nri)lion (5502.3 million) to RM83,884.6 rnillion (S592.5 million) by:

             '   subtlacting net rvot'king capital deficit of RMB 120.6 nrillion (S I 8.4 rnillion) as of'Dccenrbcr    3I,   2015;



                                                                                       53




https://www.sec.gov/Archives/edgar/data/14997441O00114420416108643lv442417                  exggal .t\nt                                                        68t219
9t11t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 70ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal1499744l0O0114420416108643lv442417 of 101



                adding excess cash of RMBl,308.B million ($199.6 nrillion) as of Decetnber 31,2015;

                acldingtheestirnatedcashproceedsfrourthe exerciseofin-the-nroneyoplionsofRMB3T.lnrillion(S5.7million)toRMB38.2million
                ($5.8 million); and

            .   adding equity rletlrod investments of RMB26.4 nrillion ($4.0 rnillion) as of December 3 I , 20 I 5.

            Based on the foregoing analysis, Duff    &   Phelps estimated the value of each ADS to range from $5.90 to $6.96.      Dufl&   Phelps noted that the


  shares represented by ADSs) and the per  ADS merger consideration to be received by the holders of the ADSs (other than ADSs representing the
  Excluded Shares) in the rnerger was within the range of the per ADS value indicated by its analyses.

          Duff & Phelps' opinion was only one of the many factors considered by the Special Corrrmittee in its evaluation of the nrerger and should not
  be viewed as detelnrinative of the views of the Special Comtnittee.

  Fees und Expenses

           As cornpensation for Duff & Phelps'seruices in connection with the rendering of its opinion to the Special Courmittee, the Company agreed to
  pay Duff & Phelps a fee of $600,000, consisting of a nonrefundable retainer of $200,000 payable tlpon engagement, $300,000 payable upon Duff &
  Phelps in delivering to the special conmittee of its opinion in writing, and $ 100,000 payable upon closing of the melger'.

           The Special Comnlittee also retained Duff & Phelps Securities, LLC ("DPS"), an affiliate of Duff & Phelps, to act as firrancial advisor to the
  Special Courn-rittee ploviding snch financial and rnartet related advice and assistance as deeued applopriate in connectiou with thc lnelgel', including

  the Cornpany paid DPS a    $   100,000 nonrefundable letainer at the titne that the market check was ar-rtl'rolized by the Special Conrnrittee.

            No portion of Dulf & Phelps' f'ee is relundable or contirrgent upon the consurrrr.nation of a transaction, including the met'ger, ol the conclusion
  reached in the opinion. The Company has also agleed to indemnify Duff& Phelps and DPS ibr certain liabilities alising out of its engagement. In
  addition, the Conrpany has agreed to leirnburse Duff & Phelps and DPS for its reasonable ourof-pocket expenses incttt'red in connection with the
  rendering of its opinion ltot to exceed $50,000 without tl-re Company's prior written col'lsent.

           The tet'rns of the fee arangelnents with Duff & Phelps and DPS, which the Con-rpany believes are custonrary irl tl'ansactiotts of this nature,
  were negotiated at anl's length, and the Special Conrnrittee and the Boat'd are awale of these fee arrangetnents. Othel than thc DPS engagement
  desclibed above and Dulf & Phelps eltgagement to render its opinion to the Special Conrmittee, Duff & Phelps has rtot ltad atty uraterial relalionship
  with any paiy to tlie rrergel for rvhich corrpensation has been received or is intended to be received, nor is any sr.rch rnateria[ relationship or related
  compensation mutually nnderstood to be contenrplated.

  Bu5,et   6tn,tO's Purpose of and Reasorrs lbr the Merger




  nraintain their managerrent leadership witlr the Company.



  Contpany lhces a nuntbcr ofchallengcs in thc nrarketlrlace. including, anroltg other lhittgs:

                there is incrcasing conrpctition iunoltg e-conrrcrce corlpanies in Clrina suclr as thc Cortrltirny:



                                                                                  54




htlps://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 ex99a1.htm                                                                         691219
9t11t2019                 Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 71exggal.htm
                                     https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643tv442417 of 101



            o      the Con-rpany plans to colttirltle to invest in celtaiu business initiatives, suclr as its ntobile platfblm and cligital reading plattbr.n, r,vhich
                   t'ecluires continuous and substantial invesltrenls in the Conrpany's nranagelial, opel'ational, technological and other resonrccs; an6


            o      the recent ecollomic slorvdown in China and cxpected sustained macl'oeconollic challenges place substantial pressure on the Conlpany's
                   levenue growth, gross rualgin ancl other financial metrics.

            These changes have increased the ul'lcertaillty and      volatility inherent in the business models of cornpanies sinilar to the Company. As         a   result,

  to cun'ent tnarket challenges will requit'e tolerance tbl volatility in the pelfbrl-rance of the Company's business, and willingness to make bus.iness
  decisions focused on improving the Conrpany's long-telm profitability. The Buyer Gloup believes that these strategies would not be effectively
  irnplemented if the Cornpany were to cotttinue to be publicly traded in lhe United States. Following the r"nerger, the Cornpany's management will have
  greater'flexibility to focus on improving lotrg-term plofitability without the pressules exelted by the U.S. public market's valuation of the Compaly and
  the enrphasis on sltort-term period+o-period perlormance.

            As a plivately held cornpany, the Cornpany will be lelieved of rrany of the other expenses, burdens and colstlaints imposed on companies that

  The Company will no longel be reqniled to publicly disclose a considelable alroulrl of business inforrnation rvhich may reduce the Company's
  conrpetitive advantage or negotiation leverage against the the Company's competitors, custol'uers, lenders or vendors, as the case nay be. The need for
  the management of the Cornpany to be lesponsive to unalfiliated security holders' concerns ancl to engage in an olgoing dialogge with unaffiliated
  security holders catt distract tnanagement's time and attention florn the effective operation atrd improvement of the business.

            The Buyer Group decided to undettake the going-private transaction at this tirne because it wants to take advantage ofthe benefits ofthe

  faced by the Company as described above, incltrding the pressure on the Corrpany's linanoial perforrnalce as a result of the recent economic slowdown
  in China, the Buyel Grotlp deternrined that a going-plivate transaction at lhis tinre rvould enable the Cornpany to respond to these challenges rnore
  effectively and have greater flexibility to implement the Compauy's strategies to focus on long-ternr performance. I1 the course of considering the
  going-private transaction, the Buyer Group did not considel alternative transaction slnlctures.

  Effect of the Merger on the Company

  Privarc Ov,nersltip

           ADSs replesenting Shares of the Conrpany are cun'ently listed on the NYSE underthe syrnbol "DANG." It is expected that, immediately
  following the cotllpletiotl of the merget', the Compar.ry will cease to be a publicly tladed company and will instead become a privately-held cornpany
  beneficially owned by the Buyer Group and Mr'. I-le. Following the complelion of the nrerger, the ADSs will cease to be listed on the NYSE, and price



  excharlge and there are fewer than 300 registered holders of the Shares. Ninety days aficr thc filing of Forrn l5 in connectiol with the completion of the
  mergel'oL such longer period as may be determined by the SEC, r'egistlation of the Al)Ss and the undellyilg Shares under the Exchange Act will be




  1br Shares   rvill tet'ntinate.




  paynrent of'the fair value o['sr-rch Dissenting Shares in accordance r.r,irh thc CICL.



                                                                                     .55




https://www.sec.gov/Archives/ed}ar1da|a|14997441000114420416108643/v4.42417                ex99a1.htm                                                                  70t219
9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 72ex99a1.htm
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101




            At the EiTective Time,   each vested Company Option that rerrains outstandir.lg imnrediately      pliol to the Effective Time rvill   be cancelled in


  amount equal totheproductof (a) the numberof Slraresunderlying snch Company Option nrultiplied by (b) tlre excess, if any, of $1.34 overthe
  exercise plice payable per Share of such Company Option. If the exercise plice per Share of any such Colnpany Option is equal to or greater than
  $ 1.34, such Company Option will be cancelled fol no consideration. At the Elfective Time, each unvested Cotrpauy Option will be cancelled for no
  consideration.

  Memora.ndum and Articles of Associa[ion of the Sut'viving Company; Direclors and Managentcnt of the Surviving Contpany

            If the merger is completed, the cuuent memorandum and articles of association of the Company will be replaced in its entilety by the
  mernorandnrn and articles of association in the form attached as Annex B to the plan of nrerger'(which is substantially the form of the metnorandutn
  and articles of association of Mergel Sub, as in effect prior to the completion of the rllerger, except that at the Effective Time, the memol'andum and
  articles of association shall refer to the name of the surviving cornpany as "E-Commerce China Dangdang lnc." and all references to the share capital
  will be an-rended as necessary to colrectly describe the share capital of the surviving courpany as approved in the plan of merger'. In addition, the
  directors of Melger Sub in.rmediately plior to the Effective Time (identified below in "Annex D - Directors and Executive Officels of each Filing
  Person") will becorne the directors of the surviving colnpany and the executive offlcers olthe Cornpany imnrediately plior to the Elfective Tirne will
  become the executive officers of the surviving company.

  Printary Bene/its and Detriments o/ the Merger

            The prirnary benefits of the merger to the unaffiliated seculity holders include, without lirritation, the following:

                the fact that the per Shale rnergel consideration of $ I .34 ol the pel ADS urerger considelation of S6.70 rept'esents (i) a plemiunr of 2.9%
                over the Cornpany's closing plice of $6.51 per ADS on July 8, 20'l5, the last trading day prior to July 9, 2015, the date that the Company
                arrnounced it had received a "going-private" proposal, (ii) a I L l % preuriutn over the closing price of $6.03 per ADS on May 27 ,2016, the
                trading day inrr.nediately before the execution of the merger agreement, and (iii) a premium of l0.49Vo andl.32Yo to the volume-weighted
                avel'age closing price of the Company's ADSs during the 20 and 30 trading days prior to tlre atrnonncement of the execution of the merger
                agreement, respectively; and

                the avoidance ofthe risk associated rvith any possible decrease in the Company's futule revenues and fi'ee cash flow, growth ol value, and
                the risks related to the Company's substautial leverage, following the tuet'ger.

            The prirraly detrintents of the mergel to the unaffiliated security holdels include, without linritation, the fbllorving:

                such security holders will cease to have an interest in the Con-rpany and, thereforc', rvill no longer benefit iiorrr possible increases in the
                futule levenues and fi'ee cash flow, glowth ol value of tlie Conpany or payment of dividends on the Shat'es, if any; and

                in genelal, lbr a U.S. Holder'(as defined under "special Factols      -   Material U.S. Federal Inconre Tax Consequences"), the receipt o1'cash

                apltlicablc tax laws. As a result, a U.S. I-lolder olthe Shales or ADSs rvho receives cash jn exchangc lor all ol'snch U.S. Holdet''s Shales
                or ADSs in the nrerger generally rvill be leqLriled to lecognize gain or loss eqnal to thc cliflercncc. ifany, betrveen the anrount ofcash
                received and such U.S. Holder's aggl'egate adjusted tax basis in such Shares orADSs.



                                                                                 56




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 ex99al.htm                                                                               71t219
9t11t2019               Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 73ex99a1.htm
                                   https://www.sec.gov/Archivesledgarldalal1499744l00O114420416108643lv442417 of 101




  linritation, the follouring:

            '    the cash-out of vested Cou.rpany Options beneficially owned by executive ofllcers and directols of the Company;

                 continued inden-rniflcation rights, rights to advancer.nent offees and directors and officels liability insurance to be provided by the
                 surviving colnpany to former directors and executive offlcers of the Company plovided under the melgel' agreement;

                 the nlonthly compensatiotr of $10,000, which must not cxceed S50,000 in agglegate, fol each of the membels of tlre Special Cornmittee in
                 exchange for their selvices in such capacity (or', in the case of the chairpelsonman of the Special Committee, rnonthly colltpensation of
                 $15,000, which mrrst not exceed S100,000 in the aggregate) (the payment of which is not contingent upon the courpletion of the tnerger or
                 the Special Committee's or the Board's recommendation of the merger); and

                 the expected continuatiotr of set.lice of certain exeoutive officers of the Cornpany with the surviving cornpany in positions that are
                 substanlially sirnilal to their culrent positions.

            The prirnaty detrinrents of the nrergel to the Conrpany's dilectols and executive officels (othel than Ms. Yu, Mr. Li and Mr. Yao) include,
  witlrout limitation. the lollowing:

                 cefiain directors and executive officers, to the extent and in their capacity as shat'eholders ofthe Company, will no longer benefit from
                 possible increases in lhe futule levellues ancl free cash flow, growlh or value ofthe Company orpayment ofdividends on the Shares, if
                 any; and

                 ir-r genelal, the receipt of cash pursuant to thc rnelger will be a taxable tlansaction for U.S. federal income tax puryoses and tnay also he    a
                 taxable tlansaction under othel applicable tax larvs.

            The prirnary benefits of the melger to the Buyer Group inclucle the fbllowing:

                 ifthe Conlpany successfully   executes its business strategies, the value ofthe equity investrnent ofthe Buyer Gloup in the Parent could
                 increase becattse of possible increases in tirture revenues and fiee cash floq increases in the r.urderlying value of the Cornpar-ry or tlre
                 payment of dividends. if any, that will accrue to Parent;

                 the Company will have rnore flexibility to change its capital spending and bnsiness strategies without public rnalket scrutiny or the
                 pressure to meet quarterly forecasts set by analysts. As a publicly traded company, the Company culrently faces pressure from public

                 value ovel thc long tenn;

                 the Conrpany    will   have tttore tieedotr to focus on long-tenr strategic planning in a highty competitive business; and

                 there'"vill be a reduction olthe costs ancl adntinistrative burclcn associated with operating the Cornpany as an independent publicly tladed
                 conlpany, including the costs associated u,itlr legulatorv filings and conrpliance requirer.rrents. Such cost savings will benefit the Bnyer
                 Group following the Closing, and lvill be recnlring in llatul-c iland lbr so loltg as thc Cornpatry renraius plivate.

            Tlre prin-raly cletrinrents of lhe nrerger to thc Buyer Croup include the fbllorving:

                all of the risk of any ltossiblc dccrease in lhc (ioniyranv's rcvcnucs, tl'cc cash f'low or value fi;llorving thc nrerger will be bome by the
                Buyel Cloup;

            '   r'isl<s associated   ti,ith any   le-ual   ol t'egulatory proceedings against the Contpany rvill be borne by the Brryel Groult;

            '   the bttsitress risks laccd b1, thc Conrpaly          u,ill bc bolnc by thc Blyer (iroult; alcl



                sccuri ties.


  EII'ect of thc N,lcrgcr on thc Cornprnl's Nct llook Vlluc anrl Nct llnrnings


  intcrest in our nct book valUc atrd net carnit.rgs.



                                                                                          5l


https://www.sec.gov/Archives/edgar/data/14997441000114420416108643/v442417 ex99a1.htm                                                                           72t219
9t11t2019                 Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 74ex99a1.htm
                                     https://www.sec.gov/ArchivesledgarldaIal1499744l000114420416108643lv442417 of 101



               TheCompanyhadanetinconreofappl'oximatcly$14.                  I nrillionasofDccember3l,20l5,ancl       theCompany'snetbookvalueasofDecernber'
  3   l,                     $ 133.7 nrillion.
           2015 was apploximately

               The table below sets out the direct ol indirect interest in the Courpany's net book value and net earnings for rnembet's of the Buyer Group

  31,2015.

                                                       O'rvnership Prior to the t\'lerger                               Ownership After the Merger
                                             Net Book Value                       Net trarnings                   Net Book Value            Net Earnings
                                                               Dl "                                                            o/                               o/
                                                                                                                                                                /o
                   Name                   $'000                /o              $'000             /o          $ 000             /o            $'000
  Palent                                                                                                      t33,7 t'7        r00.00          14,133           100.00
  Holdco                                                                                                      t24,s83           93.17          1   3,1 68        93.17
  Ms. Yu                                      5,244               3.92                 554          3.92        t4,760           11.04             1,560         I 1.04
  Mr'. Li                                    39,020              29.18            4,t24            29.18      r 09,823          82.t3           r r,608          82.13
  Kewer.r                                    39,020              29.18            4,124            29.1 8     r 09,823          82.13          l 1,608           82.1 3
  SC lnternational                          31,9t0               23.86            3,373            23.86     89,8t7 .7          6'/.t7        9,493.1            67.17
  First Plotlt                                    98              0.07                  10          0.07      8,731.7               6.67           922.9          6.67
  Mr. Yao                                         98              0.07                  l0          0.07            150             0.rr              16             0.1 I
  Mr. Chen                                        15                  0.01             2.6            0.01           42             0.03               4             0.03
                                                                                                                                                       ,7
  Mr. Kan                                         23                  0.02              2             0.02           64             0.05                             0.05


  Note:

                Owrrelship percentages are based on 4l I ,434,410 Shares issued and outstan d ing as of the date of this proxy statelrerrt (exc luding outstanding
                Corlpany Options), including 6,607,1l5 Class A comrnon shales issued to our depositary bank and reselved fot' future exercise and grants of
                incentive shares under our share incentive plans.

            In addition, Mr. He does not own any equity interests in the Company prior to the melger and is expected to own approximately 0.llYo of the
  equity interests in Parent inrrlediately fbllowing the tnerger.

  Plans lbr the Company after the Merger

           After the Effective Tirne, the Buyer Group anticipates that the Conpany rvill cotrtinue to conduct its opet'ations substantially as they are
  currently being conducted, except that the Cornpany will cease to be a publicly traded corrrpatry and will instead be a wholly-owned subsidialy of
  Parent.

           The Buyer Group has advised tlre Con-rpany that, other than as describecl in this proxy stateurent, it does not have any present plans or
  ploposals that lelate to ol would lesult in any of the following:

                   arr extraordinary corporate transaction involving the Cornpany's corlloratc stlr.rctl.il'e, business. or lrarlagernent, such as d nterger,
                   reorganization. liquidatron, ot'relocation of any rratet'ial opel'atiotts:

                   sale ol transfer of a nratelial arnount of assets of the Company: ot'

               .   any othet'matelial changes in the Conlpany's bttsirlc'ss.




                                                                                         5lt




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417                     ex99a1.htm                                                            731219
9t11t2019                Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 75ex99a1.htm
                                    https://www.sec.gov/Archivesledgarldalal1499744l00011442041610\643lv442417 of 101



  Alternatives to the N{crger

           The Boald did not independc:ntly clelerurine to initiate a process for the sale of the Cornpany. The Special Comrtrittee was tirrnted on July 10,
  2015, in lesponse to the leceipt of the goine-private proposal lettel'fl'om the Founders on July 9,2015. During the period fi'om August 27,2015 to

  Cornpany. Ditff & Phelps contacted 35 potential buyels, and as of Septernbel 18, 2015, the deadline pleviously notified by DulT& Plrelps to those
  potential bttyers, none olthe potential investors sholved an interest in pursuing an alternative transaction with the Courpany.

          Orr March 9,20l6,Investot'A annoutrced that it submitted a preliminary non-binding proposal to acquire all of the outstanding Shares and
  ADSs of the Company in an all-cash transaclion lor $1.76 per Shale or $8.8 perADS. During the period from Malch 10, 2016 to May 28,2016, on
  which the Cornpany entered into the merger agreerlent with the Buyer Group, the Special Cornrnittee comnrunicated with lnvestor A through Dlff &




  determined that Investol A's ploposal lacks celtainty with respect to financing and transaction structul'e. Please see "special Factors- Background of the
  Merger" beginning or1 page 25 for atlditiorral inlornration.

            In light of (i) the Buyel Gloup's intention not to sell Shares owned by the Buyer Group to any third party and its beneficial ownership of
  approxirnately 35.3Yo of lhe outstanding Shares ofthe Courpany, representing approxinrately 83.6% ofthe total nurnber ofvotes represented by the
  Company's outstalldiug Shales (as of the date of this ploxy statement), (ii) the fact that, in the rnarket check Duff & Phelps conducted under the
  direction of the Special Corntnittee, all of the investols tleemed to be potentially interested in acquiling the Company and contacted by Duff & Phelps
  declined or failed to respond to requests to engage in discr.rssions with the Special Comrnittee regardirrg any such acquisition, (iii) the substantial
  uncel'tainty associated rvith Investot' A's proposal, and (iv) since the Company's receipt ot'the proposal letter I'r'om the Founders on July 9, 201 5, nole
  olthe CorlrpallY, the rnenrbers ofthe Special Cotlnrittee or its representatives has leceived any offer from any third party other than the proposal ti.olr

  assetsol'(c) the pul'chase ofall or a substantial pol'tiou ofthe Shales that would enable such pet'sor1 to exercise coltrol ofol siglificant infuelce over
  the Conrpany, the Special Conrtrittee detenninecl that there was no better altemative to the proposed sale of the Cotnpany to the Buyer Group.

            In addition, the Special Committee also considered the alternative for the Cornpany to lemain as a public courpany. However, the Special
  Committee did not believe such options to be equally or rrore favorable in enhancing shareholder value, after considering factors such as lhe forecasts
  of futule financial perfomtance prepat ed by ntatragement. the increased costs of regulatory compliance for public companies, the challenges to the
  Company's efforts to increase shareholder value as arr independent publicly tladed cornpany, and the requirement, as an SEC-reporting con-rpany, to
  disclose a considerable amount of business irriblmation to the public which rvill limit the Company's ability to compete in the market. The Special

  of the transactiotrs contetlplated theleby, inclucling thc'merger, and become a private company rathel than to lemain a public colnpany.

  Effects on the Company if the N,lerger is not Conrpletetl

            If   the merger agl'eelrlent and the plan olnrerger are not autholized and approved by the Company's shaleholders    ol if the   mer.ger is not



  ADSs will colltinue to be listed arrd tradcd on the NYSE, provided that the Company continues to lneet the NYSE's listing lequirenrents, and the




  ADSs nray decline to the exlent that thc currcnt rnarkcl price tetlects a rrrarket assumption that the merger rvill be cornpleted.




  Agleeurcnt and Plan of Merger- Tcrntinatron Fc.c" bcginninr on page 97.



                                                                                59




https://www.sec.gov/Archives/edlar1da|al14997441000114420416108643/v442417 ex99a1.htm                                                                         74t219
st11t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 76ex99a1.htm
                                 hltps://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101




  results of opelations of the Company    will not be adversely irtrpactecl.

 Financing of the Merger

          The Cornpany and the Buyer Group estimate that thc total anlount ol funds necessaly to colr')plete the tlansactious conternplated by the nrelger
 agreement, including the nerger, is approxinlately     S_       million (assunring no exercise of dissenter rights by shareholders of the Company). This
 amognt includes the cash to be paitl to the Cornpany's shareholders and holders of ADSs (other tlran holders of the Excluded Shares) and holders of
 vested Company Options in the mergel as well as the costs and expenses in connectiou with the tt'ansactions contemplated by the merger agreement,
 including the melger. It does not include the value of the Excluded Shales. which will be cancelled fol no consideration in the merger.

            The Buyer Group expects to tund the transactions contenrirlated by the melger agreement, including the metger, through a combination of (i)
  rollover financing flom the Rollover Shareholders of 136,47'1 ,925 Share s (inclucling Class A cornnton shares represented by ADSs), (ii) the proceeds
  fi'om a comlritted loan facility in an amognt of up to $164 million (the "Facility"), rvhich is agleed to be arranged by Bank of China Limited, Shanghai
  Pudong Developnrent Zone Sub-Branch, pursuant to a debt cornr.r.rilment letter'. (iii) cash contributions provided by First Plofit and Mr. He, an



  the funds necessary fol the consumn-ration of the transactions conternplatcd by the rtlelger agreelllent, including the merger.

            Debt Financing

            Merger Sub received a debt conrnritnrent letter, dated May 28,2016,li'onr Bank of Cltina Limited, Shanghai Pudong Development Zone Sub-
  Br.alch (the "Financing Bank"), pursuant to which the Financing Bank committed to plovide the Facility, subject to tet'nrs and couditions set forth

  expenses incurred in connection with the mel'gel'.

           TIte borrowerunder the Facility is Merger Sub as of the datc of tlre debt comtnittnent letteL and on and from the date of the Closing, the
  sulviving company will be the bonowet'.

             The Facility Agreement has not been executed as of the datc of this ploxy statement and, accoldingly, the actrtal tet'lrts of the Facility may
  differ fi.om tliose described in this ploxy starement. Mergel sub and the Financing Bank have undertaken to negotiate in good faith, to use reasonable

  following the date of the debt commilment lettel' but in no event latcl than eight n-ronths after the date of the mel'gel' agreement.




  Closing and (iii) the date falling eight nronths fi'onr the date olthc debt comnritrlent lettcr.

            Conclitions to Financ'ing. The Financiug Bank's con.ruritnrcnt to plovidc the debt financing is sub.iect to, altlotlg other cortditions:

            .   execntion ofa mutually acceptable tacility agrcenrenl (thc "Facility Agreenient");


                                                                                  60




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417              ex99a1.htm                                                       751219
 9t11t2019                   Case 1:16-cv-08759-KPF Document 79-3 Filed 09/12/19 Page 77 of 101



                   conrpliancc by Melger SLrb in all ntatelial respects with the tclnrs of tlie debt cornmitrnent letter and the Facility Agreenrent;



                  of good standing. directot'resolutions and shat'eholder t'esolutions approving the           teil11s   of and the transactions contemplated by the Facility

                  and cerlain otlrel docunrents relating to the Facility and the lrerger;

                  leceipt of cerlain execttted trallsactiolt security documents as well as a copy of all notices required to be sent arrd acknowledgments to be

                  assets subject to or expt'essed to be sLrbject to the tlansaction security, and other documents            oftitle   and deliverables to be provided un6er
                  the trarrsaction sccrrrity docurnents;


             '    r'eceipt of certain docttt.treuts irr relation to the tnerger', including (a) a copy of each of the mergel documents and other related agreepleuts,
                  (b) a cerrificate o1'l\4elger Sub detailing the estimated costs of the merger, (iii) a cetificate of Merger Sub certifying the satisf'actiol or.
                  rvaiver of conditions under the ltlel'gel documents and that no condition to cornpletion of the mergel has been arnended, waived or tt.eated
                  as satisfied in anv lt.tittltret which would reasonably be expectecl to be rnaterially adverse to the interests olthe Financing Bank, (iv) a copy
                  of the plan of trletger and each of the other docnments lequired to be filed with the Registlar of Compalies of the Caygan lslands
                  pursuant to thc CICL in relation to the rnerger, and (v) evidence that the melger has been approved by all slrareholders and board of
                  directors of Melgcr- Sub and the board of directors of the Company and receipt of the Requisite Cornpany Vote;

             '    receipt of a certificate of Merger Sub certifying that Ms. Yu and Mr. Li and their respective affiliates, directly or indirectly, own ar least
                  5l% of the issued share capital of Merger Sub;

             '    evidence ollcceillt ol-certaiu cash contl'ibution in accoldance with the funds flow statement ancl a certificate of Merger.srrh cerril.ying
                  thele will be srrlficient cash to pay the consideration of tlre merger and fees, costs and expenses in lelation to the Facility and the mergel-;

             .    r'eceipt ol'legal opinions liorn legal advisors to the Finarrcing Bank;

             '    evidence thal the fecs, costs and expenses due to be paid by Merger Sub on or before the clate of the borrowing pur.suant to the Facility
                  Agreernerrl rvill have been paid by lhc date of the borrowing; and

             .    certain olher-conclilions as set forth in the debt cornmitment letter.

             Interest RaIe. The interest ratc of the tertn loan under the Facility is London interbank offered rate, or LIBOR, p\ts               2o/o pel.   auuul,.

             P rcpu)tnt en   ts   tt n   I   Cu   uccI I uI irtrt :


             Sub.icct to ir tllitrirlrltt.tt allt()t.rrtt ancl mr"rltiples to be agreed, the borrower may prepay all or part of the Facility at any time after the last clay   of



  the Facility, but such canccllcd iulounr cannor bc reinstated.



  debt conrnritmeltt lctlcr. i ncl           Lrcli   ng rhc fbl lor,i'ing:

             .    any illegality cvcnr afltcrinp any ofthe lcnder.s under the Facility;



                  costs. tax gro\s-ult and                  tar indcntnity:


                                                                                         (rl




https://www.sec.gov/Archives/edgarldalal14gg744l0O0114420416'108643lv442417 ex99a1.htm                                                                                         76t219
9t1112019
                      Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 78ex99a1.htm
                                 https://www.sec.gov/ArchivesledgarldaIal1499744l000114420416108643lv442417 of 101



                a change   ofconh'ol event;

                ilthe borrower or any ofits holding conlpany or subsidialies condncts a public oft-ering                ofits equity   interests or securities, the buyel shall
                use all the ploceeds fi'om such public offeling to plepay the Facility;

                other than certain exceptions to be set forlh in the Facility Agreement and to tl're extent not used to I'eplace or reinstate the assets disposed
                ofwithin 12 months, ploceeds fi'orn the disposals ofassets shall be used to plepay the Facility, subject to a threshold (less expenses and
                taxes incurred);

                To the extent not used to llteet the lelevant thild-party clainl, to cover the relevant opel'ating losses, or to replace or reinstate the relevant
                asset within, in each case, I 2 months for an ar.nounl up to $ I ,500,000, all proceeds of any insurance claim (less expenses), subject to
                customary exceptions, shall be applied to repay the Facility;

                To the extent not used to satisfy a liability ofa nrember ofthe Cornpany which arose as a result ofthe relevant claim or to replace or
                reinstate the lelevant asset (the subject ofthe relevant claim) within, in each case, l2 months, all proceeds ofany claim against any
                provider of the specified due diligence reporls in relation to the merger under the melger agreement (less expenses and taxes incurred)
                shall be used to prepay the Facility;

                if the boruower receives any dividend payment ol repaylrlent of the shareholdel loan by Berjing Dangdang Infonnation Technology Co.,
                Ltd. ("Beijing Dangdang"), it shall prepay the Facility unless, in each case, such payments are used to pay interests for the Facility and
                cerlain operational expenses;

                the Facility shall be repaid in      full if   the Closing does not take place within ten days of the date of first drawdown from the Facility; and

            .   disposal of equity intelest in Beiiing Dangdang.

           Any prepayn-rent shall be rnade with accrued intel'est ou the al'nount plepaid. Subject to breakage costs, there               will not be premir,rm or penalty on
  the prepaymerrt. Any arnount prepaid may not be redrarvn.

            Searritlt. The obligations of the borrower urrder the Facility         will   be secured by, to the extent possible, first-ranking secttrity as follows, subject
  to the terms of the Facility Agt'eement and applicable larvs:

  Prior to the Date of First Dratvdou'n./i'ont the Facilih,

                guarantee provided by Parent;

                shale charge over the shale capital of Parent held by Holdco;

                share charge over the entire issued sharc capital of          Mclgel Sub held by Parent,      and


                fixed and floating charge over all assets ofMelgel Sub (including the debt service reserve account and loan proceeds account established
                fol the purposes of the Facility).

  As soolt as leasonably pl'acticable and in any evenl l,ithin an agrc-cd timefl'attte alielthe date of the Closing:

                share charge over the enlirc issuccl share caltital ol'the Colllpany;

                fixecl ancl floating charge over all asscls ol'tlrc Contpatty:

                guarantee plovided by each of tlic         C   onrpan)"s Irlatcrial subsidialies; and

                pledge   olequity   interc.st   oleach of thc Cornpany's rnatc'r'ial subsidiaries othel than Bei.jing Dangdan-e Kerven E-Conrntclce Co., Ltd
                ("Dangdang Ker,r,cn").


                                                                                           62




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417                       ex99a1.htm                                                               77 t219
9t11t2019               Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 79exggal.htm
                                   https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101




  olher custornary covcniutts.

            Repa);ntent. The Facility will be repaid by qualtelly instalments of $30,000 beginning on the date falling the ninth 6ronrli fl.o1r tlre fir-st date of
  utilization of the Facility, and all outstanding amount will be lepaid at the end of the 24-month peliod from the first date of utilization of the Facility.

            As:sigrtntattt. The Financing Bank's cotnmitments to provide the debt financing ale not conditioned upon a successf'ul syndication of the

  cottlmitnrent letter without the prior written consent of the other party. The financing bank and any other banks that may becorre lenders under the
  Facility Agreemeut may assign any of its rights to cerlain banks specified in the debt commihnent letter.

             Other Maior Terms. Tl'te Facility Agreement will also contain customaly lepresentations and warranties, and affirmative ancl negative
  covenants. including, auong otherthings, restrictions on change ofbusiness focus, indebtedness, disposal ofassets, and dividends and other
  distributions. The lracility Agreernent will also include customary events of default.

           The Buyer Group currently plans to l'epay the debt incurred to finance the merger using the opelating cash flow of the sur.vivir-rg           conpaly after
  the rnerger in accorclance with the Facility Agreernent.

            Equity Finxnging

            On Jurre 17,2016, Parent entet'ed into an equity commrtment letter with each o1'Filst Prolit and Mr'. He. Pursuant to the equity commihnenr
  letters, each of Filst Prollt and Mr. I-le has coumitted to make. or cause one of their rgspective afflaites to make, suhject to the f er.nrs nnd conrlitions

  the equity corltlibutions by First Pt'ofit and Mr'. He are to be used to fund such poltion of the amounrs requiled to be paid pulsuant to the merger.
  agreelnent ancl relalcd lces and expenses incurred by Palent under the lnerger agreen'lent.

           The equity conllibution by each of First Profit and Mr. He under its or his equity commitrrent letters is conclitioned r,rpon the satisfaction, or
  waiver by Parent, of cach of the conditions to Parent's and Merger Sub's obligations to effect the merger set fbrth in the merger agreelrel.lt (other than
  those conditions that in their nature are to be satisfied at the Closing, but subject to the satisfaction or waiver ofsuch condition). In addition, the equity

  funded at the Closing itt accot'dance r,vith the tenrs of tlre debt commitnrent lettel   if Mr. He's equity contribution   is funded at the Closing.

            Thc obligation ol'each olFirst Profit and Mr. He to fund the equity contlibution under its ol his eqr-rity comnritment letler will ter.nrinate
  ar.rtomatically and inlnrediately upon the earliest to occul'of (i) the Effective Time fbllowing the consurnnration of the rrer.ger in accor.dancc rvith the




  a final non-r1-rpealilblc dccision by a conlt of con-rpelenl jur.iscliction.




  specilic pcrlblntatrcc recpiling Paretrt to enforce the cquity cornntitntents.



                                                                                   63




https.//www.sec.gov/Archives/ed}ar1da|a1149974410001144204161086431v442417              exggal.hlm                                                               781219
9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 80ex99a1.htm
                                  https.//www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



            The obligation of Filst Profit and I\4r'. He to fund. ol cause ouc of their lespective affliates to l-und, the conn'ibutiolt may nol be assigned or'

  writterr cousents of lhe Con-rpany and First Profit or Mr. He, as applicable, which shall be granted at tlre sole discretion of the grartting palty.

            Rollover Finuncing

            RoIIover Financing.fi ont Supltort SharehoIclcrs

           Pursnalt to tlre tenns of the Suppolt Agreement dated May 28,2016 by and among the Supporting Shareholders and Parent, the Supporting
  Shaleholders will have arl agglegate of 136,197,500 Shares held by therl (excluding the Shares underlying any Company Options held by them), which
  represent 33.1% ofthe total issued and outstanding Shares as ofthe date ofthis proxy stateruent (without taking into accounl any Company Options),
  cancelled in the rnerger, which Shares rvill not be convefed into the right to receive the per shat'e metget'consideration (including the Class A common
  shares lepresented by ADSs). See "special Factors       Support Agreement" beginning on page 64.
                                                         -
            Rollover Finaucingft'om Rollover Shareholclers other Illan Supporting Shareholders

           Putsuant to the telms of the Rollovel Agreenrent dated May 28,2016 by and among tlre Rollovel Shareholders othel tharr the Suppolting
  Shareholders, including First Profit. Mr. Yao, Mr. Chen and Mr. Kan, and Parent, such shareholders will have an aggregate of 280,425 Shares held by

  date of this proxy statement (without taking into account any Company Options), cancelled in the merger, which Shares rvill not be convertecl into the
  right to receive the per share merger consicleration (including the Class A comtnon shat'es represented by ADSs). Immediately plior to the Closing,
  Parent shall issue to each of First Plofit, Mr. Yao, Mr. Chen and Mr. Kan, and each sr.rch shaleholder or his or its affiliate shall subsclibe foq nervly
  issued ordinary shares ofPalent. See "special Factols       RolloverAgleement" beginning on page 66.
                                                             -
  Limited Guarantee

           On May 28,2016, coltcurrently with the exccr.ltion of the Mergel Agreetrent, Ms. Yu and Mr. Li entered into a lirnited guarantee with the
  Company, pursuant to which Ms. Yu and Mr'. Li, -iointly and severally, absolutely, irrevocably and unconditionally guarantee to the Company the due
  and punctual payment, perforrnance and discharge ofParerrt's obligations to pay the Cornpany (a) any tennination fee payable by Parent pursuant to the
  nterger agreement, and (b) certain ofthe payntent obligations ofParent and/or Merger Sub put'suant to certain sections ofthe merger agreenlent as and
  when due, plovided that the maxirnrm aggregate liabiliry of Ms. Yu and Mr. Li under the limited guarantee, individually ol in the aggregate, shall not
  exceed $29 million.

            The limited ggal'antee will terminate upon the ealliest to occur of (i) the Effective Time, (ii) the payment in full of the guaranteed obligations




  Cornpany has initiatecl a claiur or procccclin-u fbr payn-rent of any of the guaranleed obligations.

  Support Agreement


  with Palcnt, pursuant to'"r'hich each ol'thc Sultportin-u Sharcholclers agreed, anrong othel things:


                                                                                   (t4




https://www.sec.gov/Archives/edgar1da\a114997441O001144204161086431v442417               ex99a1 .hlm                                                           79t219
9t11t2019                    Case 1:16-cv-08759-KPF Document 79-3 Filed 09/12/19 Page 81 of 101




                    her or ils representative(s) to appear at such rneetil'lg or otherwise cause his, her or its securities to bc colurted as presenl at such nteeting
                    tbr purposes ofdeteilnining whether a quorum is plesent, and (ii) vote or cause to be voted all ofthe sccurities or,vned by such supporting
                    Shareholder:

                    (a) for the approval of the met'ger agreement,     the plan of merger and the transactions contemplated by the merger agreement, including
                           the rrerger;

                    (b)    against any acquisition ploposal ot'any other transaction, proposal, agreement or action ntade in opposition to, in cornpetition with           or.
                           inconsistent with the transactions contemplated by the merger agreement, including the nrerger;

                    (c)    against any otl-rer action, agreelnent or transaction that would lnaterially impe<ie, interfere with, delay, postpone, cliscourage or
                           adversely affect the mel'gel'or any of the other transactions conternplated by the melger agl'eelltent, iucluding the rnerger, or the
                           Support Agreenent, or the pel'fonnance by such Rollover Shareholder of its obligations nnder its Support Agreernent;

                    (d) againstanyaction,proposal,tl'ansactionol'agreementthatwouldresr"rltinabreachinanylespectofanycovenant,representationor
                           wal'ranty ol' any other obligation ol' agreement of the Company contained in the rnelger agreemeut, or of snch Supporting Shareholdet
                           contained in the Support Agreement;

                    (e)    in favor ofany adjournment or postponement ofthe shaleholders' meeting as rnay be reasonably requested by Parent; and

                    (0     in favot of any other mattet' necessary to efiect the transactrons contemplated by the mergel agl'eement, includiug the nerger.


                    indirectly, (a) sell (constructively ol otherwise), transfer, assign, tendel in any teuder ol exchange offer', pledge, gr.ant, encumbeq
                    hypothecate or sintilally dispose of (by rrerger, testamentary disposition, operation of law or otherwise), eithcr voluntar.ily or
                    involuntalily, ol'enter into any colttract, option or othel arrangement or undel'standing wilh respect lo the transfer ofany secur.ities ofthe
                    Company, including, witl-rout limitation, any swap transaction, option, warrant, folward purchase or sale transaction, futur.es tr.ansaction,
                    cap transaction, floor transaction, collar transactiorr or any other sinrilar transaction (including any option with respect to any such
                    transaction) or combination ofany such transactions, in each case involving any securities ofthe Contpany and (i) has, or would
                    reasonably be expected to have, tlre effect of ledr"rcing or limiting such suppot'ting Shareholder's economic interest in such Cornpany
                    securities and/or (ii) glants a third party the right to vote or dilect the voting ofsLrch Corrrpany seor"rrities, (b) <teposit any secur.ities ofthe
                    Cornpany itrto a votiug tl'tlst ol' euter into a voting agreeulent ol arrangenent ol' gl'ant auy proxy or powel' of attolney with respect thereto
                    that is inconsistent with the Support Agreement, (c) convert or exchange, or take any action u,hich would result in the conver.sion or
                    exchange, of any securities of the Contpany, (d) knowingly take any action tl.lat rvonld make any representation ol wal.ranty of such

                    Sttpporting Shareholder frorn performing any of its, his or her obligations urrder the Support Agreerlcut, or (e) agrec (whether or not irr
                    rvriting) to take any ofthe actions ref'erred to in the for.egoing clauses (a), (b) (c) or (d); ancl

             '      to receive no caslr consideratiorr with respect to certain nunrbel of Shares (including Class A collnlolt shales reltresented by ADSs)         hel<1
                    by thenl as set folth in Annex B to the mergel'agl'eenlent, upon the tenlls and subject to the conclitions olthe Support Agreement.


  accordlr.rcc.   l'ith   its tcrnts.



                                                                                      65




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 ex99a1.htm                                                                                80t219
9t11t2019
                       Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 82ex99a1.htm
                                  https://wvwv.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



  Rollover Agrecnrent

            On May 28,201(t, concurrently with the execution of the melger agreement, First Profit, Mr. Yao, Mr. Chen and Mr. Kan entered into the

  ADSs) beneficially owned by each of First Profit, Mr. Yao, Mr'. Chen      ar.rd   Mr. Kan will be cancelled without considelation. In.rmediately prior to the

  nervly issued ordinary shares of Parent. Each of First Plofit, Mr. Yao, Mr. Chen and Mr. Kan agrees that he or it shall have no right to any merger
  consideration in respect ofhis ol its Shares.

            Ft'om the date of the Rollover Agleement until its temrination. none of First Profit, Mr. Yao, Mr. Chen or Mr. Kan shall, directly or indirectly

                tendel any equity securities ofthe Company into any tender or exchange offer;

                sell (constructively ol otherwise), tfansfer, pledge, hypothecate, grant, encumber, assign or othetrvise dispose of, or entel into any contractr
                option ol'other an'angement ol'understanding with respect to the tt'ansfer of, any Shares beneficially owned by such person or other equity
                secr.u'ities olthe Company ol any right, title or intelest thereto ol therein (including by opelation of law) including, without lirritation, any
                swap tl'ansaction, option, wal'rant, forward pulchase or sale transaction, futures transaction, cap transactiotr, floot'transaction, collar
                transaction or any other similar transaction (including any option with respect to any such transaction) ot'coubination olany such
                lralsactions, in each case involving any equity secnrities ofthe Conpany and (x) has, or would reasonably be expected to have, the el-fect
                of reclucing or limiting the economic interest of such person in such Shat'es beneficially owned by such person or olhel'equity securities of
                the Company and/or (y) grants a third party tlie light to vote or direct the voting ofsuch Shares beneficially owned by such person or other
                equity seculities of the Company;

                deposit the Shares beneficially owned by such person ol ar-ry equity secnrities ofthe Company into a voting trust or grant any proxy or
                poiver of attorncy or entel'ir-rto a voting agl'eement with respect to any Shares beneficially owned by such pct'son ot'olhel'equity secrtlities
                of the Company;

                knowingly take any action that would make any repl'esentation or watranty of such person set forth in tlie Rollovel Agl'eement ulltlxe or
                iucorlect or have tl're ellect ofpreventing, disabling, ol delaying such persotr frotn perfortring any ofhis, her, ol'ils obligations under the
                Rollover Agreenrent; or

                aglee (whether or not in writing) to take any   ofthe loregoing actions.

            In addition. each of Filst Profit, Mr. Yao, Mr. Chen ol Mr'. Kan also agreed, arllong othet'thirlgs

                priol to the Ellective Tirre, not to knorvingly take any action that would make any repl'esentation ol walanty of such shareholclet'
                contained in the Rollover Agreement uutnle or incollect ol which would otherwise adversely affect the perfot'urance by such shareholder
                of its obligations untler the Rollover Agreetnenl;


                benetrcially os,ned by such shaleholder (including without limilation any rights undel Section 238 of the Cayrran Islands Conrpanies
                Larv) prior to the Ef1'cctive Time,




                civil. crintinal. aclrlinistrativc or investigativc. rrising out ofthe tax Iiabilitics dcsclibed undel the iblegoing clausc   (a).


            The Rollorcr;\grccrtrcnl u'illtc'r'nrinalc irnnrediately upon the valid tcrnrination of the melger Agreerttcrtt.


                                                                                     66




https://www.sec.gov/Archivesledgarldalal149S744lO00114420416108643lv442417 ex99a1.htm                                                                         81t219
9t11t2019                 Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 83exggal.hlm
                                      https://www.sec.gov/Archives/edgar/data/149974410001144204161086431v442417 of 101



  Renrcdics

            The parties to the ttlerger agreelnent nray be entitled to the payrrent of a terr-nination f'ee or the grant of spccific pet'fbrnrance of the terrns of




  (i) all conditions to the obligations ofeach party and conditions to the obligations ofPalent      and Merger Sub (other rhan those conditions that by their.

  Strb have failed to complete the Closing by the date the Closing should have occun'ed, (iii) the debt financing (or, if applicable, the alternative debt
  financing) has been lunded ol will be funded at tbe Closing in accordance with the tenrs thereof, ancl (iv) the Company has in'evocahly confir.lre6 hy
  notice to Parent that ifspecific perfbnnance is granted and the debt financing (or, ifapplicable, the alternative debt linancing) is funded, then the
  Closittg rvill occur. The Company will not be entitled to enforce specially Pareut's obligatit-rn to oorsurnnlate the mergel if the 4ebt financilg has not
  been funded itt the absence olany breach by Parent or Meryer Sub of the merger agreer'lrerlt ol'auy financing clocunrent.

            While the parties may pul'sue both a grant of specific performance (including an injunction and injunctions) and monetary damages until such

  grant of specific pet'fot'mance (including an injunction and injunctions) that results in the Closing anr.l rnonetaly dantages.

            Subject to the equitable remedies the parties may be entitled to as discnssed above, the r.naxir.nurn aggregate liabilities of Parent, on the one

  $28,234,000 and the Cotnpany termination fee of$14,117,000, respectiveiy. and reiniburserrent ofcertain expenses accrued in the event that Company
  or Parent fails to pay the applicable tertnination fee when dne and in accordance with the requirements of the merger agreement, as the case rnay be.

  Intorcsts ofCcrtnin Pcrsons in thc N{crgcr

            In considet'ing the reconttneudation of the Special Conimittee and the Boald witlt respect to tlte mergel', you should be aware that the Buyer

  the Special Committce were awale of such interests and consideled them, among other mattet's. in reaching their decisions to author.ize and approve the
  lrerger agl'eelnent, the plan of nrergel and the consumnation of the transactions conternplated by the nrerger agreerneut, including the 1rerger., and
  rccor.ttr.ttend that tl-re Conlpany's shareholders vote in favor of ar.rthorizing and approvirig the ntetger agrecment, the plal of mer-ger and the
  consummation of the transactions conternplated by the merger agreement, including the mer.get..

  Intcrests o/ the Bryter Group antl Mr. He

            Immediately altel the completion of the nrerger-, the Buyer Gloup and Mr. l-le u,ill beneficially own I 007ir of the equity interests in tlre
  sulviving colr'rpany.

            Each rleurber of the Buyer Group and Mr. I-le    will directly or indireclly cnjoy   the bcncflts   frtnt   arry f'nture earnings and growth of the




  rcspective investments in the Cotrpany.




                                                                                  67




https://www.sec.gov/Archives/edgar/data/149974410001144204161086431v442417              exggal.htm                                                                821219
9t11t2019                 Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 84ex99a1.htm
                                     https://www.sec.gov/Archivesledgarldalal1499744l000114420416109643lv442417 of 101



  Tt'autmant   tl    shurcs untl Contpuut,Oplion.s Hald bv Dircctor.s und Execulitte OlJicat's

            At the Efl'ective Tilne, the Cortrpany will terminate the Cornpany's Share Incentive Platrs, tenninate all relevant itward agrecttrcnts applicablc


            At the Etl'ective Time, each vested Company Option that remains outstanding inrrnediately plior to the Effective Tirne rvill be cancelled in
  exchange fbr the light to leceive from the sut'viving courpany or one ofits subsidiaries, as soon as practicable aftel the E,ffective Tinie. cash in the
  amount eclual ro lhe procluct of (a) the numbel of Shares underlying such Company Option multiplied by (b) the excess, if any, of $ I .34 over lhe
  exelcise plice payable per Shale ofsuch Company Option. Ifthe exercise plice per Share ofany such Company Option is equal to or greater than
  $ 1.34, such Con.rpany Option will be cancelled for no considelation. At the Effective Time, each uuvested Corrpatty Option will be cancelled for no
  consideralion.

          As olthe date of this ploxy statement, Ms. Yu, Mr. Li and Mr. Yao collectively and beneficially own 35.5% issued and outstanditig Shares,
  represenling approxinrately 83.6% ofthe totaI number ofvotes represented by the issued and outstarrding Shares. All such Sliales beneficially owned by
  Ms. Yu, Mr'. Li and Mr', Yao, excluding Shales underlying any vested Company Options held by such persons, will be cancelled in the rnerger and will

  cash paynrenrs rl'rar Ms. Yu, Mr'.    Li and Mr'. Yao r.nay receive in respect of their Shares and vested Company Options is apploxinrately $10.7 million in
  the aggregartc.

            As of the clate of this proxy statement, the dilectols and executive officers of the Company (as set forlh in "Seculity Ownership of Certain
  Bcncficial Or,vners and Managernent of the Company" beginning on page 106), as a group (other than Ms. Yu, Mr. Li and Mr. Yao), beneficially own
  outstanding and vested Cornpany Options to purchase an aggregate of 441,125 Shares issued pursuant to the Share lnceritive Plans. Afier the
  con-rpletion of the merger, the tnaximum arnount of cash payments oul directors and executive officet's (othel than Ms. Yu, Mt'. Li and Mt'. Yao) may
  receive in respcct of their Shares and vested Company Options is apploximately $0.2 million in the aggregalc.

            The table below sets forth, as ofthe date ofthis ploxy statement, for each ofthe Courpany's directors and executive officels

                     the numbel of Shales owned and the number of Shales (othel than any Rollovel Shales) owned;

                     the cash payment that   will   be rnade in respect of the Shares (other than any Rollover Shares) at the Effective Time;

                     the nurnbcr of Shales underlying the Cornpany Options held by such person (including only vestecl Company Options with exercise prtce
                     Iowel than the $1.34 pel Share lrelger consideration) and the exercise plice payable pel Share for such Cornpany Options;

                     the caslr paynrent that will be made in lespect of the vested Cornpany Options held by such person following the Eflective Tinre;

                     thc tolal cash payment that will be made in lespect of the outstanding Shares (other than any Rollover Shales) and veslecl Corttpany
                     Options held by such person.

                                                                              Shares                             Company Oplion5 (l)
                                                                  Shares        Cash Payment
                                                               Beneticially       Therelbr
                                                                 Olvncd          (Excluding                                                Cash          Total
                                                               (Excluding         Rollover                                               Pavnrent        Cash
  Nanres ol' Dircctors and                                       Rollovcr          Sh ares)          Shares         Exercise Price       Thcrelbr      Pal,ments
    llrcculivc Olliccrs                                          Shares)              ($)          Undcrl),ing        ($/Share)             ($)
  Pcgr:y Yu    YLr
  (iuoqing Li                                                                                        10,155,710       0.065   -   0.93    9.919.671      9.919.677
  RLrhr llons    l-Lr                                                                                    50.000                   093        20.500         20,500
  Kc Zhirng                                                                                             100.000                   0.93       4l ,000       4t    .000



                                                                                       68




https.iiwww.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417                    ex99a1.htm                                                         83t219
9t11t2019                      Case 1:16-cv-08759-KPF            Document 79-3 Filed 09/12/19 Page 85exggal.htm
                                          hitps://www.sec.gov/Archivesledgarldalal1499744100011442041610B643/v442417 of 101



                                                                            Shares                                Conr                     ns   (l)
                                                                Shal cs        Caslr Payllrclrl
                                                             Benelicially        Therelbr
                                                                Owned            (Excluding                                                             Cash            'lbtal
                                                              (Excluding          Rollover                                                            Payment           Cash
  Names of Directors and                                       Rollovcr              Sharcs)             Shares      Exercise Price                   Therefor        Payments
    Executive Officers                                          Shares)                ($)         Underlying          ($/Share)                         ($)             ($)
  Xiaolong Li                                                                                               50,000                    0.93                   20,500       20,500
  Danqian Yao                                                                                              850,000       0.065   -   0.822               7   45,550      745,550
  Yue Wang                                                                                                 241 125        0.822          0.93            120,461         t20,461
  All dilectors      and executive officers as a group                                               13,r21,895                                                       j9227_,683.
                                                                                                                          0.065      -   0.93         10,927,688

  (l)        Exclude Company Options that have an exercise price equal to ol greater than the $1.34 per Shale merger consideration

  I n denni/i cati   on   an   d   I n suran c e


             Pursuant to tlie merger agreement, it has been agreecl, arnong other provisions, that:

                     The tnemorandum and afticles of association of the surviving col'npany will contain provisions no less favorable with respect to
                     exculpation and indemnification than are set forth in the rnernorandum and alticles of association of the Cornpany as in effect on tl're date
                     of the merger agreement, and Parent shall cause such provisions not to be amended, repealed or otheru/ise modified for a period of six
                     )'ears fi'onl the Effective Timc irr any nronncl'thnt would affcct advclscly tlrc lights thclcundel of individuals who, at ur priur tu tlc
                     Effective Time, were directors, officers, ernployees, fiduciaries or agents of the Company, unless such modification shall be required by
                     law. -Ftom and altel the Elt'ective Time, any agleement of any of persons covered by the current directors'and officers' liability insuLance
                     policies with the Company or ariy of its subsidiaries legarding exculpation or irrderrnification of liability shall be assumed by the
                     sulviving company, shall survive the nrerger and shall continue in full lbrce and ei'f-ect in accordance with and subject to its telms, ar-rd
                     durirlg the period of six years ft'om the Effective Tirne, such indemnificatiou agl'eemeuts shall not be atnended, repealed or othenvise in
                     any nlanner that would adversely affect the rights ofsuclr indenrnified parties thereunder.

                     The surviving corxpany shall, and Parent shall cause the surviving contpany to, ntaintain in effect for six years from the Effective Tinte,                   if
                     available, the current directors' and officers' liability insurance policies rnaintained by the Cornpany with respect to matters occuning
                     prior to the Effective Tirne, including acts or omissions occulring in connection with the merger agl'eement and the consurnmation of the
                     transactions contemplated by the rnerger agreement; provided, however, that the surviving colnpany rnay substitute therefor policies of at
                     least the same coverage containing terrls and oonditions that are no less f-avorable to tlre indemnified parlies, and provided, further, that in
                     Ilo event shall the sulviving company be required to expend more than an amoultt pel'yeal'equal to 30002 of cun'ent annual pren-riurns paid
                     by the Corr-rpany for such insut'ance. In addition, the Conrpany nray ancl, al Parcnt's recluest, the Company shall, pulchase a six-year'"lail"
                     pl'epaid policy priol to the Ef'f'ective Titre on temrs and conditions no less advantagcous to the indernnified patlies than the existing
                     directors' and officers' liability insurance uraintained by the Conrpany.

                     Ft'om and aftcr the Eifective Tirne until the sixth anniversary of the Eftective Tinre . thc surviving company will comply with all of its
                     obligations, and will calrse its subsidiaries to comply with their respcctive obligations to inclcrnnily and hold halnrless (including any

                     (including reasonable attolxeys' fees and expcnses), judglnents, llnes. losses, claims, dantages, liabilities and alr.rounts paid in settlemelt




                     capacity as a director ol an olllcer ol-the C-onrpany or rny ol-its subsidiarics.


                                                                                        (r9




https://www.sec.gov/Archivesledgarldalal1499744l0O0114420416108643tv442417 ex99a1.htm                                                                                            841219
9t11t2019                    Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 86ex99a1.htm
                                        https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



  Tha Spcr: iu I Conrnr i ttee


               OnJuly l0,20l5,lheBoardestablishedaSpecial Cornrnitteetoconsiderlheproposal fl'orrthe BuyerGror,rpandtotal<eanyactionsitdeerrs
  applopriate to assess the lairness and viability ofsuch ploposal. The Special Comnrittee is corrposed ofthree independent directors, Ms. Ruby Rong



  holder.s other than        (i) the dilector's leceipt of board compensation in the oldinaly course, (ii) Special Committee members' compensation in connection
  r.r,itli its evaluatiori   of the rnerger (which is not contirlgent upon the courpletion of the urerger ol the Special Comrnittee's or the Board's

  place any linritations on tlie authority of the Special Committee regalding its investigation and evaluation of the rlterger.

            The Company has compensated the membels of the Special Committee iu exchange for theil service itr such capacity at a rate of $ 1 0,000 per
  rronrh, whicli rnust not exceed $50,000 in aggregate, for each of the members of the Special Comrnittee (or, in the case of the chairperson of the Special
  Comrrrittee, at a 1at€ of $15,000 per rnonth, which must not exceed $100,000 in the agglegate) (the payment of which is not contingent upon the
  corrrpletion of the rnelger ol' the Special Committee's or the Board's t'ecommendation of the merger').

  Po.sition ivilh the Sut'viving Contpcuqt

            The clirectors of Melger Sub irnrnediately prior to the Effective Time will become the directors of the stuviving colnpany unless otherwise
  detelt-ri1ed by Parelt prior to the Effective Time. It is anticipated that, after the consnntntation ofthe ltterger, the cxisting execrttive officers ofthe
  Cornpany will hold positions with the surviving company that are substantially similar to their cutreut positions.

  Related Party Transactions

  Tran.sactions        with First Pro/it

           On August l8 and Septenrber 26,2011, First Plofit and the Cornpany ente rcd into two nominee shareholder agl'celtlents, ptu'stlant to which
  Filst P1ofit agleed to hold 492,500 Class A common shares as nominee shaleholder fbl and on behalf of pelsons to be de signated by the Compauy.

  nominee shareholder to any person that rnay be designated by the Cornpany to receive suclt shares tis share incentive arvards in exchange for services
  rendered to the Company by such person. First Profit is required not to trarlsl-er or othetwise dispose of the shares that it holds as nontinee shareholder
  excelrt at the request of the Cornpany. As of the date of this proxy statement, First Profit holds an aggregate of 300,425 Class A coltlmon shares as
  nonrinee shareholder', of which I 64,000, 46,425 and 90,000 Class A comtron shares ate held for and on behalf of Mr'. Yao, Mr'. Cherr and othet' persons
  to be designated by the Company to receive Class A common shales pursuaut to shal'e iucentive arvat'ds, respectively.

  Ot h cr Rc   I   uted Part)' Tra n suc tion.s

               For a description ofrelated party transactions for the years ended Decernber 31,2014 and 2015, see "ltenr 7. Ma.ior Shareholders and Related



  anrrual report.




  rralsacrion ol series olsimilar tlansactior.rs rvith that person) excccding S60,000 u'itlr any trctrtbcr ol'thc Buycl Cioup.


                                                                                     70




https://www.sec.gov/Archivesledgarldalal1499744lO00114420416108643lv442417 ex99a1,htm                                                                           85t219
9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 87exggal.htm
                                  https://www.sec.gov/Archivesledgarldalal14997441000114420416108643/v442417 of 101



  Fees and Expenses

           Fees and expenses incurred or to be incurred by the Conrpany and thc Buyer Group in connection with the lnelger are estimated at the datc            of
  this proxy statenent and set folth in the table below. Such l-ees are subject to change pending completion of the mer.ger.


                                                                 Description                                                                        Anrount

  Legal fees and   expenses                                                                                                                    $

  Financial advisory fees and expelrses                                                                                                        S


  Special Cornmittee   fees                                                                                                                    $

  Miscellaneous (including printing, filing fees, and mailing   costs)                                                                         $

    Total                                                                                                                                     $

           These expenses will not leduce the nrerger considelation to be received by the Company shareholders. Ifthe merger is completed, the pafty
  incurring any costs and expenses in connection with the nrerger and the nrerger agreenent will pay those costs and expenses.

  Voting by the Supporting Shareholders at the Extraordinarv General Meeting

           Prtrsttant to the Sr"rpport Agreeurent, the Suppolting Shareholders have agreed to vote all of the Shares (including Class A common slrares
  represented by ADSs) thev beneficially own in favor of lhe authot'izalion and approval of fhe nrerger agrffnment, the plan of melger and the transactions
  contemplated by the merger agreelltent, including the rnergeq at the extraordinary general rneeting of shaleholders of the Cor11pany. As of the Share
  record date, we expect that the Supporting Shareholders as a group will beneficially own, in the aggregate,
                                                                                                                  _issued          arrd outstanding Class A
  col11l11onshares(includingClassAcotltntorrshareslepresentedbyADSs)and-ClassBcommol,Ishares,whichrepl.esentsapproxin-rately
              % of the total issued and outstanding Shales and    approxirrately                  % of the total number of votes representecl by the issued ancl
  outstanding Shares.

  Litigation Related to the Merger

            The Cornpany is not awat'e of any lawsuit that challenges the rnerger, the merger agreement or any of the transactions conternplated thereby.

  Accounting Treatment of the Merger

           The merger is expected to be accounted fbr', at histolical cost, as a nrelger of entities under comrlon contt'ol in accoldance with     Accolnting
  Standalds Codification 805-50, "Business Conrbinations-Related Issues."

  Regulatory Matters

            The Company does not believe that any tnatet'ial l'ederal or state regulatory approvals, filings or notices at'e required in connection rvith the

  suppofiing docutnentation as specified in the CICL) rvith the Registrar ol'Conrpanies ollhe Cayrnan Islands and, in the evelt the merger becor.les

  the plan of rrerger, and notification of the mergel being publishecl in thc'Cayntan Islrncis Govenlntelt Cazette.



                                                                                '7t




https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643tv442417 exggal.htm                                                                         861219
9t11t2019
                       Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 88ex99a1.htm
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



  Dissentcr Rights

             Please see "Dissenter Rights" beginning on page 100.

  Material U.S. Federal Income Tax Consequences

            The following is a general discussion of material U.S. fedelal incorle tax consequences to U.S. Holders (as defined below) of the exchange of
  Shares    fol cash pursuant to the merger agreement. Forpurposes of this discussion, except as otherwise noted, refet'ences to Slrat'es include ownelship
  intelests in Shares through ADSs. This discussion is based on the U.S. Internal Reventte Code of 1986, as amended (the "Code"), final and terrpot'aly
  U.S. Tleasury Regulations promulgated thereunder', the income tax treaty between the United States and the PRC (the "Treaty"), administrative
  pronogncernents, andjudicial decisions as ofthe date hereof, all ofwhich are subject to change, possibly on a relroactive basis, and to dil-l'ering
  intelpletation, which may result in U.S. federal income tax consequences diffelent ft'onr those described below This discussion is not binding on the
  IRS, and the IRS or a court, in the event ofan IRS dispute, may challenge any ofthe conclusions set folth belorv.

            This discussion does not address any U.S. federal estate, gift, or other non-income tax, or any state, local, or non-U.S. tax consequences ofthe
  mergel'. This discussion is a suurmary lor genelal information purposes only and does not considel all aspects of U.S. federal income taxation that n-ray

  including (i) holders that are banks, financial institutions, or insulance conrpanies; regulated investuent companies, mutual funds, or real estate
  ilvestrnent tnrsts; brokers or dealers in securities or currencies or traders in securities that elect to apply a tnark-to-market acconnting tnethod; or tax-
  exempt organizations, (ii) holders that own Shares as palt ofa straddle, hedge, conshuctive sale, conversion tt'ansaction, or other integlated investment,



  expatriates, (vii) holders that ale subject to altemative minimum tax, (viii) holders that actually or constructively own 10% or rlore of out' voting stock,
  (ix) S coryolations, or (x) partnerships or other entities classified as partnelships for U.S. fedelal incorne tax purlloses. This discussion assumes tltat
  Shares ale helcl as capital assets within the meaning of Section l22l of tlre Code (generally, propefty held for investrnent) at all relevant tirnes. This
  discussion applies only to U.S. Holders who completely tet'nlinate their interest in thb Company following the metger, whethel such interest is held
  directly or indilectly, including by application of attribution rules fbr U.S. lederal incorre tax purposes. Attribution rules may apply, e.g., if such U.S.
  Holder holds interests ip the Company indilectly through an interest owned by a family membet'(subject to certaiti exceptions and elective procedules)
  or a partnelship or other related entity.

            As used herein, a "U.S. Holder" is any beneficial owner of Shales that is (i) an individual citizen or resident of the United States for U.S.
  federal income tax purposes, (ii) a corporation (ol other entity tleated as a cotporation fol U.S. fedelal income tax purposes) created or orgauized ttnder
  the larvs of the United States, any state thereol, or the District of Columbia, (iii) an estate the inconre of which is subject to U.S. federal income taxation
  regardless of its source or' (iv) a trust which (a) is subject to the primary julisdiction of a conrt rvithin the United States and fol which otle or mot'e U.S.
  persons have authority to control all substantial decisions, or (b) has a valid electiort in elfecl undel applicable U.S. Treasury Regulations to be tleated
  as a U.S. person for U.S. fedelal income tax purposes.


             If a partnership (including any entity classified   as a partnership   for U.S. f'ederal incornc tax purposes) is   a   beneficial owner of Shares, the U.S.

  U.S. Ilolder that is a partner of a partnership holding Shares is ulged to consull its own tax advisot'.

       ALL HOLDERS OF SHARES SHOULD CONSULT THEIR TAX ADVISORS REGARDING THE SPECIFIC TAX
  CONSEQUENCES OF THE lVIERGEIT IN LIGHT OF THEIR PARTICULAIT SITUATIONS. INCLUDING THE APPLICABILITY AND
  EFFECT OF U.S. FEDERAI,, STATE, I,OCAL, NON-U.S. AND OTHER LAWS.

  Conseclucnces o/'Participation in the    Ma'go'or   an Etcrci.se o/ Dissanter Rights




  cxchanged is greatel thzrn orre year at the Eflective Tinrc.


                                                                                      '72




https://www.sec.gov/Archivesledgarldalal14S9744l000114420416108643lv442417 ex99a1.htm                                                                                87   t219
 9t11t2019             Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 89exggal.hlm
                                  https://www.sec.gov/Archives/edgar/data/149974410001144204161086431v442417 of 101




  block of Shales.

           Any gain or loss recognizedby a U.S. Holder rvill upon the disposition of the Shares generally be treated as U.S. sonr.ce gain or loss and
  generally will be treated as "passive" gaiu ol loss lor U.S. lbreign tax credit purposes. However, in the evelt that we a1e deeped to be a PRC 'l.esident
  enterprise" ttnder PRC tax law and gain fiorn tlre disposition olshares is legarded as gain sourced from the PRC and is subject to tax i1 the PRC
  (Please see "-Material PRC Income Tax Consequences") or a U.S. Holder is subject to PRC income tax pursuant to Cilcular 698 or.Bulletin 7 (as
  desclibed below under "-Matelial PRC Income Tax Consequences"), such U.S. Holder may be eligible to elect to treat such gain as pllC sourcc gain
  under the Treaty. If we are not eligible ibr the benefits of the Treaty or the U.S. Holcler fails to make the election to treat a1y gain as pRC sourcc. tSen
  the U.S. holder rnay not be able to use the foleign tax credit arising from any PRC tax imposed on the exchange of Shales pul'suant tg tle lrer.gcr ulless
  such credit can be applied (snbject to applicable lirritations) against tax due on other incoure treated as derived frorn non-U.S. sources. U.S. I,lolders are
  urged to consult their tax advisors regalding the tax consequences ifPRC tax is imposed on gain on a disposition ofthe S6ar.es, inclucling the
  availability ofthe foreign tax credit rrnder their parliculrr circuurstances,

  Passive Foreign htvestment Company

            Based on the quarterly average valuation ofour assets, including goodwill for the taxable year ended on Decernber, 31,2015,we believe that
  we wele not a passive foreign investmeltt conrpany or' "PFIC" fol our taxable year ended December 31,2015 and we do not expect to be a PFIC in the
  crurent taxable year. However, becattse PFIC stalus is a facl-intensive determination made on an annual basis and clependent on the colnpositiol ofour

  assuralruc that we ltavc ttttt bcen a PFIC in pfiol years ol tliat we rvill not be a PllU lbr 2U16. -Further, lt'we were a PltC in any pr.eviols taxable year
  during which a U.S. Holder helcl Shares or ADSs, the pFIC r.ules will generally applv to such U.S. Ijolder, In adclition, although the law in this r",gar.d is
  uncleat, we tl'eat Dangdang Kewen as being owned by us fbl U.S. federal income tax puryoses, not only because we retain colrtrol over.its managertrent
  decisions but also because we retaiu the ecouomic risks and rewalds of Dangdang Kewen. If it wele cleterminecl, however., that we are not the owner of
  Dangdang Kewetr for U,S. federal incotre tax ptlrposes, rve rvould be lnore likely to be treated as a PFIC for lhe currelt taxable year ancl prior taxable
  yeafs.

            In genelal, we will be classified as a PFIC in any taxable yeal ifeither (a) the avelage quarlerly value ofour gross assets that produce passiye
  income or ale held for the production ofpassive income is at least 50% ofthe avel'age quarterly value ofoul total gross assets (the "asset test") or.(b) at
  least'75Yo of out'gross incolne fol the taxable year is passive irrcome (such as certain diviclends, intelest or loyalties). For this pglpose, we will be
  treated as owning our proporlionate share ofthe assets and earning oul ploportionate share ofthe incorne in any other col.poration in ivhich we own.

  debt instrurnents or bank deposits that arc readily convertible into cash will generally count as plo<.lucing passive inconte or held for the prodlction    o1'
  passive income, and (b) the total value ofour assets is calculatcd based on our malket capitalization.

             If we are a PFIC fbr the current taxable year or have   been a PFIC during any      prior year in which a U.S. Holder held Shares and the U.S.
  Holdel has llot Inade a valid rnark-to-rrarkct election, any gain recognized by      a U.S.   Holder on the disposition of a Share generally (a) wolld bc




  accllles at the rate for undcrpayntcnts ol-taxes u,oulcl be irnposccl on thc resulling tax allocatccl to such pet-iod.




  an ecluity intelest in a PFIC   litr U.S. I'cdcral income tax purposcs.


                                                                                  7i




https://www.sec.gov/Archives/ed}ar1da|a1149974410001144204161086431v442417               exggal.htm                                                           BBl219
9t11t2019
                                     Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 90ex99a1.htm
                                                 htips://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



           We {iil not, and do not, intend to plovide the infbrrration that U.S. Holdcrs rvould need to make a qualified electing fund election                         fbl    the
  current taxable year, and as such, the qualified electing fund clection has nol beetr. and will not be, available to U.S. Holdels.

                   If    rve are a PFIC for the culrent taxable year or have been a PFIC during any priol year in which a U.S. Holdel held Shares, a U.S. Holder



  applicable taxable year. The PFIC rules are cornplex, and each U.S. Holder should consult its own tax advisors t'egarding the applicable consequerlces
  of the rnerger to such U.S. Holder if we are a PFIC or lrave been a PFIC during any prior year in which a U.S. Holder held Shales.

  I nfo rnt   a   /i   on Rep o rt   in g a n   d   Ba   ckup lili   t   h h o Id i n   g

                   A U.S. Holder may be subject, undel'certain circumstances, to inforn.ration reporting and backup withholding with respect to the amount of
  cash received in the merger. Under the backupwithholding rules, a U.S. Holdel may be subject to backup withholding unless the U.S. Holder is an
  exempt lecipient and, when requiled, demonstrates this fact or provides a taxpayer identification number, makes cettain certificatiotrs on an IRS Fonn
  W-9, and otherwise complies with the applicable requirements. A U.S. Holder that does not provide its cotrect taxpayer identification number uray also
  be subject to penalties imposed by the IRS.

           Backup withholding is not an additional tax and any amounts withheld undel the backup withholding rules rlay be refunded ol credited against
  aU.S. Flolder's U.S. federal incorne tax liability, if any, provided that the required procedures are followed. U.S. Flolders should consult their tax
  advisols as to their qualification for exemption from backup withholding and the procedure for obtaining such an exemption.

            Cer.tail U.S. Holders may be required to reporl information with lespect to theil investmeut in our Shares not held through a custodial accottnt
  with a U.S. filancial institution to the IRS. U.S. Holdels that al'e requiled to submit such inforrnation to the IRS and fail to do so ale subject to
  penalties, and such failure may suspend the running olthe statute of limitations peliod on the U.S. Holder's tax rettlrn fol the applicable taxable year.
  U.S, Holders should consult tlieir tax advisols legarding their reporting obligation with lespect to the disposition oftheil Shales.

  Medicare Tax

                       A U.S. Holder that is an individual ol'estate, or a trust that does not fall into   a special class of tntsts that is exernpt fi'om sttch tax,   will   be


  trust) for the relevant taxable yeal and (ii) the excess ofsuch holder's rnodified adjusted gross incotne fot the taxable year over a certain threshold
  (which in the case of individuals will be between $125,000 and $250,000, depenc'ling on the individual's circutnstances). A U.S. Holder's net
  investment incone will generally include gains fi'orn the sale ol'other disposition of capital assets suclt as the Shares. U.S. Holders that ale individuals,
  estates or trusts should consult their tax advisols regarding the effect, ifany, ofthis tax on lheil ownership and disposition ofShares, including ifwe are
  a PFIC.


  Material PRC Income Tax Consequences

                       Under the EIT Law, which took effect onJannaly 1,2008, entelplises cstablished outside of China whose "de facto marlagement bodies" ale




                                                                                             14




https.//www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 ex99a1.htm                                                                                                891219
9t11t2019             Case 1:16-cv-08759-KPF            Document 79-3 44100011442041
                                 https://www.sec.gov/Archives/edgar/data/14997 Filed 09/12/19     Page
                                                                                          61 08643/v4 4241791  of 101
                                                                                                            _exggal .htm




  should be consideled a resident entetprise. then the gain lecognized orr the receipt of cash for the Company's Shares or ADSs by rhe holders of such
  ADSs or Shares that are not PRC tax residents cottld be treated as PRC-sonrce income tlrat would be subject to PRC incoure tax ilr a rate of l0o% in the
  case ofnon-t'esident enterprises or20oh in the case ofindividuals (subject to applicable tax h'eaty relief, ifany).


          In addition, under lhe Circulal on Stlenglhening the Adrninistration of Enterprise Income Tax on Non-resident Enterprises' Eqr-rity Tratrsf'er
  Income ("Circular' 698") issued by the State Administlation of Taxation, which became effective as of January l, 2008, the Circular Concerling Various

  ellective as olApril   1, 2011, and the Bulletiu on Certain Issues Relating to Indirect Transf'er of Assets by Non-r'esident Enterplises ("Bllletin 7") issued
  by the State Administration of Taxation, which bccamc cffcctivc on Fcbruary 3,2015, if any non-resident enterprise trarlsfers equity of a lesidelt
  enterprise, the rton-resident entel'prise rray be subject to a l0% PRC income tax on the gain from such equity transfer. In adclition. if a non-PRC




  obligated to pay for the transfer is obligated to withhold the applicable taxes.If PRC tax autholities were to invoke Circular 698 or Bulletin 7 and
  irnpose tax on the receipt of considelation fbr Shares or ADSs, then any gain recognized on the receipt of consideration for suclr Shares or ADSs
  pursuant to the lnerger by the Cornpany's shareholders who are non-PRC resident entetprises could be treated as PRC-source ilcome and tl-rus be
  sr"rbject to PRC income lax at a rate of l0% (subjecl to applicable treaty relief). Parent is entitled under the rllerger agreement to u,itlrhold any rax
  arising in relation to filings requiled by Circular 698 ol Bulletin 7. Neither Parent nor Merger Sub intends to withhold any PRC taxes on the
  consideratiotl provided to non-PRC lesident shareholders of the Company rn connectron wrth the lltel'ger.

            You should consttlt your own tax advisol fbr a full understanding of tl.le tax consequences of the ruetger to you, including any PRC tax
  consequences.


  Material Cayman Islands Tax Consequcnces

           The Caynran Islands currently has no fonn ofinconre, corporate or capital gains tax and no estate duty, inheritance lax or gifl tax. No taxes,
  fees or chatgeswill payable (either by direct assessment ol withholding) to the government or other taxilg autholity in the Caynran Islands under the
  laws of the Caytnan lslands in respect of the ltlerger or the receipt of cash for Shares and ADSs under-the terms of the nterger. This is sub.ject to the



  to register the plan of nrcrgcr and (iii) f-ees will be payable to the Cayrnan Islands Govelntnent Gazette Office to publish the rrotice o1'lhc nrerger in the
  Ca1'man Iolando Gor.crnncl'rt Gozcttc.



                                                                                75




https://www.sec.gov/Archives/ed}ar1da|a1149974410001144204161086431v442417            exggal.htm                                                              90t219
911112019
                        Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 92ex99a'l
                                   https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101
                                                                                                                  .htm




                                          MARKET PRICE OF TI'IE        ADSS,   DIVIDENDS AND OTHER I{ATTERS

  Market Price of the ADSS

            The following table provides the high ancl low sales plices for the ADSs replesented by Class A coutnorr shares oltlre Cornpany on the NYSE
  under the syrrbol  "DANG" fbl the periods indicated:

                                                                                                                   Sales Price Per ADS
                                                                                                                          (in $)
                                                                                                             High                  Low
  2014
      First quarter'                                                                                                  19.05               8.57
      Second quarter                                                                                                  15.00               8.92
      Thild qualter                                                                                                   16.42              ll.r6
      Fourth quartel'                                                                                                 13.44               8.52
  2015
       First quarter                                                                                                   9.78               7.49
       Second quarter                                                                                                 11.50               8.06
       Thild quarter'                                                                                                  9.10               5.s6
      Fourth quarter                                                                                                   7.56               5.84
  2016
                                                                                                                       '7.29              5.85
      First quarter'
      Second quarler (through June I 6, 20 I 6)                                                                        't.69              5.3l

           On July 8, 2015, the last trading day in'rrnecliately prior to tlre Conrpany's anrroutrcement on July 9,2015 that it had received a going-private
  proposal, the leported closing price of the ADSs on the NYSE was S6.51 pel ADS. The met'ger consideration of $ L34 pel Shale, or' $6.70 pel ADS,

  statement, the high and lorv reported sales prices of the ADSs wele $6.07 and $5.94, respectively. You at'e urged to obtain a current mat'ket ltrice
  quotation for your Shares in connection with voting your Shares.

  Dividend Policy

           The Conrpany did not declare or pay any dividerids in2014,201 5 or 201 6 through the date ofthis proxy staternent to its shareholders. The
  Company does not have any plesent plan to pay auy cash dividends or-r its common shares in the foleseeable future. The Company currently intends to
  retain most, if not all, of the Con-rpany's available firncls and any luture earnings to operate and expand its busirress.

          Undel the telms and conditions of the melger agreelneut, the Company is not permitted to pay any dividends or reput'chase any of the Shares
  pending consur.rrrr.rzrtion ol the nrelger'.




  the Shales, if any. r'vill be paid in U.S. dollars.




  non-PRC shaleholders. providcd tlrat such rron-PR(l sharcholdcrs arc not classilled as rcsident enterltt'ises.


                                                                               76




https://www.sec.gov/Archives/edgar1da\a|14997441000114420416108643lv4424.17          ex99a1.htm                                                           911219
9111t2019                Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 93exg9a1
                                    https://www.sec.gov/Archives/edlar1da|al14997441000114420416108643/v442417 of 101
                                                                                                                   .htm




                                                       THE EXTRAORDINARY GENERAL MEETING


  exlraordinar.t' gene ral neeting described below.

  Datc, Tinre and Placc of the Extraordinary General l\{eeting

           The extraordinaly general tneeting of shareholders of E-Cornurelce China Dangdang lnc. (the "Cornpany") will be held ofl
                                                                                                                                        _,         2016, al
  [10:00 a.rn.] (Beqing Time) at the Cornpany's office at 2llF,Iir"rgAn Cer.rter, No. 8 Nolth Thir<l Ring Road Easr, Chaoyang District, Beijing 100028,
  People's Republic of China.

  Proposals to be Considcrcd at thc Extraordinary General Meeting

             At the meeting, you rvill be asked to consider.and vote upon:

                 as special resolutions:


          THAT the agreerrrent and plan of metger, dated as of May 28, 2016 (the "nrerger agreemenr"), among the Conrpany, Dangdang Holding
  Cornpany Limited, an exenrpted company with limited liability incorporated under the laws of the Cayrnan Islands ("Parent") and Dangdang Merger
  Cornpany Liniited, an exempted compalty with limited liability incorporated under the laws of the Cayman Islands and a r,vholly owned subsidiary of




  tlreauthorisedsharecapital oftheCompanyfi'om$l00,000dividedinto548,955,840ClassAconnonsharesand 45l,044,l60ClassBcommonshares
  o1'a par value $0.000 I per share to $ 1 00,000 divided into 1 ,000,000,000 shares with a par value of $0.000 1 each alcl the ane nclqrent a1d restatement of


  ntenroratrdum and articles of association at the effective tirre of the merger, a copy of which is attached as Annex B to the
                                                                                                                                ltlan of mergeq be authorized
  and approved;

          THAT each of the meurbet's of the Special Cornrnittee (as defined below) be authorized to do all things necessaly to give effect to t6e merger
  agreement, the plan of metger and the tlansactions contenrplated by the rlerger agreement, including the nrerger; and

             .   ifnecessary, as an ordinary resolution:

             THA'l'   the extraorclinaly general treeting be adjourned in order to   allow the Cornpany to solicil adclitional ploxics in the event that there are

  meeting.



  each Shale issttcd and outstanding imnrediately prior to the Effective Tinte, other than (a) l3(t,477,925 Shales, copsisrilg of 3,135,840 Class A




                                                                                 17



https://www.sec.gov/Archives/ed}ar1da|a|14997441000114420416108643lv442417                exggal.htm                                                            92t219
9t11t2019
                      Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 94ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



            In addition, at the Etiective Timc, the Conrpany will ternrirrate tlre Conrpany's 2004 Shalc lncentive Plan antl 2010 Share Inccntive Plari, and


  outstanding and unexercised, whethel ot'not vested or exercisable.

           At the Ef'fective Tinre, each vested Company Option that rerrains outstanding irnmediately prior to the Effective Time will be cancelled in
  exchange for the right to receive flom the sulviving cou'lpally ol one ofits subsidiaries, as soon as practicable after the Effective Time, cash irt the
  amount equal to the product of (a) the nurlber ol Shares underlying such Company Option rnultiplied by (b) the excess, if any, of $ I .34 over the
  exelcise price payable per Share ofsuch Company Option. Ifthe exercise plice per Share ofany such Cornpany Option is equal to or gleatel than
  $1.34, such Company Option will be cancelled for no considelation. At the Effective Time, each unvested Company Option will be cancelled for no
  consideratiorr.

  Our Board's Recommendation

           The Boald (other than Ms. Yu and Mr. Li, members of the Buyel Group, who did not attend, participate in ot' vote upon nrattels discussed
  during the Boald meeting, due to their iltterests in the proposed trarrsaction), acting upon the unanimous recornmendation of the Special Comnittee

                detelmined that it was fair'(both substantively and procedulally) to and in the best interests ofthe unaffiliated security holders, and
                declared it advisable, to enter into the merger agreement and tlie transaction agreements;

                autholized and approved the execution, delivery and perforuratrce of the merger agreement, the tt'ansactiou agreetrel'l1s ancl lhe
                consurnmation of the transactious contemplated theleby, including the met'ger; and

                lesolved to direct tliat the authorization and approval of the metger agreoment, the plan of rnerger and the consulrtnalion o1-the

                Company with the recommendation of tlie Board that the shareholders of the Company autholize and approve by way of a special
                resolution the rnerger agreement, the plarr of merger and the consummation of the transactions conternplated thereby, inclttding tlte rnerger

  Quorum

           The presence, in person or by proxy, of shareholders holding not less than one-thild of the voting power' 1'eplesented by the issucd and
  outstanding Shares on the Shat'e recorcl date will constitute a quorum for the extraordinaly general meeting.


                                                                               78




https://www.sec.gov/Archivesledgarldalal14997441000114420416108643lv442417 ex99al.hlm                                                                     931219
9t11t2019              Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 95exggal.htm
                                  https://www.sec.gov/Archivesledgarldalal14997441000114420416108643lv442417 of 101



  Rccord Dates; Shares and ADSs Entitled to Vote


  of nrembet's at thc close of business in the Cayrnan Islands on             2016, the Share record clare fol votiltg at the extraoldinaty geleral meeting. If
  yotl own ADSs    on             2016, the ADS lecord clate (and clo not cancel such ADSs ancl become a legistered holclel of the Shares underlying such
  ADSs as explained below), you cannot vote at the extraordinary genelal rreeting directly, but you rtray instruct the ADS clepositary (as the lrolder of the
  Shares uuderlying the ADSs) oll how to vote the Shat'es underlying youl ADSs. The ADS depositaly rrust receive youl instructious no later thal 5:00
  p.r'n. (New York City Time) on               2016 in order to enstlre your Shares are ploperly voled at tlte extraordinary general l'neetiltg. Altelnatively, if
  yon owll ADSs on the ADS record date, you may vote at the extraordinary general rneeting by cancelling your ADSs (a1d certifying you have not
  instructed. and will not instruct, the ADS depositarv to vote the Shares represented by your ADSs) before                  (New york City Tirne) on
                                                                                                                 _
              2016 and becorning a registered holder ofShares prior to the close ofbusiness in the Cayrran Islands not later than                   2016, the
  Shal'e record date Each outstanding Sharc on thc Sharc tecord date entitles the holder to oue vote lol eaulr Class A cornnlorl shat.e and ten votes fol.


  adjournnrent thereot-. We expect that, as of the Share record date, there rvill be                    issued and outstanding and entitled to vote at the
  extraordinary general meeting. Ifyou have Shares registered in youl nalre on the Share lecorcl ciate, the deadline for you to todge your proxy card ancl
  votc  is-.2016           at      a.nl. (Beijing Tirne). Please see "shareholders and ADS I-lolders Entitlecl to Vote; Voting Materials" below for. additional
  infbrmation. If the merger is not completed, the Company would corrtinue to be a public company in the U.S. and the ADSs woul6 continue to be listed
                             -                                                       --Sliales
  on The Nerv Yolk Stock Exchange ("NYSE'). The Conrpany's Shares are not listed and canrrot be traded on any stock exchange other-tharr the NySE,
  and iu such case only in the fbrm of ADSs. As a result, ifyou have cancelled yourADSs to attencl the extraordinary general rneeting and the rnerger is
  not completed alld you wish to be able to sell your Shat'es on a stock exchange, you would need to deposit your Shares into the Conrpany's American
  depositary shares progratn for the issuance of the coresponding number of ADSs, subject to the tcnls ancl conclitiols of applicable law ancl the ADS
  deposit agleerrrent, including, arxong other things, payment of lelevant fees of the ADS deposira|y fbr the issuance of ADSs (up to $5.00 per. 100 ADSs
  (or poftion rheleo{) issued) and any applicable stock tlanster taxes (rt any) and lelated charges pursuant to the ADS deposit agr.eentent.

  Vote Rcquired

             We catlnot cornplete tlte trerger unless the lnerger agreelrent, the plan of merger and the transactions contellplaled by t|e merger agreelltent,
  including the metger, are authorizcd and approved by the affr'n.rative vote of holders of Shales repr-esenting at least two-thirds of the voting rights of the
  Shales present and voting in pelson ol by ploxy zrs a single class at the shareholders' rneeting (thc "Reqr.risite Corrpany Vote") in accor.dance with
  Section 233(6) of the CllCL. As of the date of this proxy staternent, the Supporting Shareholders beneficially own approxirn ately 35.2o/o of the total
  issued and outstandillg Sltales. rept'esenting approxinrately 83.5% ofthe total number ofvotes rept'esented by the issled and outstanding Shares.
  Pu'srtatrt 1o lhe tenls of tlre Supporl Agreement, the Shares owned by the Suppolting Slrareholders as of the date of the Sgpport Agreemelt and

  couteurplated by the nerger agreement, including the rnerger', at the extraordinary genet'al ll'reetiug of shareholders of the Cornpany.

  Shareholdcrs and ADS Holders Entitled to Vote; Voting Materials

            Only holclels of Shares entered in the registel of nrer.nbels of the Company at the close o{'business on _,              201(r (Cayman lslands Tirne),




  b1'thc Compnul' no lutcr lhun               a.r'11.   oll        2016 (Bci.iitrg Tirrru). Slrarulrultlers carr ulso atterrtl llre cxtraorclinary general meeting and
  vote in persolt.



                                                                                79




https://www.sec.gov/Archives/ed}ar1da|al149974410001144204161086431v442417             exggal .hln't                                                             s41219
9t11t2019             Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 96ex99a1.htm
                                 https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



            Holdels of ADSs as olthc close of bnsiness olr   _,         2016 (New Yolk City Tirne), the ADS rccord date. rvill leceive the tinal ploxy

  fbrnr, i.e., in the fbm.r of ADRs) or these materials will be forwarded to thenr by a third party service provider (in the case of beneficial owners of ADSs
  who do not hold the ADSs in the lorm of ADRs). Holders of ADSs as of the close of business on _,                  2016 (New Yolk City Time) (rvho do not



  an ADS voting instructions card provided by the ADS depositary and returning it in accordance with the instructions printed on it. The ADS depositary
  nlust receive the ADS voting iristr:uctions card no later than _    (New York City Time) or _,           2016. The ADS de'positaly shall endeavor, in so
  far as pt'acticable, to vote or cause to be voted the Class A comrnon shal'es represented by ADSs in accordance rvith your voting instructions.

           The ADS depositary has advised us that, pursuant to Section 4.07 of the Depositary Agreement, it lvill not vote or attenlpt to exercise the right
  to vote any Shares other than in accordance with signed voting instructions from the relevant ADS holder and, accoldingly, Class A common shares
  represented by ADSs fol which no tin.rely voting instlr.rctions are received by the ADS Depositary will not be voted. If you hold yoLrr ADSs in a

  you wish to vote.

             Holdels of ADSs nray vote at the extlaordinary general meeting if they cancel tlreir ADSs and become a holdel of Shares by the close of
  business ofl _,          2016 (Caynran Islands Tirne). ADS holders wanting to cancel their ADSs need to nrake arrarrgenrerlts to deliver their ADSs to
  the ADS depositary fbr cancellation  before             (New York City Time) or    _,          201 6 togetlrer with (a) delivery instructions for the
  corresponding Shares (narne and address ofperson who will be the registered holder ofShales), (b) payrnent ofthe ADS cancellation fees (up to $5.00
  per' 1 00 ADSs (ol portion thereof) to be cancelled), up to $0.02 per ADS depositary services fees and any applicable taxes. and (c) a certificalion that
  you held the ADS as of the ADS lecord date and you have not given, and will not give, voting instluctions to the ADS depositaly as to the ADSs being
  cancelled or have given voting instructions to the ADS depositary as to the ADSs being cancelled but undertake l'lot to vote the corresponding Shares at

  to find out wlrat actions they need to take to instruct the bloker, bank or otlrel nominee to cancel the ADSs on their behall.

          Persons holding ADSs in a brol<erage, bank or nor.ninee account should consult witlr tlreir broker, bank or other nor.r.rinee to obtain directions
  on how to plovide such broker', bank ol othel'uominee with inshuctions on how to vote their ADSs.

           Each ADS represents flve Class A cornmon shares of the Cornpany. As of _,         2016, there were _     ADSs outstanding; subject to the
  cancellation plocedures described above, none ofthe holdels ofthese ADSs may vote in person at the extraordinary general meeting.

           Pelsons who have acquired Shares and whose nanres ale entered in the Conrpany's register ofmembers before the close ofbusrness on
             2016 (Cayman Islands Tirne) will receive the proxy form (including the voting rnaterial) befole the extraordinary genelal ueetirrg, and
  persons wbo are ADS holders as ol'the close of business on      _,     2016 (New York City Tirne) will receive the ADS voting instructions carcl fi-orn
  tlie ADS depositary before the extlaoldinary general meeting. Shaleholders who have acquired Sliares after the close olbusiness on      _.2016
  Shares.


  Proxy Holders lbr Registered Shareholders




                                                                               80




https://www.sec.gov/Archivesledgarldalal1499744lO00114420416108643lv442417 ex99a1.htm                                                                     951219
9t11t2019                     Case 1:16-cv-08759-KPF            Document
                                         https://www.sec.gov/Archives           79-3 4410001144204161086431v442417,exggal
                                                                      ledgarldalall499T Filed 09/12/19 Page 97 of 101     .htm




  Voting of Proxics antl Failure to Vote

           All Shares represented by valid ploxies rvill be votcd at the extraordinary general nreeting in the manner specified by the holcler. lfa
  shareholder rettllxs a properly signed proxy cald but does not indicate horv the shareholder wants to vote, Shares represented by that proxy card                     will    be



  and 45 I .044,1 60 Class B common shales           of   a pat'   value 50.0001 per share to   S   I   00.000 divided into I ,000,000,000 shares with a par value of $0.0001

  tlre sr'rbstitution ilr tlreir place of a new tnemorandnrrr and articles of association at the Eff-ective Tinre, a copy of which is attaclred as Annex B to the
  plan of rnetger', FOR the proposal to autholize each of the membels ol the Special Committee to do all tliings necessary ro give effect to the merger

  extraordinary general meeting in ot'der to allorv the Conpany to solicit additional ploxies in the event that thcrc arc insufficicnt pt'oxics rcccivcd at thc

  cast tl'reir vote in person or by proxy     will   not have their votes counted.

             lf the ADS depositary timely receivcs voting instructions fi'onr an ADS holder u,hich fail to specify tlre rnanneL in which the ADS depositary is
  to vote tlle Shat'es represented by the holder's ADSs, or if an ADS holder does not tirnely delivel specific votirrg instmctions to the ADS depositary the
  corresponding nuluber ofShares will not be voted.

  Revocability of Proxies

               Registered holders of the Cornpany's Shales may revoketheirpr"oxies in one of thlee ways:

                     first, a registeled shareholder uray revoke a proxy by writteri noti0e oll'evocatior-r giverr to the chairman of the extlaordinary genel'al
                     ttleeting before the extraordinary genet'al lneeting counences. Any u'r'itten notice levoking a pl'oxy should be sent to the Company at the
                     Cotnpany's offices at 2llF,IingAn Center, No. 8 Nolth Third Ring Road East, Chaoyang Distlict, Beijing 100028, People's Republic of
                     China;

                     second, a registered shareholder may con-rplete, date and subnrit a new proxy card bealing a later date than the proxy card sought to be
                     revoked to the Corlpany no less than 48 hours prior to tlre extraordinary general nteeting; or

                     thild, a registered shaleholder may attend the extraordinary general meeting ancl vote in persorr. Attendance, by itself, rvill not revoke            a
                     proxy. It will only be revoked ifthe shareholder actually votes at the extraordinary general meeting.

               lfyou hold     Shares tlrrough a broker, bank or othel nomincc and have instructeci the broker', bank or other norninee to vote             your Shares, you
  nrr,rst   fbllou, directions received fl'om tlre bloker, bank ol othor nomincc to chongc voul inutruclions.

               Holders of ADSs may revoke their voting instt'r.rctions by notification to the ADS depositary in writing al any tirne prior to 5:00 p.m. (New
  Yolk City Tinte)    on           2016. A holder of ADSs can do this in one of two rl ays:


               '     fir'st, a holder of ADSs can revoke its votirrg instnrctions by n,r'itten notice of revocation tinrely deliveled to the ADS c.lepositaty; and

                     second, a holder olADSs can cotnplete. date ancl subnrit a ncw ADS voting instrLrctions card to the ADS cleltositar-y bearing a later date
                     than the ADS voting instrr:ctions card sought to be revol<ed.




  Rights ol'Sharchoklers Who Objcct to the Mcrger




  agreenrcnt       ifyou   do not exercisc disscntcl rights with rcspcct to youl Shalcs.



                                                                                           8l




htlps://www.sec.gov/Archives/edgar/data/14997441O001144204161086431v442417                              exggal .hlm                                                        s61219
9t1112019               Case 1:16-cv-08759-KPF          Document 79-3 Filed 09/12/19 Page 98ex99a1.htm
                                   https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101



  ADS HOLDERS WIL[, NOT HAVE THE RIGHT TO EXERCISE DISSENTER RIGHTS AND RECEI\/E PAYMENT OF THE FAIR
  VALUE OF'l'HE SHAIIES UNDEII.LYING THEIR ADSs. ]-HE ADS DEPOSI1ARY lvlLL NOT EXERCISE Oll. Al']'ENrlPl'TO
  EXERCISE ANY DISSENTER RIGHTS WITH RESPECT TO ANY OF THE SHARES THAT IT HOLDS, EVEN IF AN ADS HOLDER
  REQUESTS THE ADS DEPOSITARY TO DO SO. ADS HOLDERS WISHING TO EXERCISE DISSENTER RIGHTS MUST SURRENDER
  THEIR ADSs TO THE ADS DEPOSITARY FOR CONVERSION INTO SHARES, PAY THE ADS DEPOSITARY'S FEES REQUIRED FOR
  THE CANCELLATION OF THEIR ADSs, PROVIDE INSTRUCTIONS FOR THE REGISTRATION OF THE CORRESPONDING
  SHARES IN THE COMPANY'S REGISTER OF MEMBERS, AND CERTIFY THAT THEY HELD THE ADSs AS OF THE ADS RECORD
  DATE AND HAVE NOT GIVBN, AND WILL NOT GIVE, VOTING INSTRUCTIONS AS TO TllElR ADSs BEFORE _                (NEw
  YORK CITY TIME) ON _,        2016, AND BECOME REGISTERED HOLDERS OF SIIARES BEFORE THE VOTE TO AUTHORIZE
  AND APPRO\/E THE MERGER IS TAKEN AT THE EXTRAORDINARY GENERAL MEETING (FOII THE AVOIDANCE OF DOUI}T,
  ANY ADS HOLDERS WHO CONVERT THEIR ADSs INTO SHARES AFTER THE SHARE RECORD DATE WILL NOT BE ENTITLED
  TO ATTEND OR TO VOTE AT THE EXTRAORDINARY GENERAL MEETING, BUT WILL BE ENTITLED TO EXERCISE
  DISStrNTER RIGHTS IFTHEY BECOME REGISTBRED HOLDBRS OF SHARBS BEFORE THE VOTE IS TAKEN AT THE
  EXTRAORDINARY GENERAL MEETING). AFTER CONVERTING THEIRADSS AND BECONTING REGISTERED HOLDERS OF
  SHARES, SUCH FORMER ADS HOLDERS MUST ALSO COMPLY WITH THE PROCEDURES AND REQUIREMENTS FOR
  EXBRCISING DISSENTER RIGHTS WITH RESPECT TO THE SHARES UNDER SECTION 238 OF THE CAYMAN ISLANDS
  COMPANIES I,AW. IF THE MBRGER IS NOT COMPLETED, THE COMPANY WOULD CONTINUE TO BE A PUBLIC COMPANY IN
  THE U.S. AND THE ADSs WOULD CONTINUE TO BB LISTED ON THE NEWYORK STOCK EXCHANGE. THE COMPANY'S
  SHARES ARE NOT LISTED AND CANNOT BB TRADED ON ANY STOCK EXCHANGtr OTHER THAN THE NEW YORK STOCK
  EXCHANGE, AND IN SUCH CASE ONLY IN THE FORM OF ADSs. AS A RESULT, IF A FORMER ADS HOLDER HAS CANCELLED
  HIS, HER OR ITS ADSs TO BXBRCISE DISSENTER RIGHTS AND THE MERGER IS NOT COMPLETED AND SUCH FORMBR ADS
  HOLDER WISHES TO BE ABLE TO SELL HIS, HER OR ITS SHARES ON A STOCK EXCHANGE, SUCH FORMER ADS HOLDER
  WOULD NEED TO DEPOSIT HIS, HER OR ITS SHARES INTO THE COMPANY'S AMERICAN DEPOSITARY SHARES PROGRAM
  FOR THE ISSUANCE OF TH[, CORRESPONDING NUMBER OF ADSs, SUBJBCT TO THB TERMS AND CONDITIONS OF
  APPLICABLE LAW AND THB ADS DEPOSIT AGREBMENT, INCLUDING, AN{ONG OTHER THINGS, PAYMENT OF RELEVANT
  FEBS OF THE ADS DEPOSITARY FOR THE ISSUANCE oF ADSs (UP To $s.00 PER 100 ADSs (oR PORTION THEREOF) ISSUED)
  AND ANY APPLICABLE STOCK TRANSFER TAXES (IF ANY) AND RELATED CHARGES PTIRSUANT TO THE ADS DBPOSIT
  AGREEMENT.

  Whom to Call lbr Assistance

          Ifyou rieed assistance, including help in changing ol levoking your proxy, please conlact tlre Company's Investol Relations Department at
  +86-10 5'799-2666, ol by ernail at ir@dangdang.com.

  Solicitation of Proxics

             The Cornpany cloes nol plan lo engage a ploxy solicitol to assist in the solicitation of yrroxies. Insteacl. proxies nray be solicited by rnail, in




  obtaining votirlg instnrctions fl'om those orvnels. We rvill pay all expenses of filing, printing ancl rrrailing this prrrry stalcr)ren1.

  Other Business


  slalenrclrt.



                                                                                   82




https://www.sec.gov/Archivesledgarldalal1499744l0O0114420416108643lv442417 ex99a1.htm                                                                          971219
9t11t2019                   Case 1:16-cv-08759-KPF            Document
                                       https://www.sec.gov/Archives           79-3 441000114420416108643lv442417
                                                                    ledgarldalall49ST Filed 09/12/19 Page 99        of 101
                                                                                                                 _ex99a| .hlm




                                                THE MERGER AGREENIENT AND PLAN OF MERGER




  infbnnalion regarding its lernts.

  Structure and Completion of the Mcrger

            The merger agreement plovides for the merger of ivlerger Sub with and inlo the Cornpany upon the tenns, and subject to the conditions, of the
  mel€el' agl'eetnent, rvith the Company as the surviving cntity of thc rnclgcr'. If thc mctgcr is cornplcted, the Company will cease to be a publicly tladed
  colnpany. Ulrless otherwise rnutually agleed in wliting betrveen the Corrpany, Parent and Merger Sub, the Closing will take place on the fifth business
  day after all the closing conditions have been satisfied or waived (other than those that by theil nature ale to be satisfied ol waived at the Closing). As
  early as practical on the Closing date, Merger Sub and the Cornpany will execute a plan of melger and file the plan of merger and other related
  documeuts with the Registrar of Companies of tlie Caynran Islands. The rnergel will becorrre eflective on cither the date of such filing or within 90 days
  of the date of legistration of the plan of mergel by the Registrar of Cornpanies of the Caynran Islands, as specified in the plan of nrerger'.

         We expect that the rnerger will be cornpleted during the sccond half of 2016, after all conditions to the merger have been satisfied or waived.
  We cannot specify when, or assure you that, all conditions to the nrelger will be satisfied ol waived; however, the parties intend to complete the merger
  as   promptly   as   placticable.

  Nlemorandum and Artlcles of Associationl Directors and Executivc tJflicers of the Surviving Company

           lf the rnelger is cornpleted, the current rnernorandum and articles of association of the Cornpany will be replaced in its entilety by the
  metnorauduttt and articles of association of Merger Sub, as in effect prior to the contpletion of the lrel'ger except that at the Effective Time, Article I of
  the ntemoratrdutr of association of the surviving corrpany shall bc amcncled to lead as: "The name of the conrpany is E-Courmerce China Dangdang
  Inc.," and the articles of association of the surviving company shall be amended to refer to the name of the surviving compally as "E-Commerce China
  Dangdang lrrc." and all references therein to "Dangdang Merger Cornpany Limited" shall be replaced with "E-Cornrnerce China Dangdang Inc.," and if
  necessary references therein to the authorized share capital ofthe surviving corrpauy shall be arrended as necessary to con'ectly describe the
  authorized shale capital of the surviving company as apploved in the plan of melger. In addition, the directols of Merger Sub irnmediately prior to the
  Effective Time will becotre the directors of the surviving company and tlie executive officers of the Cou-rpany immediately pliol to the Effective Tirne
  will becortte the executive officels of the surviving company, in eaclr case, except as otherwise detelmined by Palent priorto the Eff'ective Tirne.

  Merger Considcration




  be cancelled in exchange for the right to leceive   $   1.34 in cash per Shale rvithout interest and net of any applicable r,vithholding tax.   At the Eff'ective




  "Disscnlcl Rights" bcginning on pogc 100 lol aclditional inlot'uratitrn.


                                                                                    rJ3




htlps://www.sec.gov/Archives/edgar/data/14997441000114420416108643/v442417 ex99a1.htm                                                                             98t219
st11t2019               Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 100ex99a'1
                                    https://wvwv.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417 of 101
                                                                                                                    .htm




              At the E1}'ective Time,   eacl.r   common slrale, par value   SI   .00 per share, of Merger Sub isstrcd and outslatrding immediately plior to the Eff'ective

  colnpany.

  Treatment of Cornpany Options

           At the Effective Time, the Company will teminate the Conrpany's Shale hrcentive Plans, tetminate all relevant award agreements applicable
  to the Share Incentive Plans, and cancel all the Company Options that are outstanding ancl unexercised, wlielher or not vested or exercisable.

           At the Effective Time, each vested Company Option that rernains outstanding immediately pliol to the Effective Time will be cancelled in
  exchange for the right to receive from the surviving cornpany or one ofits subsidiaries, as soon as practicable after the Effective Time, cash in the
  amount equal to the product of (a) the numbeL of Shares underlying such Conpany Option Irultiplied by (b) the excess, if any, of $ 1 .34 over the
  exelcise price payable per Share ofsuch Company Option. lfthe exercise plice pel Share ofany such Conrpany Option is equal to or greater than
  $1.34, such Cornpany Option will be cancelled for no consideration. At the Elfective Tinre. each unvested Conrpany Option will be cancelled for no
  consideration.

  Exchange Proccdures

            At or prior to the Effective Tirne, Palent shall deposit, or cause to be deposited with thc paying agent, for the benefit of the holders of Shales,
  ADSs and Company Options (othel than Excluded Shares), a cash amonnt in irmnediately available funds, which, together with the deposited available
  cash, shall be sulficient for the paying agent to make payrnents under the merger agreement. As promptly as practicable after the Elfective Time and in
  any eveltt within ilve business days in the case ofregisteled holders, the sulviving corrpany shall cause the paying agent to mail, to each person who
  was, ar the Effective Time, a fegistered holder of Shares entitled to leceive the per shale rnerger consideration (i) a letter of tlansmittal which shall be in
  custornary form for a company incorporated in the Cayman Islands reasonably acceptable lo Parent and the Cornpany specifying the manner in which

  contair.r such other provisions as Parent and the Company (upon recommendation                 of the Special Comr-nittee) uray reasonably aglee); and (ii)

  loss in lieu   ofthe Shale Certificates) ol non-celtificated Shales replesented by book entry ("Uncertillcated Shares") and/ol such other documents              as


  or its appraisal rights under the CICL, Parent shall cause the paying agent to rnail to such Dissenting Shareholdel such letter oftransrnittal and
  insh'uctions. Upon surrendel of, if applicable, a Share Certificate (or affidavit and inderlnity of loss in lieu of the Shar:e Celtificate) or Uncertificated

  tlanslnittal, duly executed in accordance witlr the instructions thereto, each registered holdel ofShares lepresented by such Share Certificate (or
  affidavits and indemnities of loss in lieu of the Shale Celtificates) and each regislet'ed holdel olUncerrificated Shales shall be entitled to receive in
  exchange thelefor a check, in the amount equal to (x) the number ofShares (other than Excludcd Shares) r'epresentecl by such Share Celtificate (or

  consideralion, and the Shale Certificate so sulrendered shall lolthwith be rtarked as cancellecl.

              Plior to the Effective Time, Parent and the Company (upon lecommendation of thc Spccial Commitlee) shall establish plocedures with the




  rcspect of the Shares or ADSs.



                                                                                          fi4




https://www.sec.gov/Archives/ed1ar1da|a1149974410001144204161086431v442417                      ex99a1 .hlrtt                                                        991219
9111t2019             Case 1:16-cv-08759-KPF           Document 79-3 Filed 09/12/19 Page 101
                                  https://www.sec.gov/Archivesledgarldalal1499744l000114420416108643lv442417    of 101
                                                                                                             ex99a1.htm




  Represcntrrtions anrl Warrantics

           The nrerger agreeltteltt contaitrs represenlations and warranties made by the Coutpany to Parent and Merger Sub and representations and
  warranties made by Parent and Merger Sub to the Company, in each case, as of specific dates. The statements enbodied in those rept'esentations a1d



  cotltractual statldard ofmateliality diffelent fi'om that genelally applicable to shareholdels, nray have been made for the prilcipal put.poses of




  rvith tlre SEC prior to thc datc of thc rncrger agrccmcnt, a disclosur-e schedule clelivered by the Cornpany to Parent and Merger Sub prior to or

  representatives (other than the Contpany and its subsidiaries).

            The representations and warl'anties nrade by the Company to Palent and Merger Sub include lepresentations and warranties relating to, among
  other things;


            '   due organization, existence, good standirrg and autholity to carry on the Company's businesses;

                the non-existence of any colporations, paltnelships, joiut ventul es, associations, or entities through which the Gloup Company conducts
                business other than those disclosed in the Corrpany disclosur-e schedule;

                thc fulnishing by the Conrparly tu Parcul uf culrplctc ald cuncut r:upy of rucmorilndulll and al'ticles of association, and its compliance
                with the teilxs fheleof:

                the Cornpany's capitalization and the absence of options, wallants, pleemptive ol'other sirnilal lights with respect to securities of the
                Company and its subsidiat'ies, ot'any sccurities or encurnbrances on Corlpany securities that would give their holders the right to vote
                with the Company's shareholdels;

                the conrpliance of company equity arvards with applicable laws and the Conrpany Share Incentive Plan;

                tlo otttstanding contractual obligations ofany Group Company to repurchase, redeem or acquire any sltare capital ol register.ecl capital of
                any Group Company;

                tlte outstandiug share capital orregistcred capital, as the case may be, ol'each of the Company's subsidiarics is duly autlrorized, valiclly
                issued, fully paid and uon-assessable, and thc portion ofthe outstanding share capital olregisteled capital, as the case may be, ofeach of
                the Company's subsidialies ancl each such other entity is orvned by the relevant Group Company free and clealofall liens and
                encurlbrances;



                ttnder the tllergel'agreerletrt, atrd the enfirrceability of the tnel'ger agreeltrent against the Company;

                the rcquired vote ol'thc Conrpanv's shalcholclcrs to adopt the tnerger ilgl.eeutent;




                and the h'ansactions contcntlrlalcd undcr thc nrclgel agrcellent. including the ntclger, by the Boald;

                thc receipt of a lailness opinion lbnr the llnancial aclvisor to thc'Spccial Cornntittec;




                                                                                  8_5




https://www.sec.gov/Archivesledgarldala/14997441O00114420416108643lv442417 exggal.htm                                                                   100t219
